 

Exhibit 10.1

 

Execution Version



 

 

AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT

 

dated as of

 

September 21, 2018,

 

among

 

ALCENTRA CAPITAL CORPORATION

as Borrower

 

The LENDERS Party Hereto

 

and

 

ING CAPITAL LLC
as Administrative Agent,

Arranger and Bookrunner

 

 



 

 





 

TABLE OF CONTENTS

 

    Page       Article I   DEFINITIONS       Section 1.01. Defined Terms 1
Section 1.02. Classification of Loans and Borrowings 36 Section 1.03. Terms
Generally 37 Section 1.04. Accounting Terms; GAAP 37 Section 1.05. Currencies
Generally 38 Section 1.06. Special Provisions Relating to Euro 38 Section 1.07.
Interest Rates 39       Article II   THE CREDITS       Section 2.01. The
Commitments 39 Section 2.02. Loans and Borrowings 39 Section 2.03. Requests for
Borrowings 41 Section 2.04. Funding of Borrowings 42 Section 2.05. Interest
Elections 43 Section 2.06. Termination, Reduction or Increase of the Commitments
45 Section 2.07. Repayment of Loans; Evidence of Debt 48 Section 2.08.
Prepayment of Loans 49 Section 2.09. Fees 53 Section 2.10. Interest 54 Section
2.11. Eurocurrency Borrowing Provisions 55 Section 2.12. Increased Costs 56
Section 2.13. Break Funding Payments 57 Section 2.14. Taxes 58 Section 2.15.
Payments Generally; Pro Rata Treatment: Sharing of Set-offs 62 Section 2.16.
Defaulting Lenders 64 Section 2.17. Mitigation Obligations; Replacement of
Lenders 64       Article III   REPRESENTATIONS AND WARRANTIES       Section
3.01. Organization; Powers 66 Section 3.02. Authorization; Enforceability 66
Section 3.03. Governmental Approvals; No Conflicts 66 Section 3.04. Financial
Condition; No Material Adverse Effect 66 Section 3.05. Litigation 67

 

(i)

 



 

Section 3.06. Compliance with Laws and Agreements 67 Section 3.07. Taxes 67
Section 3.08. ERISA 68 Section 3.09. Disclosure 68 Section 3.10. Investment
Company Act; Margin Regulations 68 Section 3.11. Material Agreements and Liens
69 Section 3.12. Subsidiaries and Investments 69 Section 3.13. Properties 70
Section 3.14. Solvency 70 Section 3.15. Affiliate Agreements 70 Section 3.16. No
Default 70 Section 3.17. Use of Proceeds 70 Section 3.18. Security Documents 71
Section 3.19. Compliance with Sanctions 71 Section 3.20. Anti-Money Laundering
Program 71 Section 3.21. Capitalization 71 Section 3.22. Financing Subsidiaries
72 Section 3.23. Foreign Corrupt Practices Act 72 Section 3.24. EEA Financial
Institution 72 Section 3.25. GBSA 72 Section 3.26. Beneficial Ownership
Certification 73       Article IV   CONDITIONS       Section 4.01. Restatement
Effective Date 73 Section 4.02. Conditions to Loans 76       Article V  
AFFIRMATIVE COVENANTS       Section 5.01. Financial Statements and Other
Information 77 Section 5.02. Notices of Material Events 80 Section 5.03.
Existence; Conduct of Business 81 Section 5.04. Payment of Obligations 81
Section 5.05. Maintenance of Properties; Insurance 81 Section 5.06. Books and
Records; Inspection and Audit Rights 81 Section 5.07. Compliance with Laws and
Agreements 82 Section 5.08. Certain Obligations Respecting Subsidiaries; Further
Assurances 83 Section 5.09. Use of Proceeds 85 Section 5.10. Status of RIC and
BDC 86 Section 5.11. Investment Policies 86 Section 5.12. Portfolio Valuation
and Diversification Etc. 86 Section 5.13. Calculation of Borrowing Base 91
SECTION 5.14 Taxes 101

 

(ii)

 



 

SECTION 5.16 Post-Closing Matters 102       ARTICLE VI   NEGATIVE COVENANTS    
  Section 6.01. Indebtedness 102 Section 6.02. Liens 104 Section 6.03.
Fundamental Changes 104 Section 6.04. Investments 106 Section 6.05. Restricted
Payments 107 Section 6.06. Certain Restrictions on Subsidiaries 108 Section
6.07. Certain Financial Covenants 108 Section 6.08. Transactions with Affiliates
109 Section 6.09. Lines of Business 109 Section 6.10. No Further Negative Pledge
110 Section 6.11. Modifications of Indebtedness and Affiliate Agreements 110
Section 6.12. Payments of Longer-Term Indebtedness 111 Section 6.13.
Modification of Investment Policies 111 Section 6.14. SBIC Guarantee 111 Section
6.15. Derivative Transactions 111 Section 6.16. Financing Subsidiaries 111      
Article VII   EVENTS OF DEFAULT   Article VIII   THE ADMINISTRATIVE AGENT      
Section 8.01. Appointment 116 Section 8.02. Capacity as Lender 116 Section 8.03.
Limitation of Duties; Exculpation 116 Section 8.04. Reliance 117 Section 8.05.
Sub-Agents 117 Section 8.06. Resignation; Successor Administrative Agent 117
Section 8.07. Reliance by Lenders 118 Section 8.08. Modifications to Loan
Documents 118 Section 8.09. Indemnification by Lenders 118 Section 8.10. Certain
ERISA Matters 119 Section 8.11. Collateral Matters 121

 

(iii)

 



 

Article IX   MISCELLANEOUS       Section 9.01. Notices; Electronic
Communications 122 Section 9.02. Waivers; Amendments 125 Section 9.03. Expenses;
Indemnity; Damage Waiver 128 Section 9.04. Successors and Assigns 130 Section
9.05. Survival 134 Section 9.06. Counterparts; Integration; Effectiveness;
Electronic Execution 135 Section 9.07. Severability 135 Section 9.08. Right of
Setoff 135 Section 9.09. Governing Law; Jurisdiction; Etc 135 Section 9.10.
WAIVER OF JURY TRIAL 136 Section 9.11. Judgment Currency 137 Section 9.12.
Headings 137 Section 9.13. Treatment of Certain Information; Confidentiality 137
Section 9.14. USA PATRIOT Act 139 Section 9.15. Termination 139 Section 9.16.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions 139 Section
9.17. Material Non-Public Information 140 Section 9.18. Amendment and
Restatement 141

 

SCHEDULE 1.01(a) - Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) - Commitments SCHEDULE 1.01(c) - [Intentionally omitted] SCHEDULE
1.01(d) - Eligibility Criteria SCHEDULE 1.01(e) - [Intentionally omitted]
SCHEDULE 3.11(a) - Material Agreements SCHEDULE 3.11(b) - Liens SCHEDULE 3.12(a)
- Subsidiaries SCHEDULE 3.12(b) - Investments SCHEDULE 3.21 - Capitalization
SCHEDULE 6.08 - Certain Affiliate Transactions SCHEDULE 9.18 - Limited Waivers

 

EXHIBIT A - Form of Assignment and Assumption EXHIBIT B - Form of Borrowing Base
Certificate EXHIBIT C - Form of Promissory Note EXHIBIT D - Form of Borrowing
Request

 

(iv)

 







 



AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
September 21, 2018 (this “Agreement”), among ALCENTRA CAPITAL CORPORATION, a
Maryland corporation (the “Borrower”), the LENDERS party hereto, solely with
respect to Section 2.02(e)(ii), the DEPARTING LENDERS party hereto, and ING
CAPITAL LLC, as Administrative Agent.

 

WHEREAS, the Borrower and the Administrative Agent entered into that certain
Senior Secured Revolving Credit Agreement dated as of May 8, 2014 (as the same
has been amended, supplemented, or otherwise modified from time to time prior to
the Restatement Effective Date, the “Existing Credit Agreement”) with the
lenders party thereto from time to time (the “Existing Lenders”), pursuant to
which the Existing Lenders extended certain commitments and made certain loans
to the Borrower (the “Existing Loans”);

 

WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
and to make certain changes, including to reduce the size of the commitments
thereunder and to extend the maturity date;

 

WHEREAS, the Borrower wishes to prepay in full the pro rata portion of the Loans
and other obligations owing to certain Existing Lenders identified in writing by
the Administrative Agent to the Borrower (the “Departing Lenders” and the
Existing Lenders that are not Departing Lenders, the “Existing Continuing
Lenders”) with a corresponding termination of such Departing Lenders’
commitments (the “Prepayment”);

 

WHEREAS, concurrently with the Prepayment, each person identified as an
“Increasing Lender” on the signature pages hereto wishes to increase the
aggregate amount of their commitments under the Credit Agreement, each person
identified as a “Reducing Lender” on the signature pages hereto wishes to reduce
the aggregate amount of their commitments under the Credit Agreement, and each
person identified as a “New Lender” on the signature pages hereto wishes to
become a Lender under the Credit Agreement; and

 

WHEREAS, the Existing Continuing Lenders are willing to make such changes to the
Existing Credit Agreement upon the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree that, effective as
of the Restatement Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

 

Article I

 

DEFINITIONS

 

Section 1.01.         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below and the terms defined in Section 5.13
have the meanings assigned thereto in such section:

 

 

 

 

“2020 Notes” means, in each case as in effect on August 11, 2015, the Borrower’s
(a) 6.375% Notes due 2020 in the initial aggregate principal amount of
$2,055,000 due February 15, 2020, (b) 6.375% Notes due 2020 in the initial
aggregate principal amount of $1,000,000 due February 15, 2020, (c) 6.375% Notes
due 2020 in the initial aggregate principal amount of $1,050,000 due February
15, 2020, (d) 6.375% Notes due 2020 in the initial aggregate principal amount of
$500,000 due March 15, 2020, (e) 6.375% Notes due 2020 in the initial aggregate
principal amount of $124,000 due April 15, 2020, (f) 6.25% Notes due 2020 in the
initial aggregate principal amount of $17,000,000 due April 15, 2020 and (g)
6.50% Notes due 2020 in the initial aggregate principal amount of $16,853,000
due April 15, 2020.

 

“2021 Notes” means, in each case as in effect on the Restatement Effective Date,
the Borrower’s (a) 6.50% Notes due 2021 in the initial aggregate principal
amount of $2,688,000 due February 15, 2021, (b) 6.50% Notes due 2021 in the
initial aggregate principal amount of $2,165,000 due February 15, 2021,
(c) 6.50% Notes due 2021 in the initial aggregate principal amount of $548,000
due February 15, 2021, (d) 6.375% Notes due 2021 in the initial aggregate
principal amount of $2,816,000 due June 15, 2021, (e) 6.375% Notes due 2021 in
the initial aggregate principal amount of $1,744,000 due June 15, 2021,
(f) 6.375% Notes due 2021 in the initial aggregate principal amount of $872,000
due June 15, 2021, (g) 6.375% Notes due 2021 in the initial aggregate principal
amount of $711,000 due June 15, 2021, (h) 6.25% Notes due 2021 in the initial
aggregate principal amount of $2,669,000 due July 15, 2021, and (i) 6.25% Notes
due 2021 in the initial aggregate principal amount of $787,000 due July 15,
2021.

 

“2022 Notes” means, in each case as in effect on the Restatement Effective Date,
the Borrower’s (a) 6.50% Notes due 2022 in the initial aggregate principal
amount of $1,331,000 due January 15, 2022 and (b) 6.75% Notes due 2022 in the
initial aggregate principal amount of $87,000 due April 15, 2022.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, denominated in Dollars
and bearing interest at a rate determined by reference to the Alternate Base
Rate.

 

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.

 

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate for such Interest Period and
(ii) zero.

 

“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.

 

 2 

 

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes a Portfolio Investment held by any
Obligor in the ordinary course of business.

 

“Affiliate Agreements” means, collectively, (a) the Amended and Restated
Investment Advisory Agreement, dated as of May 4, 2018, by and between the
Borrower and the Investment Advisor, and (b) the License Agreement, dated as of
May 5, 2014, by and between the Borrower and the Investment Advisor.

 

“Affiliate Investment” means any Investment in a Person in which the Borrower or
any of its Subsidiaries owns or controls more than 25% of the Equity Interests.

 

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).

 

“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros,
Pounds Sterling and, with the prior consent of each Multicurrency Lender, any
other Foreign Currency, so long as, in respect of any such Foreign Currency, at
such time (a) such Foreign Currency is dealt with in the London interbank
deposit market, (b) such Foreign Currency is freely transferable and convertible
into Dollars in the London foreign exchange market and (c) no central bank or
other governmental authorization in the country of issue of such Foreign
Currency (including, in the case of the Euro, any authorization by the European
Central Bank) is required to permit use of such Foreign Currency by any
Multicurrency Lender for making any Loan hereunder and/or to permit the Borrower
to borrow and repay the principal thereof and to pay the interest thereon,
unless such authorization has been obtained and is in full force and effect.

 

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Alcentra Holdings” means BNY Alcentra Group Holdings, Inc., a Delaware
corporation.

 

“Alternate Base Rate” means, for any date, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate for such day plus ½ of 1%, (c) the LIBO Rate for deposits in
Dollars for a period of three (3) months plus 1% and (d) zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or such LIBO Rate, as the case may be.

 

 3 

 

 

“Anti-Corruption Laws” means, collectively with the FCPA, any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions.

 

“Applicable Commitment Fee Rate” means, with respect to any day during the
period commencing on the Original Effective Date and ending on the earlier of
the date the Commitments are terminated and the Revolver Termination Date, a
rate per annum equal to (x) 1.00%, if the utilized portion of the aggregate
Commitments as of the close of business on such day (after giving effect to
Borrowings, prepayments and Commitment reductions on such day) is less than or
equal to an amount equal to thirty-five percent (35%) of such aggregate
Commitments and (y) 0.50%, if the utilized portion of the aggregate Commitments
as of the close of business on such day (after giving effect to Borrowings,
prepayments and Commitment reductions on such day) is greater than an amount
equal to thirty-five percent (35%) of such aggregate Commitments.

 

For purposes of determining the Applicable Commitment Fee Rate, the Commitments
shall be deemed to be utilized to the extent of the outstanding Loans of all
Lenders.

 

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentage shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04(b).

 

“Applicable Margin” means, if the contribution to the Borrowing Base of Eligible
Portfolio Investments that are Long-Term U.S. Government Securities and First
Lien Bank Loans (other than First Lien Bank Loans that have an issuer with a
trailing twelve month total debt to EBITDA ratio of greater than 6.00x) is
(a) greater than or equal to 70%, then (i) 1.50% per annum, in the case of ABR
Loans and (ii) 2.50% per annum, in the case of Eurocurrency Loans; and (b) less
than 70%, then (i) 1.75% per annum, in the case of ABR Loans and (ii) 2.75% per
annum, in the case of Eurocurrency Loans. Any change in the Applicable Margin
due to a change in the contribution to the Borrowing Base of Eligible Portfolio
Investments that are Long-Term U.S. Government Securities and First Lien Bank
Loans (other than First Lien Bank Loans that have an issuer with a trailing
twelve month total debt to EBITDA ratio of greater than 6.00x) shall be as
specified in reasonable detail in the Borrowing Base Certificate required to be
delivered pursuant to Section 5.01(d) immediately prior to the Applicable Margin
Determination Date, and shall be effective from and including such Applicable
Margin Determination Date until the immediately succeeding Applicable Margin
Determination Date; provided, however, that if the Borrower fails to provide
such Borrowing Base Certificate prior to such Applicable Margin Determination
Date, the Applicable Margin for the applicable period shall be determined
pursuant to clause (b) of this definition.

 

 4 

 

 

“Applicable Margin Determination Date” means the Restatement Effective Date and,
thereafter, the last Business Day of each calendar month.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentage
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04(b).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04(b).

 

“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof as set forth on Schedule 1.01(a), (b) in the case of a U.S.
Government Security, any primary dealer in U.S. Government Securities as set
forth on Schedule 1.01(a), or (c) any other bank or broker-dealer acceptable to
the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means (a) a pricing or quotation service as set forth
in Schedule 1.01(a) or (b) any other pricing or quotation service (i) approved
by the Board of Directors of the Borrower, (ii) designated in writing by the
Borrower to the Administrative Agent (which designation shall be accompanied by
a copy of a resolution of the Board of Directors of the Borrower that such
pricing or quotation service has been approved by the Borrower), and (iii)
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and (b)
acceptable to the Administrative Agent, provided that, if any proposed appraiser
requests or requires a non-reliance letter, confidentiality agreement or similar
agreement prior to allowing the Administrative Agent to review any written
valuation report, such Person shall only be deemed an Approved Third-Party
Appraiser if the Administrative Agent and such Approved Third-Party Appraiser
shall have entered into such a letter or agreement on customary and reasonable
terms. Subject to the foregoing (other than clause (b)), it is understood and
agreed that, so long as the same are Independent third-party appraisal firms
approved by the Board of Directors of the Borrower, Stout Risius Ross, Duff &
Phelps, Murray, Devine and Company, Lincoln Advisors, Houlihan Lokey, Alvarez &
Marsal and Valuation Research Corporation are acceptable to the Administrative
Agent solely to the extent they are not serving as the Independent Valuation
Provider.

 

 5 

 

 

“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness (which for the avoidance
of doubt, shall include Guarantees made by the Borrower or any of its
Subsidiaries pursuant to Section 6.01(j)) of the Borrower and its Subsidiaries
(all as determined pursuant to the Investment Company Act and any orders of the
SEC issued to the Borrower thereunder). For clarity, the calculation of the
Asset Coverage Ratio shall be made in accordance with any exemptive order issued
by the Securities and Exchange Commission under Section 6(c) of the Investment
Company Act relating to the exclusion of any Indebtedness of any SBIC Subsidiary
from the definition of Senior Securities only so long as (a) such order is in
effect, (b) no obligations have become due and owing pursuant to the terms of
any Permitted SBIC Guarantee and (c) such Indebtedness is held or guaranteed by
the SBA. For the avoidance of doubt, the outstanding utilized notional amount of
any Total Return Swap less all of the cash collateral supporting such Total
Return Swap at such time shall be treated as a Senior Security for the purposes
of calculating the Asset Coverage Ratio.

 

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and promptly transferred to a Financing
Subsidiary pursuant to the terms of Section 6.03(e) hereof.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.06(f)(i).

 

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Revolver Termination Date and
the date of termination of the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Loan” has the meaning assigned to such term in Section 5.13.

 

 6 

 

 

“Beneficial Ownership Certification” means a certification regarding a
beneficial ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, with respect to any person, (a) in the case of any
corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers of such person, or if there is
none, the Board of Directors of the managing member of such Person, (c) in the
case of any partnership, the Board of Directors of the general partner of such
person and (d) in any other case, the functional equivalent of the foregoing.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, that have the same Interest
Period.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably acceptable to the Administrative Agent.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, any Borrowing denominated in
any Foreign Currency, or to a notice by the Borrower with respect to any such
borrowing, payment, prepayment, continuation, conversion, or Interest Period,
that is also a day on which commercial banks and the London foreign exchange
market settle payments in the Principal Financial Center for such Foreign
Currency.

 

 7 

 

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article VII.

 

“CAM Exchange Date” means the first date on which there shall occur (a) an event
referred to in paragraph (h) or (i) of Article VII or (b) an acceleration of
Loans pursuant to Article VII.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

 

“Canadian Dollar” means the lawful money of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Cash” means any immediately available funds in Dollars or in any Agreed Foreign
Currency (measured in terms of the Dollar Equivalent thereof).

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)          Short-Term U.S. Government Securities (as defined in Section 5.13);

 

(b)          investments in commercial paper maturing within 180 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof, Canada or any
province thereof, the United Kingdom or, if consented to by the Administrative
Agent in its sole discretion, the jurisdiction or any constituent jurisdiction
thereof of any Agreed Foreign Currency, provided that such certificates of
deposit, banker’s acceptances and time deposits are held in a securities account
(as defined in the Uniform Commercial Code) through which the Collateral Agent
can perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;

 

 8 

 

 

(d)          fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; and

 

(e)          investments in money market funds and mutual funds which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (d) above;

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars or an Agreed Foreign Currency.

 

“CDOR Rate” means, with respect to any Interest Period, the rate per annum equal
to the average of the annual yield rates applicable to Canadian Dollar bankers’
acceptances at or about 10:00 a.m., Toronto, Ontario time, on the day that is
two Business Days prior to the first day of such Interest Period as reported on
the “CDOR Page” (or any display substituted therefor) of Reuters Monitor Money
Rates Service (or such other page or commercially available source displaying
Canadian interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by the Administrative Agent from time to time) for a term equivalent
to such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period); provided that if the CDOR Rate is less than zero, such rate shall be
zero for purposes of this Agreement.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Original Effective Date) of shares representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of the Borrower, (b) occupation of a majority of
the seats (other than vacant seats) on the Board of Directors of the Borrower by
Persons who were neither (i) nominated by the requisite members of the Board of
Directors of the Borrower nor (ii) appointed by a majority of the directors so
nominated, (c) the Investment Advisor shall cease to be the sole investment
adviser of the Borrower, (d) Alcentra Holdings fails to own, directly or
indirectly, all of the issued and outstanding membership interests of the
Investment Advisor, (e) The Bank of New York Mellon Corporation fails to own,
directly or indirectly, at least 51% of (x) each class of outstanding voting
stock of Alcentra Holdings and (y) the economic rights associated with all
classes of outstanding stock of Alcentra Holdings, or (f) The Bank of New York
Mellon Corporation ceases to Control Alcentra Holdings.

 

 9 

 

 

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Original Effective Date, (b) any change in any law, rule or regulation
or treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Original Effective Date or (c) compliance by
any Lender (or, for purposes of Section 2.12(b) or Section 2.17(a), by such
Lender’s holding company, if any, or by any lending office of such Lender) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Original Effective Date,
provided that, notwithstanding anything herein to the contrary, (I) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (II) all requests,
rules, guidelines or directives promulgated by the Bank For International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or a Multicurrency Commitment.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means ING Capital LLC in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

 

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section
2.06(f)(i).

 

“Commitment Increase Date” has the meaning assigned to such term in Section
2.06(f)(i).

 

“Consolidated Adjusted Interest Expense” means, for any period with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of
(x) amounts paid in respect of interest (including any default rate of interest,
if applicable) and any commitment and other fees treated as interest under GAAP
(other than any original issue discount) applicable to any Indebtedness plus
(y) the net amount paid in cash (or minus the net amount received in cash) under
Hedging Agreements permitted under Section 6.04 relating to interest during such
period and to the extent not already taken into account under clause (x) plus
(z) if the Borrower or any of its Subsidiaries is a counterparty to any Total
Return Swap, the net amount paid in cash relating to interest on the outstanding
utilized notional amount of such Total Return Swap less all of the cash
collateral supporting such Total Return Swap during such period.

 

 10 

 

 

“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, income (including, for the avoidance of
doubt, interest and fees generated by Total Return Swap reference assets) after
deduction of all expenses and other proper charges other than Taxes,
Consolidated Interest Expense and non-cash employee stock options expense and
excluding (a) net realized gains or losses (including, for the avoidance of
doubt, in connection with the sale or repayment of Total Return Swap reference
assets), (b) net change in unrealized appreciation or depreciation, (c) gains on
re-purchases of Indebtedness, (d) the amount of interest paid-in-kind to the
Borrower or any of its Subsidiaries (“PIK”) to the extent such amount exceeds
the sum of (i) PIK interest collected in cash (including any amortization
payments on such applicable debt instrument up to the amount of PIK interest
previously capitalized thereon) and (ii) realized gains collected in cash (net
of realized losses); provided that the amount determined pursuant to this clause
(d)(ii) shall not be less than zero, all as determined in accordance with GAAP,
and (e)  other non-cash charges and gains to the extent included to calculate
income.

 

“Consolidated Interest Coverage Ratio” means the ratio as of the last day of any
fiscal quarter of the Borrower and its Subsidiaries on a consolidated basis of
(a) Consolidated EBIT for the four fiscal quarter period then ending, taken as a
single accounting period, to (b) Consolidated Adjusted Interest Expense for such
four fiscal quarter period.

 

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis and for any period, the sum of (x) the
total consolidated interest expense (including capitalized interest expense and
interest expense attributable to Capital Lease Obligations) of the Borrower
and/or its Subsidiaries and in any event shall include all interest expense with
respect to any Indebtedness in respect of which the Borrower and/or its
Subsidiaries is wholly or partially liable plus (y) the net amount paid or
payable (or minus the net amount receivable) under Hedging Agreements permitted
under Section 6.04 relating to interest during such period (whether or not
actually paid or received during such period) and to the extent not already
taken into account under clause (x) plus (z) if the Borrower or any of its
Subsidiaries is a counterparty to any Total Return Swap, the interest payable
(on the outstanding utilized notional amount of such Total Return Swap less all
of the cash collateral supporting such Total Return Swap) during such period
(whether or not actually paid or received during such period).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

 

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date, plus (y) the aggregate principal
amount (including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Other Covered Indebtedness outstanding on such
date, plus (z) the aggregate amount of Guarantees of the Borrower pursuant to
Section 6.01(j) outstanding on such date.

 

 11 

 

 

“Covered Taxes” means (i) Taxes other than Excluded Taxes and (ii) Other Taxes.

 

“Currency” means Dollars or any Foreign Currency.

 

“Currency Valuation Notice” has the meaning assigned to such term in Section
2.08(b).

 

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian pursuant to the
terms of the Custodian Agreement.

 

“Custodian Account” means an account subject to a Custodian Agreement.

 

“Custodian Agreement” means, collectively, (a) the Amended and Restated Control
Agreement, dated as of the Restatement Effective Date, among the Borrower, the
Collateral Agent, and State Street Bank and Trust Company, (b) the Amended and
Restated Control Agreement, dated as of the Restatement Effective Date, among
Alcentra BDC Equity Holdings, LLC, the Collateral Agent, and State Street Bank
and Trust Company, and (c) such other control agreements as may be entered into
by and among an Obligor, the Collateral Agent and a Custodian, in form and
substance reasonably acceptable to the Collateral Agent.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

 12 

 

 

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans within three
(3) Business Days of the date required to be funded by it hereunder, unless, in
the case of any Loans, such Lender notifies the Administrative Agent in writing
that such Lender’s failure is based on such Lender’s reasonable determination
that the conditions precedent to funding such Loan under this Agreement have not
been met, such conditions have not otherwise been waived in accordance with the
terms of this Agreement and such Lender has advised the Administrative Agent in
writing (with reasonable detail of those conditions that have not been
satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement that it does not intend to
comply with its funding obligations under this Agreement (unless such writing or
public statement states that such position is based on such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing or public statement) cannot be satisfied),
(c) failed, within three (3) Business Days after request by the Administrative
Agent to confirm in writing that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent), (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
(other than a de minimis amount) required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) other than via an Undisclosed Administration, either (i) has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or has a
parent company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent, (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or (iii) become the subject of a Bail-In Action
(unless in the case of any Lender referred to in this clause (e) the Borrower
and the Administrative Agent shall be satisfied in the exercise of their
respective reasonable discretion that such Lender intends, and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder); provided that a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or its parent company, or of the exercise of control over such
Lender or any Person controlling such Lender, by a Governmental Authority or
instrumentality thereof, or solely as a result of an Undisclosed Administration,
so long as such ownership interest or Undisclosed Administration does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Departing Lenders” has the meaning assigned to such term in the preamble to
this Agreement.

 

“Direct Competitor” means any Person designated by the Borrower to the
Administrative Agent that is a business development company and is a “direct
competitor” of the Borrower, and is specified on a list, which shall not include
more than twenty (20) Persons, on file with the Administrative Agent on the
Effective Date, which such list may be updated (but in no event will include
more than twenty (20) Persons) from time to time when no Event of Default is in
existence by the Borrower with the consent of the Administrative Agent.

 

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Commitments.

 

 13 

 

 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Dollar Credit Exposure hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Sections 2.06 and 2.08(c) or as
otherwise provided in this Agreement and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of each Lender’s Dollar Commitment as of the Restatement
Effective Date is set forth on Schedule 1.01(b), or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Dollar Commitments as of the
Restatement Effective Date is $50,000,000.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

 

“Dollar Lender” means the Persons listed on Schedule 1.01(b) (as amended from
time to time pursuant to Section 2.06) as having Dollar Commitments and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption that provides for it to assume a Dollar Commitment or to acquire
Revolving Dollar Credit Exposure, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“Dollar Loan” means a Loan denominated in Dollars made by a Dollar Lender.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

 14 

 

 

“Eligible Liens” means any right of offset, banker’s lien, security interest or
other like right against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account, provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.

 

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided, that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that (i) any Portfolio Investments that have been
contributed or sold, purported to be contributed or sold or otherwise
transferred to any Financing Subsidiary, or held by any Financing Subsidiary, or
which secure obligations of any Financing Subsidiary and (ii) Special Equity
Interests shall not be treated as Eligible Portfolio Investments until
distributed, sold or otherwise transferred to the Borrower free and clear of all
Liens (other than Eligible Liens). Notwithstanding the foregoing, nothing herein
shall limit the provisions of Section 5.12(b)(i), which provide that, for
purposes of this Agreement, all determinations of whether an Investment is to be
included as an Eligible Portfolio Investment shall be determined on a
settlement-date basis (meaning that any Investment that has been purchased will
not be treated as an Eligible Portfolio Investment until such purchase has
settled, and any Eligible Portfolio Investment which has been sold will not be
excluded as an Eligible Portfolio Investment until such sale has settled),
provided that no such Investment shall be included as an Eligible Portfolio
Investment to the extent it has not been paid for in full.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“Equity Redemption Amount” means, as of any date of determination, an amount
equal to the result of (x) $10,000,000 minus (y) the amount of redemptions of
notes made in accordance with Section 6.12(c) on or prior to such date of
determination.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

 15 

 

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan that is intended to qualify under Section 401(a) of the Code, the
notification by the Internal Revenue Service of its intent to disqualify the
Plan; (c) with respect to any Plan, the failure to satisfy the applicable
minimum funding standard (as defined in Sections 412 and 430 of the Code or
Sections 302 and 303 of ERISA), whether or not waived; (d) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any Withdrawal Liability; (h) the occurrence of any nonexempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA with respect to any Plan; (i) the failure to make any required
contribution to a Multiemployer Plan or failure to make by its due date any
required contribution to any Plan; (j) the receipt by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; or (k) the incurrence with respect to any “employee benefit
plan” as defined in Section 3(3) of ERISA that is sponsored or maintained by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates or
with respect to which the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has any liability of any material liability for
post-retirement health or welfare benefits, except as may be required by 4980B
of the Code or similar laws.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” means the lawful currency of the member states of the European Union that
have adopted and retained a common single currency through monetary union in
accordance with European Union treaty law, as such treaty law is amended from
time to time.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans constituting such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

 16 

 

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (i) by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (ii) as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Documents, or sold or assigned an interest in
any Loan or Loan Document), (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.17(b)), any U.S.
withholding tax that is imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Lender’s failure or inability to comply with
Section 2.14(e), except to the extent, other than in a case of failure to comply
with Section 2.14(e), that such Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.14(a), and (d) any withholding taxes imposed under FATCA.

 

“Existing Continuing Lenders” has the meaning assigned to such term in the
preamble to this Agreement.

 

“Existing Lenders” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Existing Loans” has the meaning assigned to such term in the preamble to this
Agreement.

 

“External Quoted Value” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“External Unquoted Value” means (i) with respect to Borrower Tested Assets, the
Borrower External Unquoted Value and (ii) with respect to IVP Tested Assets, the
IVP External Unquoted Value.

 

“Extraordinary Receipts” means any cash received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business and any purchase price adjustment received not in the ordinary course
of business in connection with any purchase agreement and proceeds of insurance
(excluding, however, for the avoidance of doubt, proceeds of any issuance of
Equity Interests by the Borrower and issuances of Indebtedness by any Obligor),
provided, however, that Extraordinary Receipts shall not include any (x) amounts
that the Borrower receives from the Administrative Agent or any Lender pursuant
to Section 2.14(g), or (y) cash receipts to the extent received from proceeds of
insurance, condemnation awards (or payments in lieu thereof), indemnity payments
or payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any unaffiliated third party claim against or loss by
such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto.

 

 17 

 

 

“FATCA” means (1) Sections 1471 through 1474 of the Code, as of the Original
Effective Date (or any amendment or successor version that is substantively
comparable and not materially more onerous to comply with), (2) any current or
future regulations or official interpretations thereof and (3) any agreements
entered into pursuant to Section 1471(b)(1) of the Code or pursuant to any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“FCPA” has the meaning assigned to such term in Section 3.23.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that if the Federal Funds Effective Rate is less than zero, such rate
shall be zero for purposes of this Agreement.

 

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, chief accounting officer, principal accounting officer,
treasurer or controller of the Borrower, in each case, who has been authorized
by the Board of Directors of the Borrower to execute the applicable document or
certificate.

 

“Financing Subsidiary” means (a) any SBIC Subsidiary or (b) any Structured
Subsidiary.

 

“Foreign Currency” means, at any time, any Currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“Foreign Eligible Portfolio Investments” means any Eligible Portfolio Investment
with respect to which the requirements of paragraph 11 of Schedule 1.01(d)
hereto are met by reference to any Permitted Foreign Jurisdiction.

 

 18 

 

 

“Foreign Lender” means any Lender that is not (a) a citizen or resident of the
United States, (b) a corporation, partnership or other entity created or
organized in or under the laws of the United States (or any jurisdiction
thereof) or (c) any estate or trust that is subject to U.S. federal income
taxation regardless of the source of its income.

 

“Fund III” means BNY Mellon-Alcentra Mezzanine III, L.P., a Delaware limited
partnership.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee and Security Agreement” means that certain Amended and Restated
Guarantee, Pledge and Security Agreement, dated as of the Restatement Effective
Date, among the Borrower, the Subsidiary Guarantors, the Administrative Agent,
each holder (or a representative, agent or trustee therefor) from time to time
of any Secured Longer-Term Indebtedness, and the Collateral Agent, as the same
shall be amended, restated, modified and supplemented from time to time.

 

 19 

 

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
For the avoidance of doubt, in no event shall a Hedging Agreement include a
total return swap.

 

“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.06(f)(i).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) the amount such Person would be obligated for under any Hedging
Agreement if such Hedging Agreement was terminated at mid-market at that time,
(j) redeemable preferred and other equity, and (k) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor (or
such Person is not otherwise liable for such Indebtedness). Notwithstanding the
foregoing, “Indebtedness” shall not include (x) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase price
of an asset or Investment to satisfy unperformed obligations of the seller of
such asset or Investment or (y) a commitment arising in the ordinary course of
business to make a future Portfolio Investment.

 

 20 

 

 

“Independent” when used with respect to any specified Person means the more
restrictive of the following: (a) that such Person (i) does not have any direct
financial interest or any material indirect financial interest in the Borrower
or any of its Subsidiaries or Affiliates (including its investment adviser or
any Affiliate thereof) other than ownership of publicly traded stock of the
Borrower or any such Subsidiary or Affiliate with a market value not to exceed
$1,000,000 and (ii) is not an officer, employee, promoter, underwriter, trustee,
partner, director or a Person performing similar functions of the Borrower or of
its Subsidiaries or Affiliates (including its investment adviser or any
Affiliate thereof), (b) the definition of “disinterested” as defined in the
Investment Company Act or (c) the definition of “independent” as defined in the
Exchange Act.

 

“Independent Valuation Provider” means any of Stout Risius Ross, Duff & Phelps,
Murray, Devine and Company, Lincoln Advisors, Houlihan Lokey, Alvarez & Marsal
and Valuation Research Corporation, or any other Independent nationally
recognized third-party appraisal firm selected by the Administrative Agent.

 

“Industry Classification Group” means any of the classification groups that are
currently in effect by Moody’s or may be subsequently established by Moody’s and
provided by the Borrower to the Lenders.

 

“ING” means ING Capital LLC.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Loan or Borrowing that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Interest Election Request;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period (other than an Interest
Period that ends on the Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.

 

 21 

 

 

“Internal Value” has the meaning set forth in Section 5.12(b)(ii)(C).

 

“Internotes” means, collectively, the 2020 Notes, the 2021 Notes and the 2022
Notes.

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.

 

“Investment Advisor” means Alcentra NY, LLC, a Delaware limited liability
company.

 

“Investment Policies” means the written statement of the investment objectives,
policies, restrictions and limitations of the Borrower and the Borrower’s
investment allocation policy between affiliated investment vehicles managed
directly or indirectly by the Investment Advisor, as delivered on or prior to
the Restatement Effective Date pursuant to Section 4.01(j), as may be amended or
modified from time to time by a Permitted Policy Amendment.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“IVP Tested Assets” has the meaning assigned to such term in Section
5.12(b)(ii)(B)(x).

 

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.

 

“LIBO Quoted Currency” means each of the following currencies: Dollars; Euros;
and Pounds Sterling, in each case so long as there is a published LIBO Rate with
respect thereto.

 

“LIBO Rate” means, for any Interest Period:

 

 22 

 

 

(a)          for any Eurocurrency Borrowing denominated in a LIBO Quoted
Currency, (i) the Intercontinental Exchange Benchmark Administration Ltd. LIBO
Rate (or the successor thereto if the Intercontinental Exchange Benchmark
Administration Ltd. is no longer making such rates available) per annum for
deposits in such Currency for a period equal to the Interest Period appearing on
the display designated as Reuters Screen LIBO01 Page (or such other page on that
service or such other service designated by the Intercontinental Exchange
Benchmark Administration Ltd. LIBO Rate (or the successor thereto if the
Intercontinental Exchange Benchmark Administration Ltd. is no longer making such
rates available) for the display of such Administration’s Interest Settlement
Rates for deposits in such Currency) as of 11:00 a.m., London time on the day
that is two Business Days prior to the first day of the Interest Period (or if
such Reuters Screen LIBO01 Page is unavailable for any reason at such time, the
rate which appears on the Reuters Screen ISDA Page as of such date and such
time); (ii) if the Administrative Agent determines that the sources set forth in
clause (i) are unavailable for the relevant Interest Period, LIBO Rate for
purposes of this clause (a) shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in such Currency
are offered to the Administrative Agent two (2) business days preceding the
first day of such Interest Period by leading banks in the London interbank
market as of 11:00 a.m. for delivery on the first day of such Interest Period,
for the number of days comprised therein and in an amount comparable to the
amount of the Administrative Agent’s portion of the relevant Eurocurrency
Borrowing; or (iii) subject to Section 2.11, if the Administrative Agent
determines that the sources set forth in clause (i) are permanently unavailable
for the relevant Interest Period, LIBO Rate for purposes of this clause (a)
shall mean a comparable or successor rate, which rate is reasonably approved by
the Administrative Agent in consultation with the Borrower and the Lenders and
which rate is consistent with the then prevailing market convention for
determining a rate of interest for syndicated loans in the applicable Currency
in the United States at such time. To the extent a comparable or successor rate
is approved by the Administrative Agent in consultation with the Borrower and
the Lenders in accordance with clause (iii) above, the approved rate shall be
applied in a manner consistent with market practice; provided that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent;

 

(b)          for any Eurocurrency Borrowings denominated in Canadian Dollars,
the CDOR Rate per annum;

 

(c)          for any Eurocurrency Borrowings denominated in Non-LIBO Quoted
Currencies (other than Canadian Dollars), the calculation of the applicable
reference rate shall be determined in accordance with market practice;

 

provided that if the LIBO Rate under clause (a), (b) or (c) is less than zero
for the relevant Interest Period, such rate shall be deemed to be zero for such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal
and other similar rights in favor of other equity holders of the same issuer).

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to Section 2.07(f) and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

 23 

 

 

“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.

 

“Margin Stock” means “margin stock” within the meaning of Regulations D, T, U
and X.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans and Hedging
Agreements), of any one or more of the Borrower and its Subsidiaries (including
any Financing Subsidiary) in an aggregate principal amount exceeding $2,000,000
and (b) obligations in respect of one or more Hedging Agreements or other swap
or derivative transactions (including any Total Return Swap) under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and its Subsidiaries would be required to pay if such Hedging
Agreement(s) or other swap or derivative transactions (including any Total
Return Swap) were terminated at such time at mid-market would exceed $2,000,000.

 

“Maturity Date” means the date that is the one year anniversary of the Revolver
Termination Date.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Loans denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Sections 2.06 and 2.08(c) or as otherwise provided in this
Agreement and (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The aggregate amount of each
Lender’s Multicurrency Commitment as of the Restatement Effective Date is set
forth on Schedule 1.01(b), or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The aggregate
amount of the Lenders’ Multicurrency Commitments as of the Restatement Effective
Date is $65,000,000.

 

“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) (as amended
from time to time pursuant to Section 2.06) as having Multicurrency Commitments
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption that provides for it to assume a Multicurrency
Commitment or to acquire Revolving Multicurrency Credit Exposure, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

 24 

 

 

“Multicurrency Loan” means a Loan denominated in Dollars or in an Agreed Foreign
Currency made pursuant to the Multicurrency Commitments.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses actually incurred by any Obligor directly
incidental to such Asset Sale and paid in cash to a Person that is not an
Affiliate of any Obligor (or if paid in cash to an Affiliate, only to the extent
such expenses are reasonable and customary), minus all taxes paid or reasonably
estimated to be payable as a result of such Asset Sale (after taking into
account any tax credits or deductions that are reasonably expected to be
available).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-LIBO Quoted Currency” means any Currency other than a LIBO Quoted Currency.

 

“Non-Pledged Financing Subsidiary” means, with respect to any Financing
Subsidiary, the Equity Interest of such Financing Subsidiary is not subject to a
first-priority perfected security interest in favor of the Collateral Agent
securing the Secured Obligations under and as defined in the Guarantee and
Security Agreement.

 

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Obligors’ Net Worth” means, at any date, the Stockholders’ Equity at such date,
minus (x) the net asset value held by any Obligor in any non-Obligor Subsidiary
and (y) the net asset value held by any Obligor in any Special Equity Interest.

 

“OFAC” has the meaning assigned to such term in Section 3.19.

 

“Original Effective Date” means May 8, 2014.

 

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness and Unsecured Shorter-Term Indebtedness.

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business that
are overdue for a period of more than 90 days and which are not being contested
in good faith by appropriate proceedings, (b) Indebtedness in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default under clause (k) of Article VII, (c) Indebtedness incurred in
the ordinary course of business to finance equipment and fixtures; provided that
such Indebtedness does not exceed $100,000 in the aggregate at any time
outstanding; and (d) other Indebtedness not to exceed $1,000,000 in the
aggregate.

 

 25 

 

 

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording or filing taxes or any other excise or property taxes,
charges or similar levies arising from any payment made under any Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted a common single currency as its lawful currency in
accordance with the legislation of the European Union relating to the European
Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default; (g) customary rights
of setoff and liens upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (iii) assets held by a
custodian in favor of such custodian in the ordinary course of business, in the
case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(h) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; (i) zoning restrictions, easements, licenses, or
other restrictions on the use of any real estate (including leasehold title), in
each case which do not interfere with or affect in any material respect the
ordinary course conduct of the business of the Borrower and its Subsidiaries;
(j) purchase money Liens on specific equipment and fixtures provided that (i)
such Liens only attach to such equipment and fixtures, (ii) the Indebtedness
secured thereby is incurred pursuant to clause (c) of the definition of “Other
Permitted Indebtedness” and (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost and the fair market value of such equipment and
fixtures at the time of the acquisition thereof; (k) deposits of money securing
leases to which Borrower is a party as lessee made in the ordinary course of
business; and (l) Eligible Liens.

 

 26 

 

 

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that either is (a)  approved in writing
by the Administrative Agent (with the consent of the Required Lenders), (b) 
required by applicable law or Governmental Authority, or (c) not material.

 

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form; provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(q) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan within the meaning of Section
3(2) of ERISA (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Sections 412 and 430 of the Code or Section 302 and 303 of
ERISA, and in respect of which the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates is (or would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio and included on the schedule of
investments on the financial statements of the Borrower delivered pursuant to
Section 5.01(a) or (b) (or, for any Investment made during a given quarter and
before a schedule of investments is required to be delivered pursuant to Section
5.01(a) or (b), as applicable, with respect to such quarter, is intended to be
included on the schedule of investments when such Investment is made and is in
fact included on the schedule of investments delivered pursuant to Section
5.01(a) or (b), as applicable, with respect to such quarter) (and, for the
avoidance of doubt, shall not include any Subsidiary of the Borrower).

 

 27 

 

 

“Pounds Sterling” means the lawful currency of England.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“Pro-Rata Borrowing” has the meaning assigned to such term in Section 2.03(a)

 

“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing in
Dollars, an amount equal to (i) the aggregate amount of such Pro-Rata Borrowing
multiplied by (ii) the aggregate Dollar Commitments of all Dollar Lenders at
such time divided by (iii) the aggregate Commitments of all Lenders at such
time.

 

“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing in Dollars, an amount equal to (i) the aggregate amount of such
Pro-Rata Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of
all Multicurrency Lenders at such time divided by (iii) the aggregate
Commitments of all Lenders at such time.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on June 30, 2014.

 

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board (or any successor), as the same may be modified and supplemented and
in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, subject to Section 2.16(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided, that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall mean Lenders having Revolving Credit Exposures and
unused Commitments representing more than two-thirds of the sum of the total
Revolving Credit Exposures and unused Commitments at such time and (b) if there
are only two (2) Lenders at such time, “Required Lenders” shall mean all
Lenders. The “Required Lenders” of a Class (which shall include the term
“Required Multicurrency Lenders”) means Lenders having Revolving Credit
Exposures and unused Commitments of such Class representing more than 50% of the
sum of the total Revolving Credit Exposures and unused Commitments of such Class
(or, if there are only three (3) Lenders of such Class at such time, two-thirds
of the sum of the total Revolving Credit Exposures and unused Commitments of
such Class and, if there are only two (2) Lenders of such Class at such time,
all Lenders in such Class).

 

 28 

 

 

“Restatement Effective Date” means September 21, 2018.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower, provided, for clarity, neither the conversion of
convertible debt into capital stock nor the purchase, redemption, retirement,
acquisition, cancellation or termination of convertible debt made solely with
capital stock shall be a Restricted Payment hereunder.

 

“Return of Capital” means (a) any cash amount (and net cash proceeds of any
noncash amount) received by any Obligor at any time in respect of the
outstanding principal of any Portfolio Investment (whether at stated maturity,
by acceleration or otherwise), (b) without duplication of amounts received under
clause (a), any net cash proceeds (including net cash proceeds of any noncash
consideration) received by any Obligor at any time from the sale of any property
or assets pledged as collateral in respect of any Portfolio Investment to the
extent such net cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, (c) any cash amount (and net
cash proceeds of any noncash amount) received by any Obligor at any time in
respect of any Portfolio Investment that is an Equity Interest (x) upon the
liquidation or dissolution of the issuer of such Portfolio Investment, (y) as a
distribution of capital made on or in respect of such Portfolio Investment, or
(z) pursuant to the recapitalization or reclassification of the capital of the
issuer of such Portfolio Investment or pursuant to the reorganization of such
issuer or (d) any similar return of capital received by any Obligor in cash (and
net cash proceeds of any noncash amount) in respect of any Portfolio Investment.

 

“Revolver Termination Date” means the date that is the third (3rd) anniversary
of the Restatement Effective Date, unless extended with the consent of each
Lender in its sole and absolute discretion.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Loans at such
time made or incurred under the Dollar Commitments.

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans at
such time made or incurred under the Multicurrency Commitments.

 

 29 

 

 

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the aggregate Revolving Credit Exposure on such
date divided by the aggregate outstanding Covered Debt Amount on such date.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under Subchapter M of the Code.

 

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., a New York
corporation, or any successor thereto.

 

“Sanctions” has the meaning assigned to such term in Section 3.19.

 

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

 

“SBIC Subsidiary” means, subject to the prior written consent of the Required
Lenders and the Administrative Agent, any Subsidiary of the Borrower (or such
Subsidiary’s general partner or manager entity) that is (x) either (i) a “small
business investment company” licensed by the SBA (or that has applied for such a
license and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, direct or
indirect, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated in writing by the Borrower (as provided below) as
an SBIC Subsidiary, so long as:

 

(a)          other than pursuant to a Permitted SBIC Guarantee or the
requirement by the SBA that the Borrower make an equity or capital contribution
to the SBIC Subsidiary in connection with its incurrence of SBA Indebtedness
(provided that such contribution is permitted by Section 6.03(e) and is made
substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary), (ii) is recourse to or obligates the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof;

 

(b)          other than pursuant to a Permitted SBIC Guarantee, neither the
Borrower nor any of its Subsidiaries has any material contract, agreement,
arrangement or understanding with such Person other than on terms no less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrower or such
Subsidiary;

 

(c)          neither the Borrower nor any of its Subsidiaries (other than any
SBIC Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

 

 30 

 

 

(d)          such Person has not Guaranteed or become a co-borrower under, and
has not granted a security interest in any of its properties to secure, and the
Equity Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

 

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

 

“Secured Longer-Term Indebtedness” means, subject to the prior written consent
of the Required Lenders and the Administrative Agent, Indebtedness for borrowed
money (other than Indebtedness hereunder) of the Borrower (which may be
Guaranteed by Subsidiary Guarantors) that (a) ranks pari-passu with the Loans
and is not secured by any assets of any Obligor other than pursuant to the
Security Documents and the holders of which have agreed, in a manner reasonably
satisfactory to the Administrative Agent and the Collateral Agent, to be bound
by the provisions of the Security Documents, (b) has no amortization or
mandatory redemption, repurchase or prepayment prior to, and a final maturity
date not earlier than, six months after the Maturity Date and (c) is incurred
pursuant to documentation containing financial covenants, covenants governing
the borrowing base, if any, and portfolio valuations, and events of default that
are no more restrictive than those set forth for in this Agreement and other
terms (other than interest) that are no more restrictive in any material respect
upon the Borrower and its Subsidiaries than those set forth in this Agreement.

 

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in personal property created pursuant to
the Guarantee and Security Agreement, and all other assignments, pledge
agreements, security agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.

 

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

 

“Significant Unsecured Indebtedness Event” means that the aggregate principal
amount of Unsecured Longer-Term Indebtedness plus the aggregate principal amount
of Unsecured Shorter-Term Indebtedness plus the aggregate amount of Other
Permitted Indebtedness exceeds, at any time of determination, the sum of (A) the
excess of the Borrowing Base over the Covered Debt Amount plus (B) 30% of
Stockholders’ Equity over Obligors’ Net Worth.

 

 31 

 

 

“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the
Restatement Effective Date and reflected in any projections delivered to the
Lenders or with respect to any transaction contemplated or undertaken after the
Restatement Effective Date, and (iii) such Obligor has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Obligor is “solvent” within the meaning
given to such term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c),
and (c) representations, warranties, covenants and indemnities (together with
any related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and (c)
excluding obligations related to the collectability of the assets sold or the
creditworthiness of the underlying obligors (other than a representation made by
an Obligor solely at the time of the initial transfer of the asset, that such
Obligor does not have knowledge of any event that would cause such asset at the
time of such initial transfer to be uncollectible) and excluding obligations
that constitute credit recourse).

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

 32 

 

 

“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.

 

“Structured Subsidiaries” means, subject to the prior written consent of the
Required Lenders and the Administrative Agent, a direct or indirect Subsidiary
of the Borrower to which any Obligor sells, conveys or otherwise transfers
(whether directly or indirectly) Portfolio Investments, which is formed in
connection with, and which continues to exist for the sole purpose of, such
Subsidiary obtaining and maintaining third-party financing from an unaffiliated
third-party, and which engages in no material activities other than in
connection with the purchase and financing of such assets from the Obligors or
any other Person, and which is designated by the Borrower (as provided below) as
a Structured Subsidiary, so long as:

 

(a)          no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms of Section 6.03(e)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;

 

(b)          no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets;

 

(c)          no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results; and

 

(d)          definitive documentation relating to a third party financing
provided to such Subsidiary by an unaffiliated third party (1) remains in full
force and effect at all times and (2) does not permit such Subsidiary to become
an Obligor hereunder.

 

Any designation of a Structured Subsidiary by the Borrower shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions. Each Subsidiary of a Structured Subsidiary shall be deemed
to be a Structured Subsidiary and shall comply with the foregoing requirements
of this definition.

 

 33 

 

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes a Portfolio Investment held by any Obligor in the ordinary
course of business and that is not, under GAAP, consolidated on the financial
statements of the Borrower and its Subsidiaries. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no Financing Subsidiary shall be
required to be a Subsidiary Guarantor as long as it remains a Financing
Subsidiary as defined and described herein.

 

“Survivor’s Option Amount” means, as of any date of determination, an amount
equal to the result of (x) $10,000,000 minus (y) the amount of all Restricted
Payments made in accordance with Section 6.05(e) on or prior to such date of
determination.

 

“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder shall have been paid in full (excluding, for
the avoidance of doubt, any amount in connection with any contingent, unasserted
indemnification obligations).

 

“Total Return Swap” means any total return swap entered into by a Financing
Subsidiary.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof.

 

“Two Largest Industry Classification Groups” means, as of any date of
determination, each of the two Industry Classification Groups that a greater
portion of the Borrowing Base has been assigned to each such Industry
Classification Group pursuant to Section 5.12(a) than any other single Industry
Classification Group; provided, that in no event shall the “Utilities: Oil &
Gas” Industry Classification Group (or any similar oil or gas Industry
Classification Group) constitute or be a part of the Two Largest Industry
Classification Groups.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

 34 

 

 

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed
(including, without limitation, under the Dutch Financial Supervision Act 2007
(as amended from time to time and including any successor legislation)).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

 

“Unsecured Longer-Term Indebtedness” means any Indebtedness for borrowed money
of the Borrower that (a) has no amortization, or mandatory redemption,
repurchase or prepayment prior to, and a final maturity date not earlier than,
six months after the Maturity Date, (b) is incurred pursuant to terms that are
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers as reasonably determined in good faith by the
Borrower (other than financial covenants and events of default (other than
events of default customary in indentures or similar instruments that have no
analogous provisions in this Agreement or credit agreements generally), which
shall be no more restrictive upon the Borrower and the other Obligors, while any
commitments or Loans are outstanding, than those set forth in this Agreement)
(it being understood that (i) put rights or repurchase or redemption obligations
arising out of circumstances that would constitute a “fundamental change” (as
such term is customarily defined in convertible note offerings) or be Events of
Default under the Revolving Facility shall not violate clauses (a) or (b) for
purposes of this definition and (ii) the “Survivor’s Option” described in the
draft Registration Statement on Form N-2 provided by the Company via email to
the Administrative Agent at 7:52 PM ET on January 11, 2015 shall not violate
clauses (a) or (b) for the purposes of this definition), and (c) is not secured
by any assets of any Obligor. Notwithstanding the foregoing, the Internotes
shall continue to be deemed Unsecured Longer-Term Indebtedness in all respects
despite the fact that the maturity dates of the Internotes are prior to the
Maturity Date so long as the Internotes continue to comply with all other
requirements of this definition; provided, that, with respect to any class,
series, issuance or set of notes referred to in the definition of Internotes (or
the definition of any defined term therein), (i) on the date that is 9 months
prior to the scheduled maturity of such Internotes and on the first day of the
next two months thereafter, in each case, an amount of such Internotes equal to
one-ninth (1/9th) of the aggregate amount of such Internotes outstanding as of
the date that is 9 months prior to the scheduled maturity date of such
Internotes shall be reclassified as Unsecured Shorter-Term Indebtedness and (ii)
from and after the date that is 6 months prior to the scheduled maturity of such
Internotes, the remaining amount of such Internotes shall be reclassified as
Unsecured Shorter-Term Indebtedness.

 

 35 

 

 

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any Subsidiary (other than a Financing Subsidiary) that is
not secured by any assets of any Obligor and that does not constitute Unsecured
Longer-Term Indebtedness (including, with respect to any class, series, issuance
or set of notes referred to in the definition of Internotes (or the definition
of any defined term therein), (i) on the date that is 9 months prior to the
scheduled maturity of such Internotes and on the first day of the next two
months thereafter, in each case, an amount of such Internotes equal to one-ninth
(1/9th) of the aggregate amount of such Internotes outstanding as of the date
that is 9 months prior to the scheduled maturity date of such Internotes shall
be reclassified as Unsecured Shorter-Term Indebtedness and (ii) from and after
the date that is 6 months prior to the scheduled maturity of such Internotes,
the remaining amount of such Internotes shall be reclassified as Unsecured
Shorter-Term Indebtedness), and (b) any Indebtedness of the Borrower or any
Subsidiary (other than a Financing Subsidiary) that is designated as “Unsecured
Shorter-Term Indebtedness” pursuant to Section 6.11(a).

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“USA PATRIOT Act” has the meaning assigned to such term in Section 3.20.

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“wholly owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person and/or one or more wholly owned Subsidiaries of such person.
Unless the context otherwise requires, “wholly owned Subsidiary Guarantor” shall
mean a wholly owned Subsidiary that is a Subsidiary Guarantor.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Dollar Loan” or a “Multicurrency Loan”), by Type (e.g., an “ABR Loan” or a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Multicurrency Eurocurrency
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing” or a “Multicurrency Borrowing”), by Type (e.g., an “ABR
Borrowing” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may also be
identified by Currency.

 

 36 

 

 

Section 1.03.         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04.         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Original Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), then Borrower, Administrative Agent and the
Lenders agree to enter into negotiations in good faith in order to amend such
provisions of this Agreement so as to equitably reflect such change to comply
with GAAP with the desired result that the criteria for evaluating the
Borrower's financial condition shall be the same after such change to comply
with GAAP as if such change had not been made; provided, however, until such
amendments to equitably reflect such changes are effective and agreed to by
Borrower, Administrative Agent and the Required Lenders, the Borrower’s
compliance with such financial covenants shall be determined on the basis of
GAAP as in effect and applied immediately before such change in GAAP becomes
effective. Notwithstanding the foregoing or anything herein to the contrary, the
Borrower covenants and agrees with the Lenders that whether or not the Borrower
may at any time adopt Accounting Standard Codification 825, all determinations
relating to fair value accounting for liabilities or compliance with the terms
and conditions of this Agreement shall be made on the basis that the Borrower
has not adopted Accounting Standard Codification 825. In addition,
notwithstanding Accounting Standards Update 2015-03, GAAP or any other matter,
for purposes of calculating any financial or other covenants hereunder, debt
issuance costs shall not be deducted from the related debt obligation.

 

 37 

 

 

Section 1.05.         Currencies Generally. (a) At any time, any reference in
the definition of the term “Agreed Foreign Currency” or in any other provision
of this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the Restatement Effective Date. Except as provided in
Section 2.08(b) and the last sentence of Section 2.15(a), for purposes of
determining (i) whether the amount of any Borrowing under the Multicurrency
Commitments, together with all other Borrowings under the Multicurrency
Commitments then outstanding or to be borrowed at the same time as such
Borrowing, would exceed the aggregate amount of the Multicurrency Commitments,
(ii) the aggregate unutilized amount of the Multicurrency Commitments, (iii) the
Revolving Credit Exposure, (iv) the Covered Debt Amount and (v) the Borrowing
Base or the Value or the fair market value of any Portfolio Investment, the
outstanding principal of any amount of any Borrowing that is denominated in any
Foreign Currency or the Value or the fair market value of any Portfolio
Investment that is denominated in any Foreign Currency shall be deemed to be the
Dollar Equivalent of the amount of the Foreign Currency of such Borrowing or
Portfolio Investment, as the case may be, determined as of the date of such
Borrowing (determined in accordance with the last sentence of the definition of
the term “Interest Period”) or the date of valuation of such Portfolio
Investment, as the case may be; provided that in connection with the delivery of
any Borrowing Base Certificate pursuant to Section 5.01(d) or (e), such amounts
shall be determined as of the date of the delivery of such Borrowing Base
Certificate. Where any amount is denominated in Dollars under this Agreement but
requires for its determination an amount which is denominated in a Foreign
Currency, such amounts shall be converted to the Foreign Currency Equivalent on
the date of determination. Wherever in this Agreement in connection with a
Borrowing or Loan an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing or Loan is denominated in a Foreign
Currency, such amount shall be the relevant Foreign Currency Equivalent of such
Dollar amount (rounded to the nearest 1,000 units of such Foreign Currency).

 

Section 1.06.         Special Provisions Relating to Euro. Each obligation
hereunder of any party hereto that is denominated in the National Currency of a
state that is not a Participating Member State on the Restatement Effective Date
shall, effective from the date on which such state becomes a Participating
Member State, be redenominated in Euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that, if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in Euros or such
National Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such National Currency. If the basis of accrual of
interest or fees expressed in this Agreement with respect to an Agreed Foreign
Currency of any country that becomes a Participating Member State after the date
on which such currency becomes an Agreed Foreign Currency shall be inconsistent
with any convention or practice in the interbank market for the basis of accrual
of interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor.

 

 38 

 

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that
the Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

Section 1.07.         Interest Rates. The Administrative Agent does not warrant
or accept responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

 

Article II

 

THE CREDITS

 

Section 2.01.         The Commitments.

 

(a)          Subject to the terms and conditions set forth herein, each Dollar
Lender agrees to make Dollar Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Dollar Credit Exposure exceeding such Lender’s Dollar
Commitment, (ii) the aggregate Revolving Dollar Credit Exposure of all of the
Lenders exceeding the aggregate Dollar Commitments, or (iii) the total Covered
Debt Amount exceeding the Borrowing Base then in effect; and

 

(b)          Subject to the terms and conditions set forth herein, each
Multicurrency Lender agrees to make Multicurrency Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Multicurrency Credit
Exposure exceeding such Lender’s Multicurrency Commitment, (ii) the aggregate
Revolving Multicurrency Credit Exposure of all of the Lenders exceeding the
aggregate Multicurrency Commitments, or (iii) the total Covered Debt Amount
exceeding the Borrowing Base then in effect.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

 

Section 2.02.         Loans and Borrowings.

 

(a)          Obligations of Lenders. Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

 39 

 

 

(b)          Type of Loans. Subject to Section 2.11, each Borrowing of a Class
shall be constituted entirely of ABR Loans or of Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith. Each Pro-Rata Borrowing denominated in Dollars shall be constituted
entirely of ABR Loans or of Eurocurrency Loans. Each Borrowing denominated in an
Agreed Foreign Currency shall be constituted entirely of Eurocurrency Loans.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c)          Minimum Amounts. Each Borrowing shall be in an aggregate amount of
$1,000,000 or a larger multiple of $100,000 in excess thereof or, with respect
to any Agreed Foreign Currency, 1,000,000 in the units of such Agreed Foreign
Currency or a larger multiple of 100,000 in the units of such Agreed Foreign
Currency in excess thereof; provided that a Borrowing of a Class may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments of such Class. Borrowings of more than one Class, Currency and Type
may be outstanding at the same time.

 

(d)          Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the Maturity Date.

 

(e)          Restatement Effective Date Adjustments.

 

(i)          On the Restatement Effective Date, Borrower shall (A) prepay the
Existing Loans (if any) in full, (B) simultaneously borrow new Loans hereunder
in an amount equal to such prepayment (plus the amount of any additional
borrowings that may have been requested by the Borrower at such time); provided
that with respect to subclauses (A) and (B), (x) the prepayment to, and
borrowing from, any Existing Continuing Lender shall be effected by book entry
to the extent that any portion of the amount prepaid to such Existing Continuing
Lender will be subsequently borrowed in Dollars from such Existing Continuing
Lender and (y) the Lenders shall make and receive payments among themselves, in
a manner acceptable to the Administrative Agent, so that, after giving effect
thereto, the Loans are held ratably by the Lenders in accordance with the
respective Commitments of such Lenders (as set forth in Schedule 1.01(b)) and
(C) pay to the Existing Continuing Lenders the amounts, if any, payable under
Section 2.15 of the Existing Credit Agreement as a result of any such
prepayment. Each of the Existing Continuing Lenders agrees to waive repayment of
the amounts, if any, payable under Section 2.13 as a result of, and solely in
connection with, any such prepayment, and hereby consents to the non-pro rata
payment described in this Section 2.02(e).

 

 40 

 

 

(ii)         On the Restatement Effective Date, the Borrower shall prepay to the
Departing Lenders such Departing Lenders’ pro rata portion of the Existing
Loans, including (i) all accrued but unpaid commitment fees relating to such
Existing Loans as of such date, and (ii) all accrued but unpaid interest
relating to such Existing Loans as of such date (in each case, calculated at the
rate set forth in the Existing Credit Agreement). Each of the Departing Lenders
agrees to waive repayment of the amounts, if any, payable under Section 2.13 of
the Existing Credit Agreement as a result of, and solely in connection with, any
such prepayment, and hereby consents to the non-pro rata payment described in
this Section 2.02(e). Upon the receipt of such prepayment, each Departing Lender
shall cease to be a “Lender” under the Existing Credit Agreement, but shall
continue to be entitled to the benefits of Sections 2.12, 2.13 (subject to the
immediately preceding sentence), 2.14 and 9.03 of the Existing Credit Agreement
with respect to facts and circumstances occurring prior to the Restatement
Effective Date.

 

Section 2.03.         Requests for Borrowings.

 

(a)          Notice by the Borrower. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by delivery of a signed
Borrowing Request or by telephone or e-mail (in each case, followed promptly by
delivery of a signed Borrowing Request) (i) in the case of a Eurocurrency
Borrowing denominated in Dollars, not later than 12:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing, (ii) in the
case of a Eurocurrency Borrowing denominated in an Agreed Foreign Currency, not
later than 12:00 p.m., Local Time, three (3) Business Days before the date of
the proposed Borrowing or (iii) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing. Each such request for a Borrowing shall be irrevocable.
Notwithstanding the other provisions of this Agreement, in the case of any
Borrowing denominated in Dollars, the Borrower may request that such Borrowing
be split into a Dollar Loan in an aggregate principal amount equal to the
Pro-Rata Dollar Portion and a Multicurrency Loan in an aggregate principal
amount equal to the Pro-Rata Multicurrency Portion (any such Borrowing, a
“Pro-Rata Borrowing”). Except as set forth in this Agreement, a Pro-Rata
Borrowing shall be treated as being comprised of two separate Borrowings, a
Dollar Borrowing under the Dollar Commitments and a Multicurrency Borrowing
under the Multicurrency Commitments. It is the intention of the Borrower to use
its commercially reasonable efforts to make Borrowings hereunder in a manner
such that, after giving effect to each extension of credit hereunder, each
Lender’s outstanding principal amount of its Loans as a percentage of the
aggregate outstanding principal amount of all Loans outstanding is in accordance
with its Applicable Percentage.

 

(b)          Content of Borrowing Requests. Each request for a Borrowing
(whether a written Borrowing Request, a telephonic request or e-mail request)
shall specify the following information in compliance with Section 2.02:

 

(i)          whether such Borrowing is to be made under the Dollar Commitments,
the Multicurrency Commitments or is a Pro-Rata Borrowing;

 

 41 

 

 

(ii)         if such Borrowing is a Pro-Rata Borrowing, the Pro-Rata Dollar
Portion and the Pro-Rata Multicurrency Portion;

 

(iii)        the aggregate amount and Currency of the requested Borrowing;

 

(iv)        the date of such Borrowing, which shall be a Business Day;

 

(v)         in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

(vi)        in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d), provided that there shall
be no more than ten (10) separate Borrowings outstanding at any one time;

 

(vii)       the Applicable Margin; and

 

(viii)      the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.04.

 

(c)          Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

 

(d)          Failure to Elect. If no election as to the Class of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be
denominated in Dollars and shall be a Pro-Rata Borrowing. If no election as to
the Currency of a Borrowing is specified, then the requested Borrowing shall be
denominated in Dollars. If no election as to the Type of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one (1) month and, if an
Agreed Foreign Currency has been specified, the requested Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having an
Interest Period of one (1) month. If a Eurocurrency Borrowing is requested but
no Interest Period is specified, (i) if the Currency specified for such
Borrowing is Dollars (or if no Currency has been so specified), the requested
Borrowing shall be a Eurocurrency Borrowing denominated in Dollars having an
Interest Period of one (1) month, and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to have
selected an Interest Period of one (1) month.

 

Section 2.04.         Funding of Borrowings.

 

(a)          Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.

 

 42 

 

 

(b)          Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and, in reliance upon such assumption, the
Administrative Agent may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Nothing in this paragraph shall relieve any Lender of its obligation
to fulfill its commitments hereunder, and shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

Section 2.05.         Interest Elections.

 

(a)          Elections by the Borrower for Borrowings. Subject to
Section 2.03(d), the Loans constituting each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request. Thereafter, subject to Section 2.05(e), the Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurocurrency Borrowing, may elect the Interest Period therefor, all as provided
in this Section; provided, however, that (i) a Borrowing of a Class may only be
continued or converted into a Borrowing of the same Class, (ii) a Borrowing
denominated in one Currency may not be continued as, or converted to, a
Borrowing in a different Currency, (iii) no Eurocurrency Borrowing denominated
in a Foreign Currency may be continued if, after giving effect thereto, the
aggregate Revolving Multicurrency Credit Exposures would exceed the aggregate
Multicurrency Commitments, and (iv) a Eurocurrency Borrowing denominated in a
Foreign Currency may not be converted into a Borrowing of a different Type. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders of the respective Class holding the Loans constituting such
Borrowing (except as provided under Section 2.11(b)), and the Loans constituting
each such portion shall be considered a separate Borrowing.

 

(b)          Notice of Elections. To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by delivery
of a signed Interest Election Request in a form approved by the Administrative
Agent or by telephone (followed promptly, but no later than the close of
business on the date of such request, by a signed Interest Election Request in a
form approved by the Administrative Agent) by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable.

 

 43 

 

 

(c)          Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i)          the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d), provided that there shall be no more than ten (10) separate
Borrowings outstanding at any one time.

 

(d)          Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)          Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Eurocurrency Borrowing of the same Class having an Interest
Period of one month and (ii) if such Borrowing is denominated in a Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one month. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, (i) any Eurocurrency Borrowing
denominated in Dollars shall, at the end of the applicable Interest Period for
such Eurocurrency Borrowing, be automatically converted to an ABR Borrowing,
(ii) the Borrower shall not be entitled to elect to convert or continue any
Borrowing into or as a Eurocurrency Borrowing and (iii) any Eurocurrency
Borrowing denominated in a Foreign Currency shall, at the end of the applicable
Interest Period for such Eurocurrency Borrowing, be automatically converted to
Dollars based on the Dollar Equivalent at such time and shall be an ABR
Borrowing.

 

 44 

 

 

Section 2.06.         Termination, Reduction or Increase of the Commitments.

 

(a)          Scheduled Termination. Unless previously terminated in accordance
with the terms of this Agreement, on the Revolver Termination Date the
Commitments of each Class shall automatically be reduced to an amount equal to
the aggregate principal amount of the Loans of all Lenders of such Class
outstanding on the Revolver Termination Date and thereafter to an amount equal
to the aggregate principal amount of the Loans outstanding after giving effect
to each payment of principal thereunder; provided that, for clarity, no Lender
shall have any obligation to make new Loans on or after the Revolver Termination
Date, and any outstanding amounts shall be due and payable on the Maturity Date
in accordance with Section 2.07.

 

(b)          Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments ratably among each
Class; provided that (i) each reduction of the Commitments pursuant to this
Section 2.06(b) shall be in an amount that is $5,000,000 or a larger multiple of
$1,000,000 in excess thereof and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans of any Class in accordance with Section 2.08, the total Revolving Credit
Exposures of such Class would exceed the total Commitments of such Class.

 

(c)          Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments of a Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(d)          Effect of Termination or Reduction. Any termination or reduction of
the Commitments of a Class shall be permanent. Each reduction of the Commitments
of a Class shall be made ratably among the Lenders of such Class in accordance
with their respective Commitments.

 

(e)          [Intentionally Omitted].

 

(f)          Increase of the Commitments.

 

(i)          Requests for Increase by Borrower. The Borrower may, at any time
prior to the Revolver Termination Date, propose that the Commitments hereunder
of a Class be increased (each such proposed increase being a “Commitment
Increase”) by notice to the Administrative Agent specifying each existing Lender
(each an “Increasing Lender”) and/or each additional lender (each an “Assuming
Lender”) that shall have agreed to an additional Commitment and the date on
which such increase is to be effective (the “Commitment Increase Date”), which
shall be a Business Day at least three Business Days (or such lesser period as
the Administrative Agent may reasonably agree) after delivery of such notice and
at least 30 days prior to the Revolver Termination Date; provided that each
Lender may determine in its sole discretion whether or not it chooses to
participate in a Commitment Increase; provided, further that:

 

 45 

 

 

(A)         the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $5,000,000 or a larger multiple of
$1,000,000 in excess thereof (or, in each case, in such other amounts as agreed
to by Administrative Agent),

 

(B)         immediately after giving effect to such Commitment Increase, the
total Commitments of all of the Lenders hereunder shall not exceed the lesser of
(x) $180,000,000 and (y) the Obligors’ Net Worth;

 

(C)         each Assuming Lender shall be consented to by the Administrative
Agent (which consent shall not be unreasonably withheld);

 

(D)         no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

 

(E)         the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects
(other than any representation or warranty already qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) on and
as of the Commitment Increase Date as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

(ii)         Effectiveness of Commitment Increase by Borrower. On the Commitment
Increase Date for any Commitment Increase, each Assuming Lender part of such
Commitment Increase, if any, shall become a Lender hereunder as of such
Commitment Increase Date with a Commitment in the amount set forth in the
agreement referred to in Section 2.06(f)(ii)(y) and the Commitment of the
respective Class of any Increasing Lender part of such Commitment Increase shall
be increased as of such Commitment Increase Date to the amount set forth in the
agreement referred to in Section 2.06(f)(ii)(y); provided that:

 

(x)          the Administrative Agent shall have received on or prior to 11:00
a.m., New York City time, on such Commitment Increase Date (or on or prior to a
time on an earlier date specified by the Administrative Agent) a certificate of
a duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and

 

(y)          each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment in each case of the respective Class, as applicable,
duly executed by such Assuming Lender or Increasing Lender, as applicable, and
the Borrower and acknowledged by the Administrative Agent.

 

 46 

 

 

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.

 

(iii)        Recordation into Register. Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or any
Increasing Lender, together with the certificate referred to in clause
(ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower.

 

(iv)        Adjustments of Borrowings upon Effectiveness of Increase. On each
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans of
such Class (if any)  in full, (B) simultaneously borrow new Loans of such Class
hereunder in an amount equal to such prepayment; provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and Borrowing from, any existing
Lender shall be effected by book entry to the extent that any portion of the
amount prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the existing Lenders, the Increasing Lenders and the Assuming Lenders shall
make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans of such
Class are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Lenders of such Class (after giving effect to
such Commitment Increase) and (C) pay to the Lenders of such Class the amounts,
if any, payable under Section 2.13 as a result of any such prepayment.
Notwithstanding the foregoing, unless otherwise consented in writing by the
Borrower, no Commitment Increase Date shall occur on any day other than the last
day of an Interest Period. The Administrative Agent shall amend Schedule 1.01(b)
to reflect the aggregate amount of each Lender’s Commitments (including
Increasing Lenders and Assuming Lenders). Each reference to Schedule 1.01(b) in
this Agreement shall be to Schedule 1.01(b) as amended pursuant to this Section.

 

(v)         Terms of Loans issued on the Commitment Increase Date. For the
avoidance of doubt, the terms and provisions of any new Loans issued by any
Assuming Lender or Increasing Lender, and the Commitment Increase of any
Assuming Lender or Increasing Lender, shall be identical to the Loans of the
applicable Class issued by, and the Commitments of the applicable Class of, the
Lenders immediately prior to the applicable Commitment Increase Date.

 

 47 

 

 

Section 2.07.         Repayment of Loans; Evidence of Debt.

 

(a)          Repayment. Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders of each Class the outstanding
principal amount of the Loans of such Class and all other amounts due and owing
hereunder and under the other Loan Documents on the Maturity Date.

 

(b)          Manner of Payment. Prior to any repayment or prepayment of any
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy or e-mail) of such selection not later than the time set forth in
Section 2.08(g) prior to the scheduled date of such repayment. Subject to
Section 2.08 and to the proviso to Section 2.15(c), if the repayment or
prepayment is denominated in Dollars and the Class to be repaid or prepaid is
specified (or if no Class is specified and there is only one Class of Loans with
Borrowings in Dollars outstanding), such repayment or prepayment shall be
applied ratably between or among, as applicable, the Loans of such Class (based
on the then outstanding principal amounts of such Loans), in each case first to
repay or prepay any outstanding ABR Borrowings of such Loans and second to repay
or prepay the remaining Borrowings denominated in Dollars of such Loans in the
order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid or prepaid
first). Subject to Section 2.08 and to the proviso to Section 2.15(c), if the
repayment or prepayment is denominated in Dollars and the Class to be repaid or
prepaid is not specified, such repayment or prepayment shall be applied (i)
ratably between or among, as applicable, the Dollar Loans of the Multicurrency
Lenders (based on the then outstanding principal amounts of such Dollar Loans),
in each case (x) first to repay or prepay any outstanding ABR Borrowings of the
Multicurrency Lenders, and (y) then second to repay or prepay the remaining
Borrowings denominated in Dollars of the Multicurrency Lenders in the order of
the remaining duration of their respective Interest Periods (the Borrowings with
the shortest remaining Interest Period to be repaid first), and (ii) once the
outstanding principal amount of all Dollar Loans of the Multicurrency Lenders is
paid in full, ratably between or among, as applicable, the Loans of the Dollar
Lenders (based on the then outstanding principal amounts of such Loans), in each
case (x) first to repay or prepay any outstanding ABR Borrowings of the Dollar
Lenders, and (y) then second to repay or prepay the remaining Borrowings of the
Dollar Lenders in order of the remaining duration of their respective Interest
Periods (the Borrowings with the shortest remaining Interest Period to be repaid
first). Subject to Section 2.08, and to the proviso to Section 2.15(c), if the
repayment or prepayment is denominated in a particular Agreed Foreign Currency,
such repayment or prepayment shall be applied ratably between or among, as
applicable, any remaining Borrowings denominated in such Agreed Foreign Currency
(based on the then outstanding principal amounts of such Loans), in each case in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment specified as a payment on account of the Pro-Rata Borrowings shall be
applied ratably between the Dollars Loans and the Multicurrency Loans (based on
the then outstanding principal amounts of Loans denominated in Dollars), in each
case first to repay or prepay the outstanding ABR Borrowings of such Loans and
second to repay or prepay the remaining Borrowings of such Loans denominated in
Dollars in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
or prepaid first). Each payment of a Borrowing of a Class shall be applied
ratably to the Loans of such Class included in such Borrowing (except as
otherwise provided in Section 2.11(b)).

 

 48 

 

 

(c)          Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(d)          Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount and Currency of each Loan made hereunder, the Class and Type thereof and
each Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender of such Class hereunder and (iii) the amount and Currency of any sum
received by the Administrative Agent hereunder for account of the Lenders and
each Lender’s share thereof.

 

(e)          Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence,
absent manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

 

(f)          Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).

 

Section 2.08.         Prepayment of Loans.

 

(a)          Optional Prepayments. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, without
premium or fee (but subject to Section 2.13), subject to the requirements of
this Section. Each prepayment in part under this Section 2.08(a) shall be in a
minimum amount of $1,000,000 or a larger multiple of $100,000 in excess thereof
or, with respect to any Agreed Foreign Currency, 1,000,000 in the units of such
Agreed Foreign Currency or a larger multiple of 100,000 in the units of such
Agreed Foreign Currency in excess thereof.

 

(b)          Mandatory Prepayments Due to Changes in Exchange Rates.

 

 49 

 

 

(i)          Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York City time, on a Business Day,
on such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders and the Borrower thereof.

 

(ii)         Prepayment. If on the date of such determination the aggregate
Revolving Multicurrency Credit Exposure exceeds 105% of the aggregate amount of
the Multicurrency Commitments as then in effect, the Borrower shall prepay the
Multicurrency Loans within 15 Business Days of such date of determination in
such amounts as shall be necessary so that after giving effect thereto, the
aggregate Revolving Multicurrency Credit Exposure does not exceed the
Multicurrency Commitments.

 

For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Revolving Multicurrency Credit Exposure. The
Administrative Agent shall not be required to make more than one valuation
determination pursuant to Currency Valuation Notices within any rolling three
month period.

 

(c)          Mandatory Prepayments due to Excess Revolving Credit Exposure and
Borrowing Base Deficiency. In the event that (i) the amount of total Revolving
Dollar Credit Exposure exceeds the total Dollar Commitments and/or (ii) the
amount of total Revolving Multicurrency Credit Exposure exceeds the total
Multicurrency Commitments (other than as a result of a change in exchange rates
pursuant to Section 2.08(b)), the Borrower shall prepay Loans in such amounts as
shall be necessary so that (x) in the case of clause (i), the amount of total
Revolving Dollar Credit Exposure does not exceed the total Dollar Commitments
and (y) in the case of clause (ii), the amount of total Revolving Multicurrency
Credit Exposure does not exceed the total Multicurrency Commitments. In the
event that, immediately after the application of any prepayment made pursuant to
the first sentence of this subclause (c), if applicable, or otherwise at any
time, the amount of total Revolving Credit Exposure exceeds the total
Commitments, the Borrower shall prepay the remaining Borrowings ratably (based
on the outstanding Dollar Equivalent principal amounts of the Loans of each
Class outstanding) between the Dollar Loans and the Multicurrency Loans so that
the amount of total Revolving Credit Exposure does not exceed the total
Commitments. In the event that at any time any Borrowing Base Deficiency shall
exist, promptly (but in no event later than 5 Business Days), the Borrower shall
either prepay (1) the Loans so that the Borrowing Base Deficiency is promptly
cured (such prepayment to be applied ratably between the Dollar Lenders and the
Multicurrency Lenders based on the aggregate outstanding Dollar Equivalent
principal amounts of such Loans (and, for the avoidance of doubt, in the
applicable Currency or Currencies)) or (2) the Loans and the Other Covered
Indebtedness in such amounts as shall be necessary so that such Borrowing Base
Deficiency is promptly cured (and, as among the Loans and the Other Covered
Indebtedness, at least ratably (based on the aggregate outstanding Dollar
Equivalent principal amount of such Indebtedness) and, with respect to the
Loans, in the manner set forth in the preceding subclause (1)) as to payments of
Loans in relation to Other Covered Indebtedness); provided, that if within such
5 Business Day period, the Borrower shall present to the Administrative Agent a
reasonably feasible plan, which plan is reasonably satisfactory to the
Administrative Agent that will enable any such Borrowing Base Deficiency to be
cured within 30 Business Days of the occurrence of such Borrowing Base
Deficiency (which 30-Business Day period shall include the 5 Business Days
permitted for delivery of such plan), then such prepayment or reduction shall be
effected in accordance with such plan (subject, for the avoidance of doubt, to
the limitations as to the allocation of such prepayments set forth above in this
Section 2.08(c)). Notwithstanding the foregoing, the Borrower shall pay interest
in accordance with Section 2.10(c) for so long as the Covered Debt Amount
exceeds the Borrowing Base during such 30-Business Day period. For clarity, in
the event that the Borrowing Base Deficiency is not cured prior to the end of
such 5 Business Day period (or, if applicable, such 30- Business Day period), it
shall constitute an Event of Default under clause (a) of Article VII.

 

 50 

 

 

(d)          Mandatory Prepayments due to Certain Events Following Availability
Period.

 

(i)          Asset Sales. In the event that any Obligor shall receive any Net
Asset Sale Proceeds at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Net
Asset Sale Proceeds, prepay the Loans in an amount equal to such Net Asset Sale
Proceeds (and the Commitments shall be permanently reduced by such amount);
provided, that with respect to Asset Sales of assets that are not Portfolio
Investments, the Borrower shall not be required to prepay the Loans unless and
until (and to the extent that) the aggregate Net Asset Sale Proceeds relating to
all such Asset Sales are greater than $2,000,000.

 

(ii)         Extraordinary Receipts. In the event (but only to the extent) that
the aggregate Extraordinary Receipts received by the Obligors at any time after
the Availability Period exceed $2,000,000, the Borrower shall, no later than the
third Business Day following the receipt of such excess Extraordinary Receipts,
prepay the Loans in an amount equal to 100% of such excess Extraordinary
Receipts (and the Commitments shall be permanently reduced by such amount).

 

(iii)        Returns of Capital. In the event that any Obligor shall receive any
Return of Capital at any time after the Availability Period, the Borrower shall,
no later than the third Business Day following the receipt of such Return of
Capital, prepay the Loans in an amount equal to 100% of such Return of Capital
(and the Commitments shall be permanently reduced by such amount).

 

(iv)        Equity Issuances. In the event that the Borrower shall receive any
Cash proceeds from the issuance of Equity Interests of the Borrower at any time
after the Availability Period, the Borrower shall, no later than the third
Business Day following the receipt of such Cash proceeds, prepay the Loans in an
amount equal to 75% of such Cash proceeds, net of underwriting discounts and
commissions or other similar payments and other costs, fees, premiums and
expenses directly associated therewith, including, without limitation,
reasonable legal fees and expenses (and the Commitments shall be permanently
reduced by such amount).

 

 51 

 

 

(v)         Indebtedness. In the event that any Obligor shall receive any Cash
proceeds from the issuance of Indebtedness at any time after the Availability
Period, such Obligor shall, no later than the third Business Day following the
receipt of such Cash proceeds, prepay the Loans in an amount equal to 100% of
such Cash proceeds, net of underwriting discounts and commissions or other
similar payments and other costs, fees, commissions, premiums and expenses
directly associated therewith, including, without limitation, reasonable legal
fees and expenses (and the Commitments shall be permanently reduced by such
amount).

 

(e)          Mandatory Prepayment of Eurocurrency Loans. If the Loans to be
prepaid pursuant to Sections 2.08(d)(ii) and (iii) are Eurocurrency Loans, the
Borrower may defer such prepayment (and permanent Commitment reduction) until
the last day of the Interest Period applicable to such Loans, so long as the
Borrower deposits an amount equal to an amount required to be prepaid, no later
than the third Business Day following the receipt of such amount, into a
segregated collateral account in the name and under the dominion and control
(within the meaning of Section 9-104 of the Uniform Commercial Code) of the
Administrative Agent pending application of such amount to the prepayment of the
Loans (and permanent reduction of the Commitments) on the last day of such
Interest Period.

 

(f)          Payments following the Revolver Termination Date or During an Event
of Default. Notwithstanding any provision to the contrary in Section 2.07 or
this Section 2.08, following the Revolver Termination Date or if an Event of
Default shall have occurred and be continuing:

 

(i)          subject to the proviso of the first sentence of subclause (iii) and
subclause (iv) of this Section 2.08(f), no optional prepayment of the Loans of
any Class shall be permitted unless at such time, the Borrower also prepays the
outstanding Loans in the same Currency of the other Class, which prepayment
shall be made on a pro-rata basis (based on the outstanding principal amounts of
such Loans in the same Currency) between each outstanding Class of Loans in such
Currency;

 

(ii)         any prepayment of Loans required to be made pursuant to clause (c)
above shall be made as specified in clause (c), subject to subclause (iv) of
this Section 2.08(f);

 

(iii)        any prepayment of Loans in Dollars required to be made in
connection with any of the events specified in Section 2.08(d) shall be applied
ratably between the Dollar Lenders and the Multicurrency Lenders based on the
then outstanding principal amounts of Loans denominated in Dollars; provided,
that, so long as no Event of Default has occurred and is continuing, each
prepayment in an Agreed Foreign Currency (including as a result of the
Borrower’s receipt of proceeds from a prepayment event in such Agreed Foreign
Currency (it being the understanding that any receipt of proceeds in an Agreed
Foreign Currency shall first be used to make a payment on account of the Loans
denominated in such Agreed Foreign Currency)) shall be applied ratably among
just the Multicurrency Lenders to prepay the Loans denominated in such Agreed
Foreign Currency and, if after such payment, if applicable, or otherwise, the
balance of the Loans denominated in such Agreed Foreign Currency remaining is
zero, then, if there are any remaining proceeds, the Borrower shall prepay (in
Dollars) the remaining Loans on a pro rata basis (based on the aggregate
outstanding Dollar Equivalent principal amount of such Loans) between each
outstanding Class of Loans; and

 

 52 

 

 

(iv)        notwithstanding any other provision to the contrary in this
Agreement, if an Event of Default has occurred and is continuing, then any
payment or repayment of the Loans shall be made in Dollars and applied ratably
(based on the aggregate outstanding Dollar Equivalent principal amounts of such
Loans) between Dollar Loans and Multicurrency Loans.

 

(g)          Notices, Etc. The Borrower shall notify the Administrative Agent in
writing or by telephone (followed promptly by written confirmation) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing
denominated in Dollars under Section 2.08(a), not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment, (ii) in
the case of a prepayment of a Eurocurrency Borrowing denominated in Foreign
Currency under Section 2.08(a), not later than 11:00 a.m., London time, three
Business Days before the date of prepayment, or (iii) in the case of prepayment
of an ABR Borrowing under Section 2.08(a), or any prepayment under Section
2.08(b), (c) or (d), not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided,
that, (1) if a notice of prepayment is given in connection with a conditional
notice of termination of the Commitments as contemplated by Section 2.06(c),
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.06(c) and (2) any such notices given in
connection with any of the events specified in Section 2.08(d) may be
conditioned upon (x) the consummation of the issuance of Equity Interests or
Indebtedness (as applicable) or (y) the receipt of net cash proceeds from
Extraordinary Receipts or Returns of Capital. Subject to clauses (b), (c) and
(e) of this Section, Section 2.07(b) and to the proviso to Section 2.15(c), each
prepayment (including as a result of the Borrower’s receipt of proceeds from a
prepayment event in an Agreed Foreign Currency) shall be applied ratably among
the Multicurrency Lenders. Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.10 and shall be made in the manner specified
in Section 2.07(b).

 

Section 2.09.         Fees.

 

(a)          Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the unused amount of the Commitment of such
Lender, if any, on each day during the period from and including the Original
Effective Date to the earlier of the date the Commitments terminate and the
Revolver Termination Date. Accrued commitment fees shall be payable in arrears
(x) within one Business Day after each Quarterly Date and (y) on the earlier of
the date the Commitments terminate and the Revolver Termination Date, commencing
on the first such date to occur after the Original Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, the
Commitments shall be deemed to be used to the extent of the outstanding Loans of
all Lenders.

 

 53 

 

 

(b)          Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(c)          [Intentionally Omitted.]

 

(d)          Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in Dollars and immediately available funds, to the Administrative
Agent for distribution, in the case of facility fees and participation fees, to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances absent manifest error.

 

Section 2.10.         Interest.

 

(a)          ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

 

(b)          Eurocurrency Loans. The Loans constituting each Eurocurrency
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the related Interest Period for such Borrowing plus the Applicable
Margin.

 

(c)          Default Interest. Notwithstanding the foregoing, if any Event of
Default described in clause (a), (b), (d) (only with respect to Section 6.07),
(h), (i), (j) or (o) of Article VII has occurred and is continuing, or on demand
of the Administrative Agent or the Required Lenders if any Event of Default
described in any other clause of Article VII has occurred and is continuing, or
if the Covered Debt Amount exceeds the Borrowing Base during the 5-Business Day
period (or, if applicable, the 30-Business Day period) referred to in Section
2.08(c), the interest applicable to Loans shall accrue, and any fee or other
amount payable by the Borrower hereunder shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above,
or (ii) in the case of any fee or other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.

 

(d)          Payment of Interest. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Maturity Date), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

 

 54 

 

 

(e)          Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that (a) interest on Eurocurrency Borrowings in
ABR Borrowings when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), (b)
interest on Eurocurrency Borrowings in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day) and
(c) the basis on which interest hereunder shall be computed on Eurocurrency
Borrowings in an Agreed Foreign Currency other than Canadian Dollars, Euros and
Pounds Sterling shall be agreed by each Multicurrency Lender and the Borrower at
the time such Agreed Foreign Currency is consented to in accordance with the
definition thereof. The applicable Alternate Base Rate or Adjusted LIBO Rate
shall be determined by the Administrative Agent and such determination shall be
conclusive absent manifest error.

 

Section 2.11.         Eurocurrency Borrowing Provisions.

 

(a)          Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):

 

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders of such
Class that the Adjusted LIBO Rate for the Affected Currency for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their respective Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or e-mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
Affected Currency, shall be ineffective and, if the Affected Currency is
Dollars, such Borrowing (unless prepaid) shall be continued as, or converted to,
an ABR Borrowing and, if the Affected Currency is a Foreign Currency, such
Borrowing shall be converted to Dollars based on the Dollar Equivalent at such
time and shall be an ABR Borrowing, (y) if the Affected Currency is Dollars and
any Borrowing Request requests a Eurocurrency Borrowing denominated in Dollars,
such Borrowing shall be made as an ABR Borrowing and (z) if the Affected
Currency is a Foreign Currency, any Borrowing Request that requests a
Eurocurrency Borrowing denominated in the Affected Currency shall be
ineffective.

 

 55 

 

 

(b)          Illegality. Without duplication of any other rights that any Lender
has hereunder, if any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful for any Lender
to make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, any LIBO Quoted
Currency in the London interbank market, then, on notice thereof by such Lender
to the Borrower and the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Borrowings or to convert ABR Borrowings to
Eurocurrency Borrowings shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Eurocurrency Borrowings the
interest rate on which is determined by reference to the LIBO Rate component of
the Alternate Base Rate, the interest rate on which ABR Borrowings of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate, in each case until such Lender revokes such notice and
advises the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) all
Eurocurrency Borrowings denominated in Dollars of such Lender shall
automatically convert to ABR Borrowings and all Eurocurrency Borrowings
denominated in an Agreed Foreign Currency of such Lender shall automatically
convert to Dollars based on the Dollar Equivalent at such time and shall be an
ABR Borrowing (the interest rate on which ABR Borrowings of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency
Borrowings and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the LIBO Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the LIBO Rate. Upon any such conversion, the Borrower
shall also pay accrued interest on the amount so converted.

 

Section 2.12.         Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for account of, or credit extended by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)         subject any Lender to any Taxes (other than Covered Taxes and Taxes
described in clauses (a)(ii), (c) and (d) of the definition of Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)        impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or participation therein;

 

 56 

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then, upon such Lender providing the Borrower with reasonable detail
on the calculation of such increased costs or reduction (except that in no event
shall any Lender be required to provide any information or detail that it
believes is confidential), the Borrower will pay to such Lender, in Dollars,
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity position), by an
amount deemed to be material by such Lender, then from time to time the Borrower
will pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)          Certificates from Lenders. A certificate of a Lender setting forth
the amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error (it being understood that no Lender shall be required to
disclose (i) any confidential or price sensitive information or (ii) any
information to the extent prohibited by applicable law). The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that no Obligor shall
be required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender notifies the Borrower in writing of
any such Change in Law giving rise to such increased costs or reductions (except
that, if the Change in Law giving rise to such increased costs is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

Section 2.13.         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(g) and is
revoked in accordance herewith), (d) the assignment as a result of a request by
the Borrower pursuant to Section 2.17(b) of any Eurocurrency Loan other than on
the last day of an Interest Period therefor or (e) the conversion of any
Eurocurrency Loan other than on the last day of an Interest Period therefor as a
result of the occurrence of a CAM Exchange, then, in any such event, the
Borrower shall compensate each affected Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of:

 

 57 

 

 

(i)          the amount of interest that such Lender would pay for a deposit
equal to the principal amount of such Loan referred to in clauses (a), (b), (c),
(d) or (e) of this Section 2.13 denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

 

(ii)         the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for deposits denominated in such Currency from
other banks in the Eurocurrency market (or, in the case of any Non-LIBO Quoted
Currency, in the relevant market for such Non-LIBO Quoted Currency) at the
commencement of such period.

 

Payments under this Section shall be made upon written request of a Lender
delivered not later than five Business Days following the payment, conversion,
or failure to borrow, convert, continue or prepay that gives rise to a claim
under this Section accompanied by a written certificate of such Lender setting
forth in reasonable detail the amount or amounts that such Lender is entitled to
receive pursuant to this Section, which certificate shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

Section 2.14.         Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Taxes, unless otherwise
required by applicable law; provided that if the Borrower shall be required to
deduct or withhold any Taxes from such payments, then (i) the Borrower shall
make such deductions or withholdings, (ii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law and (iii) if such Tax is a Covered Tax, the sum payable shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.14) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

 

(b)          Payment of Other Taxes by the Borrower. In addition, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

 58 

 

 

(c)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for and, within 10 Business Days after
written demand therefor, pay the full amount of any Covered Taxes or Other Taxes
(including Covered Taxes or Other Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.14) payable or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Covered Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority, pursuant to this Section
2.14, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. If the
Borrower fails to pay any Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and each Lender for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or such Lender as
a result of such failure.

 

(e)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(e)(ii)(A) or (B) or Section 2.14(f) below) shall not
be required if in the Foreign Lender’s reasonable judgment such completion,
execution or submission would subject such Foreign Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Foreign Lender.

 

(ii)         Without limiting the generality of the foregoing, if the Borrower
is a U.S. Borrower,

 

 59 

 

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)         each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so) whichever of the following is
applicable:

 

(1)duly completed executed originals of Internal Revenue Service Form W-8BEN-E
or any successor form claiming eligibility for benefits of an income tax treaty
to which the United States is a party,

 

(2)duly completed executed originals of Internal Revenue Service Form W-8ECI or
any successor form certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States,

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (B) duly completed executed originals of
Internal Revenue Service Form W-8BEN-E (or any successor form) certifying that
the Foreign Lender is not a U.S. Person, or

 

(4)any other form including Internal Revenue Service Form W-8IMY, as prescribed
by applicable law as a basis for claiming exemption from or a reduction in
United States Federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made.

 

 60 

 

 

(C)         In addition, each Foreign Lender shall deliver such forms promptly
upon the expiration or invalidity of any form previously delivered by such
Foreign Lender, provided it is legally able to do so at the time. Each Foreign
Lender shall promptly notify the Borrower and the Administrative Agent at any
time that it becomes aware that it no longer satisfies the legal requirements to
provide any previously delivered form or certificate to the Borrower (or any
other form or certification adopted by the U.S. or other taxing authorities for
such purpose).

 

(f)          If a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Agent or the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this clause (f), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(g)          Treatment of Certain Refunds. If the Administrative Agent or any
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund or credit of any Covered Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.14, it shall pay to the
Borrower an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Covered Taxes or Other Taxes giving rise to such
refund or credit), net of all reasonable out-of-pocket expenses of the
Administrative Agent or any Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund or credit), provided that the Borrower, upon the request
of the Administrative Agent or any Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or any Lender in
the event the Administrative Agent or any Lender is required to repay such
refund or credit to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrower pursuant to this paragraph
(g) the payment of which would place the Administrative Agent or such Lender in
a less favorable net position after-Taxes than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns or its books or records (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

 

 61 

 

 

Section 2.15.         Payments Generally; Pro Rata Treatment: Sharing of
Set-offs.

 

(a)          Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees, or
under Sections 2.12, 2.13 or 2.14, or otherwise) or under any other Loan
Document (except to the extent otherwise provided therein) prior to 12:00 noon,
Local Time, on the date when due, in immediately available funds, without
set-off, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments pursuant to Sections 2.12, 2.13,
2.14 and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

 

All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.12, 2.13 and 2.14 relating to any Loan denominated in
Dollars, but not including principal of and interest on any Loan denominated in
any Foreign Currency or payments relating to any such Loan required under
Section 2.14 denominated in any Foreign Currency, which are payable and shall be
paid in such Foreign Currency) or under any other Loan Document (except to the
extent otherwise provided therein) are payable and shall be paid in Dollars.
Notwithstanding the foregoing, if the Borrower shall fail to pay any principal
of any Loan when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), the unpaid portion of such Loan shall, if such Loan is
not denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

 

(b)          Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees of a Class then due hereunder, such
funds shall be applied (i) first, to pay interest and fees of such Class then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees of such Class then due to such parties, and
(ii) second, to pay principal of such Class then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal of such
Class then due to such parties.

 

 62 

 

 

(c)          Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a Class shall be made from the Lenders of such Class, each
payment of commitment fee under Section 2.09 shall be made for account of the
Lenders of the applicable Class, and each termination or reduction of the amount
of the Commitments of a Class under Section 2.06, Section 2.08 or otherwise
shall be applied to the respective Commitments of the Lenders of such Class, pro
rata according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of a Class shall be allocated pro rata among the Lenders of
such Class according to the amounts of their respective Commitments of such
Class (in the case of the making of Loans) or their respective Loans of such
Class that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
shall be made in accordance with the provisions of Sections 2.07 and 2.08); and
(iv) each payment of interest on Loans by the Borrower shall be made in
accordance with the provisions of Sections 2.07, 2.08 and 2.10; provided,
however, that, notwithstanding anything to the contrary contained herein, in the
event that the Borrower wishes to make a Multicurrency Borrowing in an Agreed
Foreign Currency and the Multicurrency Commitments are fully utilized, the
Borrower may make a Borrowing under the Dollar Commitments (if otherwise
permitted hereunder) and may use the proceeds of such Borrowing to prepay the
Multicurrency Loans (without making a ratable prepayment to the Dollar Loans)
solely to the extent that the Borrower substantially concurrently therewith
utilizes any Multicurrency Commitments made available as a result of such
prepayment to make a Multicurrency Borrowing in an Agreed Foreign Currency.

 

(d)          Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans of such Class,
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class, and accrued interest thereon then
due than the proportion received by any other Lender of such Class, then the
Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders of such Class to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans of such Class
(subject, for the avoidance of doubt, to Section 2.08(f)(iv) if an Event of
Default has occurred and is continuing); provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e)          Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the Federal Funds
Effective Rate.

 

 63 

 

 

(f)          Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.04,
2.15(e) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

 

Section 2.16.         Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)          commitment fees pursuant to Section 2.09(a) shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender to the
extent, and during the period, such Lender is a Defaulting Lender; and

 

(b)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, two-thirds of
the Lenders or the Required Lenders have taken or may take any action hereunder
or under any other Loan Document (including any consent to any amendment or
waiver pursuant to Section 9.02, except for any amendment or waiver described in
Section 9.02(b)(i), (ii), (iii) or (iv)), provided that any waiver, amendment or
modification requiring the consent of all Lenders, two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lenders (as applicable) shall require the consent of such
Defaulting Lender.

 

In the event that the Administrative Agent and the Borrower each agrees in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then, on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.

 

Section 2.17.         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender exercises
its rights under Section 2.11(b) or requests compensation under Section 2.12, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.14, then
such Lender shall use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in
the future, or eliminate the circumstance giving rise to such Lender exercising
its rights under Section 2.11(b) and (ii) would not subject such Lender to any
cost or expense not required to be reimbursed by the Borrower and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

 64 

 

 

(b)          Replacement of Lenders. If any Lender exercises its rights under
Section 2.11(b) or requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.14, or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent which consent shall not be unreasonably withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

(c)          Defaulting Lenders. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.04, 2.15(e) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

 65 

 

 

Article III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01.         Organization; Powers. Each of the Borrower and its
Subsidiaries, as applicable, is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where the failure to do so could reasonably be expected to
result in a Material Adverse Effect. There is no existing default under any
charter, by-laws or other organizational documents of Borrower or its
Subsidiaries or any event which, with the giving of notice or passage of time or
both, would constitute a default by any party thereunder.

 

Section 3.02.         Authorization; Enforceability. The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action and the Board of
Directors of each of the Borrower and its Subsidiaries have approved the
transactions contemplated in this Agreement. This Agreement has been duly
executed and delivered by the Borrower and each of the other Loan Documents to
which any Obligor is a party have been or will be duly executed and delivered by
each such Obligor. This Agreement constitutes, and each of the other Loan
Documents to which any Obligor is a party, when executed and delivered, will
constitute a legal, valid and binding obligation of the applicable Obligor or
Obligors, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

Section 3.03.         Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been or will be obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant to the
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority (including the
Investment Company Act and the rules, regulations and orders issued by the SEC
thereunder), (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

 

Section 3.04.         Financial Condition; No Material Adverse Effect.

 

(a)          Financial Statements.

 

(i)          The financial statements delivered to the Administrative Agent and
the Lenders by the Borrower pursuant to Section 4.01(c) present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Borrower and its consolidated Subsidiaries as of such date
and for such period in accordance with GAAP, subject, in the case of unaudited
financial statements, to year-end audit adjustments and the absence of
footnotes. As of the Restatement Effective Date, none of the Borrower or any of
its Subsidiaries has any material contingent liabilities, material liabilities
for taxes, material unusual forward or material long-term commitments or
material unrealized or anticipated losses from any unfavorable commitments not
reflected in the financial statements referred to above.

 

 66 

 

 

(ii)         The financial statements delivered to the Administrative Agent and
the Lenders by the Borrower pursuant to Sections 5.01(a) and (b) present fairly,
in all material respects, the consolidated financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of the end of and for the applicable period in accordance with GAAP, subject, in
the case of unaudited financial statements, to year-end audit adjustments and
the absence of footnotes. None of the Borrower or any of its Subsidiaries has
any material contingent liabilities, material liabilities for taxes, material
unusual forward or material long-term commitments or material unrealized or
anticipated losses from any unfavorable commitments not reflected in such
financial statements.

 

(b)          No Material Adverse Effect. Since December 31, 2013, there has not
been any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.05.         Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve this Agreement or the Transactions.

 

Section 3.06.         Compliance with Laws and Agreements. Each of the Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect. Neither Borrower nor its Subsidiaries is in default in
any manner under any provision of any agreement or instrument to which it is a
party or by which it or any of its property is or may be bound, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute such a default, in each case where such default could reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.07.         Taxes. Each of the Borrower and its Subsidiaries has
timely filed or has caused to be timely filed all U.S. federal, state and local
Tax returns that are required to be filed by it and all other Tax returns that
are required to be filed by it and has paid all Taxes for which it is directly
or indirectly liable and any assessments made against it or any of its property
and all other Taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except such Taxes, fees or other charges that are
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be. The charges, accruals and
reserves on the books of the Borrower and any of its Subsidiaries in respect of
Taxes and other governmental charges are adequate in accordance with GAAP.
Neither the Borrower nor any of its Subsidiaries has given or been requested to
give a waiver of the statute of limitations relating to the payment of any
federal, state, local and foreign Taxes or other impositions, and no Tax lien
has been filed with respect to the Borrower or any of its Subsidiaries. There is
no proposed Tax assessment against the Borrower or any of its Subsidiaries, and
there is no basis for such assessment.

 

 67 

 

 

Section 3.08.         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, alone or together with any other ERISA Events that have
occurred or are reasonably expected to occur, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $2,500,000.

 

Section 3.09.         Disclosure.

 

(a)          The Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in Material Adverse
Effect. All written reports, financial statements, certificates and other
written information (other than projected financial information, other forward
looking information relating to third parties and information of a general
economic or general industry nature) which has been made available to the
Administrative Agent or any Lender by or on behalf of the Borrower or its
Subsidiaries or their respective representatives, in connection with the
transactions contemplated by this Agreement or delivered under any Loan
Document, taken as a whole, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein at the time made and taken as a whole not misleading in light
of the circumstances under which such statements were made; and

 

(b)          All financial projections, pro forma financial information and
other forward-looking information which has been delivered to the Administrative
Agent or any Lender by or on behalf of Borrower or its Subsidiaries or their
respective representatives, in connection with the transactions contemplated by
this Agreement or delivered under any Loan Document are based upon good faith
assumptions and, in the case of financial projections and pro forma financial
information, good faith estimates, in each case, believed to be reasonable at
the time made, it being recognized that (i) such financial information as it
relates to future events is subject to significant uncertainty and contingencies
(many of which are beyond the control of the Borrower) and are therefore not to
be viewed as fact, and (ii) actual results during the period or periods covered
by such financial information may materially differ from the results set forth
therein.

 

Section 3.10.         Investment Company Act; Margin Regulations.

 

(a)          Status as Business Development Company. The Borrower is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act and qualifies as a RIC
and has qualified as a RIC for all taxable years beginning with its taxable year
ended December 31, 2014.

 

 68 

 

 

(b)          Compliance with Investment Company Act. The business and other
activities of the Borrower and its Subsidiaries do not result in a violation or
breach of the provisions of the Investment Company Act or any rules, regulations
or orders issued by the SEC thereunder, except where such breaches or
violations, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

(c)          Investment Policies. The Borrower is in compliance in all material
respects with the Investment Policies.

 

(d)          Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock. Neither the
Borrower nor any of its Subsidiaries own or intend to carry or purchase any
Margin Stock or to extend “purpose credit” within the meaning of Regulation U.

 

Section 3.11.         Material Agreements and Liens.

 

(a)          Material Agreements. Schedule 3.11(a) is a complete and correct
list of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries outstanding on the Restatement Effective Date, and the aggregate
principal or face amount outstanding or that is, or may become, outstanding
under each such arrangement is correctly described in Schedule 3.11(a).

 

(b)          Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Restatement Effective
Date covering any property of the Borrower or any of its Subsidiaries, and the
aggregate principal amount of such Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien as of the
Restatement Effective Date is correctly described in Schedule 3.11(b).

 

Section 3.12.         Subsidiaries and Investments.

 

(a)          Subsidiaries. Set forth in Schedule 3.12(a) is a complete and
correct list of all of the Subsidiaries of the Borrower as of the Restatement
Effective Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests. Except as disclosed in Schedule 3.12(a), as of the
Restatement Effective Date, (x) the Borrower owns, free and clear of Liens, and
has the unencumbered right to vote, all outstanding ownership interests in each
Subsidiary shown to be held by it in Schedule 3.12(a), and (y) all of the issued
and outstanding capital stock of each such Subsidiary organized as a corporation
is validly issued, fully paid and nonassessable.

 

 69 

 

 

(b)          Investments. Set forth in Schedule 3.12(b) is a complete and
correct list of all Investments (other than Investments of the types referred to
in clauses (b), (c), (d) and (e) of Section 6.04) held by the Borrower or any of
its Subsidiaries in any Person on the Restatement Effective Date and, for each
such Investment, (i) the identity of the Person or Persons holding such
Investment, (ii) the nature of such Investment, (iii) the amount of such
Investment, (iv) the rate of interest charged for such Investment and (v) the
value assigned to such Investment by the Board of Directors of the Borrower.
Except as disclosed in Schedule 3.12(b), as of the Restatement Effective Date
each of the Borrower and its Subsidiaries owns, free and clear of all Liens
(other than Liens permitted pursuant to Section 6.02), all such Investments.

 

Section 3.13.         Properties.

 

(a)          Title Generally. Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)          Intellectual Property. Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.14.         Solvency. On the Restatement Effective Date, and upon the
incurrence of any extension of credit hereunder, on any date on which this
representation and warranty is made, (a) the Borrower will be Solvent on an
unconsolidated basis, and (b) each Obligor will be Solvent on a consolidated
basis with the other Obligors.

 

Section 3.15.         Affiliate Agreements. As of the Restatement Effective
Date, the Borrower has heretofore delivered to the Administrative Agent and each
of the Lenders true and complete copies of each of the Affiliate Agreements
(including any schedules and exhibits thereto, and any amendments, supplements
or waivers executed and delivered thereunder). As of the Restatement Effective
Date, other than the Affiliate Agreements, there is no contract, agreement or
understanding between the Borrower or any of its Subsidiaries on one hand, and
any Affiliate of the Borrower or any of its Subsidiaries on the other hand. As
of the Restatement Effective Date, the Affiliate Agreements are in full force
and effect.

 

Section 3.16.         No Default. No Default or Event of Default has occurred
and is continuing under this Agreement or under any Material Indebtedness.

 

Section 3.17.         Use of Proceeds. The proceeds of the Loans shall be used
for the general corporate purposes of the Borrower and its Subsidiaries (other
than Financing Subsidiaries except as expressly permitted under Section 6.03(e))
in the ordinary course of its business, including making distributions not
prohibited by this Agreement and the acquisition and funding (either directly or
through one or more wholly-owned Subsidiary Guarantors) of leveraged loans,
mezzanine loans, high yield securities, and other Portfolio Investments, but
excluding, for clarity, Margin Stock.

 

 70 

 

 

Section 3.18.         Security Documents. The Guarantee and Security Agreement
is effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties (as defined in the Guarantee and Security Agreement), legal,
valid and enforceable first-priority Liens on, and security interests in, the
Collateral and, when (i) all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and, as applicable,
and (ii) upon the taking of possession or control by the Collateral Agent of the
Collateral with respect to which a security interest may be perfected by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Guarantee and Security Agreement), the Liens created by the
Guarantee and Security Agreement shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors in the
Collateral (other than such Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.

 

Section 3.19.         Compliance with Sanctions. Neither the Borrower nor any
Affiliate of the Borrower is subject to sanctions administered by the United
States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the European Union, Her Majesty’s Treasury, the United Nations Security Council,
or any other relevant sanctions authority (collectively, “Sanctions”).
Furthermore, no part of the proceeds of a loan will be used, directly or
indirectly, by the Borrower or any Affiliate of the Borrower: (i) to finance or
facilitate a transaction with a person, or in any country, region or territory,
that, at the time of such funding, is subject to sanctions administered by OFAC,
the European Union, Her Majesty’s Treasury, the United Nations Security Council,
or any other relevant sanctions authority; or (ii) in any other manner that
would result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, or otherwise). The
Borrower and Affiliates of the Borrower have instituted and maintained policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, compliance with all applicable Sanctions.

 

Section 3.20.         Anti-Money Laundering Program. The Borrower has
implemented an anti-money laundering program to the extent required by the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism, as amended (the “USA PATRIOT Act”), and the
rules and regulations thereunder.

 

Section 3.21.         Capitalization.

 

(a)          As of the Restatement Effective Date, the authorized and
outstanding voting Equity Interests of the Investment Advisor are set forth on
Schedule 3.21.  All of the outstanding Equity Interests of the Investment
Advisor are validly issued, fully paid and non-assessable, and all of the
outstanding voting Equity Interests of the Investment Advisor are owned as of
the Restatement Effective Date by the equity holders and in the amounts set
forth on Schedule 3.21.  As of the Restatement Effective Date, none of the
outstanding Equity Interests of the Investment Advisor were issued in violation
of any law, including, without limitation, state and federal securities laws.

 

 71 

 

 

(b)          As of the Restatement Effective Date, there are no outstanding (i)
securities convertible into or exchangeable for Equity Interests of the
Investment Advisor; (ii) options, warrants or other rights to purchase or
subscribe for Equity Interests of the Investment Advisor or (iii) contracts,
commitments, agreements, understandings or arrangements of any kind relating to
the issuance of any Equity Interests of the Investment Advisor.  As of the
Restatement Effective Date, there is no outstanding right, option or other
agreement of any kind to purchase or otherwise to receive from the Investment
Advisor or any equity holder of the Investment Advisor, any ownership interest
in the Investment Advisor, and there is no outstanding right or security of any
kind convertible into such ownership interest.  As of the Restatement Effective
Date, there are no voting trusts, proxies or other similar agreements or
understandings with respect to the Equity Interests of the Investment Advisor.

 

Section 3.22.         Financing Subsidiaries.

 

(a)          There are no agreements or other documents relating to any
Structured Subsidiary binding upon the Borrower or any of its Subsidiaries
(other than such Structured Subsidiary) other than as permitted under the
definition thereof.

 

(b)          The Borrower has not Guaranteed the Indebtedness or other
obligations in respect of any credit facility relating to the Structured
Subsidiaries, other than pursuant to Standard Securitization Undertakings.

 

(c)          As of the Restatement Effective Date, no Financing Subsidiaries
exist.

 

Section 3.23.         Foreign Corrupt Practices Act. Neither the Borrower nor
any Affiliate of the Borrower and, to the Borrower’s knowledge, any director,
officer, agent, employee, affiliate or other person associated with or acting on
behalf of the Borrower or any Affiliate the Borrower has: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity or to influence official action; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment; or (iv)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”); and each of the Borrower and any Affiliate of the Borrower have
conducted their businesses in compliance with the FCPA and have instituted and
maintained policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, compliance therewith.

 

Section 3.24.         EEA Financial Institution. No Obligor is an EEA Financial
Institution.

 

Section 3.25.         GBSA.

 

(a)          Except for equity investments in Affiliates of the Borrower, no
portion of any Loan has been or will be used to finance or refinance, directly
or indirectly, any alternative investment fund to which European Directive
2011/61/EU applies and that employs leverage on a “substantial basis” (as
defined in Article 111 of Commission Delegated Regulation (EU) No. 231/2013 of
19 December 2012, as amended).

 

 72 

 

 

(b)          No Obligor or any of its Subsidiaries is, or intends to qualify as,
an alternative investment fund to which European Directive 2011/61/EU applies
and that employs leverage on a “substantial basis” (as defined in Article 111 of
Commission Delegated Regulation (EU) No. 231/2013 of 19 December 2012, as
amended).

 

Section 3.26.         Beneficial Ownership Certification. As of the Restatement
Effective Date, to the best knowledge of the Borrowers, the information included
in any Beneficial Ownership Certification provided on or prior to the
Restatement Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

 

Article IV

 

CONDITIONS

 

Section 4.01.         Restatement Effective Date. The effectiveness of this
Agreement and of the obligations of the Lenders to make Loans hereunder shall
not become effective until completion of each of the following conditions
precedent (unless a condition shall have been waived in accordance with
Section 9.02):

 

(a)          Documents. Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(i)          Executed Counterparts. From each party hereto either (1) a
counterpart of this Agreement signed on behalf of such party or (2) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
e-mail transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.

 

(ii)         Guarantee and Security Agreement; Custodian Agreement. The
Guarantee and Security Agreement and the Custodian Agreements described in
clauses (a) and (b) of the definition thereof with respect to the Borrower’s
Custodian Account and Alcentra BDC Equity Holdings, LLC’s Custodian Account,
respectively, each duly executed and delivered by each of the parties thereto,
and all other documents or instruments required to be delivered by the Guarantee
and Security Agreement and such Custodian Agreements in connection with the
execution thereof.

 

(iii)        Opinion of Counsel to the Borrower. A favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent and the Lenders and
dated the Restatement Effective Date) of Eversheds Sutherland (US) LLP, counsel
for the Obligors, in form and substance reasonably acceptable to the
Administrative Agent and covering such matters as the Administrative Agent may
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

 

 73 

 

 

(iv)        Corporate Documents. A certificate of the secretary or assistant
secretary of each Obligor, dated the Restatement Effective Date, certifying that
attached thereto are (1) true and complete copies of the organizational
documents of each Obligor certified as of a recent date by the appropriate
governmental official, (2) signature and incumbency certificates of the officers
of such Person executing the Loan Documents to which it is a party, (3) true and
complete resolutions of the Board of Directors of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Restatement Effective Date and, in the case of the Borrower,
authorizing the borrowings hereunder, and that such resolutions are in full
force and effect without modification or amendment, (4) a good standing
certificate from the applicable Governmental Authority of each Obligor’s
jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Restatement Effective
Date, and (5) such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Obligors, and the authorization of the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

 

(v)         Officer’s Certificate. A certificate, dated the Restatement
Effective Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions set forth in Sections 4.01(e), (h) and 4.02(b)(i)
through (iv).

 

(b)          Liens. The Administrative Agent shall have received results of a
recent lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Borrower or its Subsidiaries except for Liens permitted under Section
6.02 or Liens to be discharged on or prior to the Restatement Effective Date
pursuant to documentation satisfactory to the Administrative Agent. All UCC
financing statements, control agreements, stock certificates and other documents
or instruments required to be filed or executed and delivered in order to create
in favor of the Collateral Agent, for the benefit of the Administrative Agent
and the Lenders, a first-priority perfected (subject to Eligible Liens) security
interest in the Collateral (to the extent that such a security interest may be
perfected by filing, possession or control under the Uniform Commercial Code)
shall have been properly filed (or provided to the Administrative Agent) or
executed and delivered in each jurisdiction required.

 

(c)          Financial Statements. The Administrative Agent and the Lenders
shall have received prior to the execution of this Agreement (x) the audited
consolidated statements of assets and liabilities and the related audited
consolidated statements of operations, statement of changes in net assets,
statement of cash flows and related schedule of investments of the Borrower and
its consolidated Subsidiaries as of and for the fiscal year ended December 31,
2017 and (y) the consolidated statements of assets and liabilities and the
related consolidated statements of operations, statement of changes in net
assets, statement of cash flows and related schedule of investments of the
Borrower and its consolidated Subsidiaries as of and for the fiscal quarters
ended March 31, 2018 and June 30, 2018, in each case, certified in writing by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes. The Administrative Agent and the Lenders shall have received any
other financial statements of the Borrower and its Subsidiaries as they shall
reasonably request.

 

 74 

 

 

(d)          Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with the Transactions
and any other evidence reasonably requested by, and reasonably satisfactory to,
the Administrative Agent as to compliance with all material legal and regulatory
requirements applicable to the Obligors, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing.

 

(e)          No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments pending or threatened in any court or before any arbitrator or
Governmental Authority that relates to the Transactions or that could have a
Material Adverse Effect.

 

(f)          Solvency Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a solvency certificate of a Financial
Officer of the Borrower dated as of the Restatement Effective Date and addressed
to the Administrative Agent and the Lenders, and in form, scope and substance
reasonably satisfactory to Administrative Agent, with appropriate attachments
and demonstrating that both before and after giving effect to the Transactions,
(a) the Borrower will be Solvent on an unconsolidated basis and (b) each Obligor
will be Solvent on a consolidated basis with the other Obligors.

 

(g)          Due Diligence. All customary confirmatory due diligence on the
Borrower and its Subsidiaries shall have been completed by the Administrative
Agent and the Lenders and the results of such due diligence shall be
satisfactory to the Administrative Agent and the Lenders. No information shall
have become available which the Administrative Agent believes has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

(h)          Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement nor any default or event of default that permits
(or which upon notice, lapse of time or both, would permit) the acceleration of
any Material Indebtedness immediately before and after giving effect to the
Transactions, any incurrence of Indebtedness hereunder and the use of the
proceeds hereof on a pro forma basis.

 

(i)          USA PATRIOT Act. The Administrative Agent and each Lender shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, as reasonably
requested by the Administrative Agent or any Lender.

 

 75 

 

 

(j)          Investment Policies. The Administrative Agent shall have received
the Investment Policies as in effect on the Restatement Effective Date in form
and substance satisfactory to the Lenders.

 

(k)          Evidence of Insurance. The Administrative Agent shall have received
certificates from the Borrower’s insurance broker or other evidence satisfactory
to it that all insurance required to be maintained pursuant to the Loan
Documents is in full force and effect.

 

(l)          Beneficial Ownership Regulation. The Administrative Agent shall
have received, to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least five days prior to the
Restatement Effective Date, any Lender that has requested, in a written notice
to the Borrower at least 10 days prior to the Restatement Effective Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (l) shall be deemed to be satisfied).

 

(m)         Other Documents. The Administrative Agent shall have received such
other documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

(n)          Fees and Expenses. The Borrower shall have paid in full (or shall
pay in full simultaneously with any funding hereunder on the Restatement
Effective Date with the proceeds of such Loans), to the extent not paid pursuant
to Section 2.09 hereof, to the Administrative Agent and the Lenders all fees and
expenses (including reasonable legal fees to the extent invoiced) related to
this Agreement owing on or prior to the Restatement Effective Date, including
any up-front fee due to any Lender on or prior to the Restatement Effective
Date.

 

Section 4.02.         Conditions to Loans.

 

(a)          [Intentionally Omitted].

 

(b)          Each Credit Event. The obligation of each Lender to make any Loan,
including any extension of credit on the Restatement Effective Date, is
additionally subject to the satisfaction of the following conditions:

 

(i)          the representations and warranties of the Borrower or any other
Obligor set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the date of such Loan,
or, as to any such representation or warranty that refers to a specific date, as
of such specific date;

 

(ii)         at the time of and immediately after giving effect to such Loan, no
Default shall have occurred and be continuing or would result from such
extension of credit after giving effect thereto and to the use of proceeds
thereof on a pro forma basis;

 

 76 

 

 

(iii)        either (i) the aggregate Covered Debt Amount (after giving effect
to such extension of credit) shall not exceed the Borrowing Base reflected on
the Borrowing Base Certificate most recently delivered to the Administrative
Agent or (ii) the Borrower shall have delivered an updated Borrowing Base
Certificate demonstrating that the Covered Debt Amount (after giving effect to
such extension of credit) shall not exceed the Borrowing Base after giving
effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments by the Borrower or payment of outstanding Loans or Other
Covered Indebtedness;

 

(iv)        after giving effect to such extension of credit, the Borrower shall
be in pro forma compliance with each of the covenants set forth in Sections
6.07(a), (b) and (d);

 

(v)         with respect to any Loans made on the Restatement Effective Date,
such Loans shall be denominated in Dollars; and

 

(vi)        the proposed date of such extension of credit shall take place
during the Availability Period.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

Article V

 

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

 

Section 5.01.         Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent for distribution to each Lender
(provided that, the Administrative Agent shall not be required to distribute any
document or report to any Lender to the extent such distribution would cause the
Administrative Agent to breach or violate any agreement that it has with another
Person (including any non-reliance or non-disclosure letter with any Approved
Third-Party Appraiser)):

 

(a)          within 90 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2014), the audited
consolidated statement of assets and liabilities and the related audited
consolidated statements of operations, statement of changes in net assets,
statement of cash flows and related schedule of investments of the Borrower and
its Subsidiaries on a consolidated basis as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year (to the extent full fiscal year information is available), all
reported on by KPMG LLP or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (which report shall be unqualified as
to going concern and scope of audit and shall not contain any explanatory
paragraph or paragraph of emphasis with respect to going concern); provided that
the requirements set forth in this clause (a) may be fulfilled by providing to
the Administrative Agent for distribution to each Lender the report filed by the
Borrower with the SEC on Form 10-K for the applicable fiscal year;

 

 77 

 

  

(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated statement of
assets and liabilities and the related consolidated statements of operations,
statement of changes in net assets, statement of cash flows and related schedule
of investments of the Borrower and its Subsidiaries on a consolidated basis as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the statement of assets and liabilities, as of the end of) the
corresponding period or periods of the previous fiscal year (to the extent such
information is available for the previous fiscal year), all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled by providing to the Administrative Agent for distribution to each
Lender the report filed by the Borrower with the SEC on Form 10-Q for the
applicable quarterly period;

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i)  to the extent the requirements in clauses (a) and (b) are not fulfilled by
the Borrower delivering the applicable report delivered to (or filed with) the
SEC, certifying that such statements are consistent with the financial
statements filed by the Borrower with the SEC, (ii) certifying as to whether the
Borrower has knowledge that a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01(b), (e), (i) and (j), 6.02(f),
6.03(e) and (h), 6.04(i), 6.05(b), (d) and (e), 6.07 and 6.12(c) and (d),
(iv) stating whether any change in GAAP as applied by (or in the application of
GAAP by) the Borrower has occurred since the Original Effective Date (but only
if the Borrower has not previously reported such change to the Administrative
Agent) and, if any such change has occurred (and has not been previously
reported to the Administrative Agent), specifying the effect of such change on
the financial statements accompanying such certificate, (v) attaching a list of
Subsidiaries as of the date of delivery of such certificate or a confirmation
that there is no change in such information since the date of the last such list
and (vi) attaching a schedule providing projected interest and principal
payments for all debt Portfolio Investments as of such date, regardless of
whether such Portfolio Investments are Eligible Portfolio Investments;

 

(d)          as soon as available and in any event not later than twenty (20)
calendar days after the end of each monthly accounting period (ending on the
last day of each calendar month) of the Borrower and its Subsidiaries, a
Borrowing Base Certificate as of the last day of such accounting period (which
Borrowing Base Certificate shall include an Excel schedule containing
information substantially similar to the information included on the Excel
schedule included in the Borrowing Base Certificate delivered to the
Administrative Agent for the period ended on July 31, 2018);

 

 78 

 

  

(e)          promptly but no later than two Business Days after any Financial
Officer of the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency or knowledge that the Borrowing Base has declined by
more than 15% from the Borrowing Base stated in the Borrowing Base Certificate
last delivered by the Borrower to the Administrative Agent, a Borrowing Base
Certificate as at the date such Financial Officer has knowledge of such
Borrowing Base Deficiency or decline indicating the amount of the Borrowing Base
Deficiency or decline as at the date such Financial Officer obtained knowledge
of such deficiency or decline and the amount of the Borrowing Base Deficiency or
decline as of the date not earlier than two Business Days prior to the date the
Borrowing Base Certificate is delivered pursuant to this paragraph;

 

(f)          promptly upon receipt thereof copies of all significant written
reports submitted to the management or Board of Directors of the Borrower by the
Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or Board of Directors of the
Borrower;

 

(g)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials sent to
stockholders and filed by the Borrower or any of its Subsidiaries with the SEC
or with any national securities exchange, as the case may be;

 

(h)          within 45 days after the end of each fiscal quarter of the
Borrower, all internal and external valuation reports relating to the Eligible
Portfolio Investments (including all valuation reports delivered by the Approved
Third-Party Appraiser in connection with the quarterly appraisals of Unquoted
Investments in accordance with Section 5.12(b)(ii)(B)) and the delivery of
underwriting memoranda (or, if no underwriting memorandum has been prepared, all
materials similar to underwriting memorandum that are in a form reasonably
satisfactory to the Administrative Agent) for all Eligible Portfolio Investments
included in such valuation reports, and any other information relating to the
Eligible Portfolio Investments as reasonably requested by the Administrative
Agent or any Lender; provided that the underwriting memoranda or such other
materials for a particular Eligible Portfolio Investment of an Obligor shall
only be required to be delivered within 30 days of the initial closing of such
Eligible Portfolio Investment and at no other time;

 

(i)          to the extent not otherwise provided by the Custodian, within
thirty (30) days after the end of each month, updated copies of custody reports
(including (i) activity reports with respect to Cash and Cash Equivalents
included in the calculation of the Borrowing Base and (ii) to the extent
available, an itemized list of each Portfolio Investment held in any Custodian
Account owned by the Borrower or any Subsidiary) with respect to any Custodian
Account owned by the Borrower or any of its Subsidiaries;

 

 79 

 

  

(j)          within 45 days after the end of each fiscal quarter of the
Borrower, a certificate of a Financial Officer of the Borrower certifying that
attached thereto is a complete and correct description of all Portfolio
Investments as of the date thereof, including, with respect to each such
Portfolio Investment, the name of the Borrower or Subsidiary holding such
Portfolio Investment and the name of the issuer of such Portfolio Investment;

 

(k)         within 5 Business Days of the due date set forth in clause (a) or
(b) of this Section for any quarterly or annual financial statements, as the
case may be, a schedule prepared in accordance with GAAP setting forth in
reasonable detail with respect to each Portfolio Investment where there has been
a realized gain or loss in the most recently completed fiscal quarter, (i) the
cost basis of such Portfolio Investment, (ii) the realized gain or loss
associated with such Portfolio Investment, (iii) the associated reversal of any
previously unrealized gains or losses associated with such Portfolio Investment,
(iv) the proceeds received with respect to such Portfolio Investment
representing repayments of principal, and (v) any other amounts received with
respect to such Portfolio Investment representing exit fees or prepayment
penalties;

 

(l)          any change in the information provided in the Beneficial Ownership
Certification delivered to a Lender that would result in a change to the list of
beneficial owners identified in such certificate;

 

(m)         information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation; and

 

(n)         promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request.

 

Section 5.02.         Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)          the occurrence of any Default (provided that if such Default is
subsequently cured within the time periods set forth herein, the failure to
provide notice of such Default shall not itself result in an Event of Default
hereunder);

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event that, in the opinion of the
Administrative Agent, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $2,500,000; and

 

(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

 80 

 

  

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03.         Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution not prohibited under
Section 6.03.

 

Section 5.04.         Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities and
material contractual obligations, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.05.         Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
business, operating in the same or similar locations and (c) after the
reasonable request of the Administrative Agent, promptly deliver to the
Administrative Agent any certificate or certificates from the Borrower’s
insurance broker or other documentary evidence, in each case, demonstrating the
effectiveness of, or any changes to, such insurance. Each such policy of
insurance shall name the Collateral Agent, for the benefit of the Administrative
Agent and the Lenders, as additional insured and loss payee thereunder.

 

Section 5.06.         Books and Records; Inspection and Audit Rights.

 

(a)          Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice to the Borrower by the Administrative Agent
(individually or at the request of the Required Lenders), at the sole expense of
the Borrower, to (i) visit and inspect its properties, to examine and make
extracts from its books and records, and (ii) discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested, provided that the Borrower or such
Subsidiary shall be entitled to have its representatives and advisors present
during any inspection of its books and records; provided, further, that the
Borrower shall not be required to pay for more than two such visits and
inspections in any calendar year unless an Event of Default has occurred and is
continuing at the time of any subsequent visits and inspections during such
calendar year.

 

 81 

 

  

(b)          Audit Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to conduct evaluations and appraisals of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base
(including, for clarity, audits of any Agency Accounts, funds transfers and
custody procedures), all at such reasonable times and as often as reasonably
requested. The Borrower shall pay the reasonable, documented fees and expenses
of representatives retained by the Administrative Agent to conduct any such
evaluation or appraisal; provided that the Borrower shall not be required to pay
such fees and expenses for more than one such evaluation or appraisal during any
calendar year unless an Event of Default has occurred and is continuing at the
time of any subsequent evaluation or appraisal during such calendar year. The
Borrower also agrees to modify or adjust the computation of the Borrowing Base
and/or the assets included in the Borrowing Base, to the extent required by the
Administrative Agent or the Required Lenders as a result of any such evaluation
or appraisal indicating that such computation or inclusion of assets is not
consistent with the terms of this Agreement, provided that if the Borrower
demonstrates that such evaluation or appraisal is incorrect, the Borrower shall
be permitted to re-adjust its computation of the Borrowing Base.

 

(c)          Notwithstanding the foregoing, nothing contained in this Section
5.06 shall impair or affect the rights of the Administrative Agent under Section
5.12(b)(ii) in any respect.

 

Section 5.07.         Compliance with Laws and Agreements. The Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, including the Investment Company Act (if applicable to such
Person), and orders of any Governmental Authority applicable to it (including
orders issued by the SEC) or its property and all indentures, agreements and
other instruments, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Policies and procedures will be maintained and enforced by or on behalf
of the Borrower that are designed in good faith and in a commercially reasonable
manner to promote and achieve compliance, in the reasonable judgment of the
Borrower, by the Borrower and each of its Subsidiaries and, when acting on
behalf of the Borrower or any of its Subsidiaries, their respective directors,
officers, employees and agents with any applicable Anti-Corruption Laws and
applicable Sanctions, in each case, giving due regard to the nature of such
Person’s business and activities.

 

 82 

 

  

Section 5.08.         Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)         Subsidiary Guarantors.

 

(i)          In the event that (1) the Borrower or any of its Subsidiaries shall
form or acquire any new Subsidiary (other than a Financing Subsidiary), or that
any other Person shall become a “Subsidiary” within the meaning of the
definition thereof (other than a Financing Subsidiary), (2) any Structured
Subsidiary shall no longer constitute a “Structured Subsidiary” pursuant to the
definition thereof (including, for the avoidance of doubt, if such Structured
Subsidiary ceases to have, in full force and effect, financing provided by an
unaffiliated third party) (in which case such Person shall be deemed to be a
“new” Subsidiary for purposes of this Section 5.08), or (3) any SBIC Subsidiary
shall no longer constitute an “SBIC Subsidiary” pursuant to the definition
thereof (in which case such Person shall be deemed to be a “new” Subsidiary for
purposes of this Section 5.08), the Borrower will, in each case, on or before
thirty (30) days following such Person becoming a Subsidiary or such Financing
Subsidiary no longer qualifying as such, cause such new Subsidiary or former
Financing Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an
“Obligor”) under the Guarantee and Security Agreement pursuant to a Guarantee
Assumption Agreement and to deliver such proof of corporate or other action,
incumbency of officers, opinions of counsel and other documents as the
Administrative Agent shall have reasonably requested.

 

(ii)         The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each Structured Subsidiary as an Obligor only for
so long as such Person qualifies as a “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no longer constitute a
“Structured Subsidiary” for any purpose of this Agreement or any other Loan
Document.

 

(iii)        The Borrower acknowledges that the Administrative Agent and the
Lenders have agreed to exclude each SBIC Subsidiary as an Obligor only for so
long as such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.

 

(b)         Ownership of Subsidiaries. The Borrower will, and will cause each of
its Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary.

 

(c)         Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors, to:

 

(i)          take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) and the holders of any
Secured Longer-Term Indebtedness, perfected first-priority security interests
and Liens in the Collateral; provided that any such security interest or Lien
shall be subject to the relevant requirements of the Security Documents;

 

 83 

 

  

(ii)         with respect to each deposit account or securities account of the
Obligors (other than (A) any such accounts that are maintained by the Borrower
in its capacity as “servicer” for a Financing Subsidiary or any Agency Account,
(B) any such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, and (E) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (E), does not at any time exceed $75,000, provided that in the case
of each of the foregoing clauses (A) through (E), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” over such account (within the meaning of the Uniform Commercial
Code)), cause each bank or securities intermediary (within the meaning of the
Uniform Commercial Code) to enter into such arrangements with the Collateral
Agent as shall be appropriate in order that the Collateral Agent has “control”
(within the meaning of the Uniform Commercial Code) over each such deposit
account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below,
to cause all cash and other proceeds of Portfolio Investments received by any
Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for the benefit and as the
property of the Collateral Agent and shall not be commingled with any other
funds or property of such Obligor or any other Person (including with any money
or financial assets of the Borrower in its capacity as “servicer” for a
Structured Subsidiary or any money or financial assets of a Structured
Subsidiary, or any money or financial assets of the Borrower in its capacity as
“agent” for any other Bank Loans subject to Section 5.08(c)(v) below);

 

(iii)        cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;

 

(iv)        in the case of any Portfolio Investment consisting of a Bank Loan
(as defined in Section 5.13) that does not constitute all of the credit extended
to the underlying borrower under the relevant underlying loan documents and a
Financing Subsidiary holds any interest in the loans or other extensions of
credit under such loan documents, (x)(1) cause the interest owned by such
Financing Subsidiary to be evidenced by a separate note or notes, which note or
notes are either (A) in the name of such Financing Subsidiary or (B) in the name
of the Borrower, endorsed in blank and delivered to the applicable Financing
Subsidiary and beneficially owned by the Financing Subsidiary (or, in the case
of a Noteless Assigned Loan (as defined in Section 5.13), cause the interest
owned by such Financing Subsidiary to be evidenced by separate assignment
documentation contemplated by paragraph 1(b) of Schedule 1.01(d) in the name of
such Financing Subsidiary) and (2) not permit such Financing Subsidiary to have
a participation acquired from an Obligor in such underlying loan documents and
the extensions of credit thereunder or any other indirect interest therein
acquired from an Obligor; and (y) ensure that, subject to Section 5.08(c)(v)
below, all amounts owing to any Obligor by the underlying borrower or other
obligated party are remitted by such borrower or obligated party (or the
applicable administrative agents, collateral agents or equivalent Person)
directly to the Custodian Account and no other amounts owing by such underlying
borrower or obligated party are remitted to the Custodian Account;

 

 84 

 

  

(v)         in the event that any Obligor is acting as an agent or
administrative agent under any loan documents with respect to any Bank Loan (or
is acting in an analogous agency capacity under any agreement related to any
Portfolio Investment) and such Obligor does not hold all of the credit extended
to the underlying borrower or issuer under the relevant underlying loan
documents or other agreements, ensure that (1) all funds held by such Obligor in
such capacity as agent or administrative agent are segregated from all other
funds of such Obligor and clearly identified as being held in an agency capacity
(an “Agency Account”); (2) all amounts owing on account of such Bank Loan or
Portfolio Investment by the underlying borrower or other obligated party are
remitted by such borrower or obligated party to either (A) such Agency Account
or (B) directly to an account in the name of the underlying lender to whom such
amounts are owed (for the avoidance of doubt, no funds representing amounts
owing to more than one underlying lender may be remitted to any single account
other than the Agency Account); and (3) within one (1) Business Day after
receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
the Custodian Account (provided that if any distribution referred to in this
clause (c) is not permitted by applicable bankruptcy law to be made within such
one Business Day period as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so);

 

(vi)        cause the documentation relating to each Investment in Indebtedness
described in paragraph 1 of Schedule 1.01(d) to be delivered to the Custodian as
provided therein; and

 

(vii)       in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor.

 

Section 5.09.         Use of Proceeds. The Borrower will use the proceeds of the
Loans only for general corporate purposes of the Borrower and its Subsidiaries
(other than the Financing Subsidiaries except as expressly permitted under
Section 6.03(e)) in the ordinary course of business, including making
distributions not prohibited by this Agreement and the acquisition and funding
(either directly or through one or more wholly-owned Subsidiary Guarantors) of
leveraged loans, mezzanine loans, high-yield securities, preferred stock, common
stock and other Portfolio Investments, in each case to the extent otherwise
permitted hereunder; provided that neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of such proceeds. No
part of the proceeds of any Loan will be used in violation of applicable law or,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock. On the first day (if any) an
Obligor acquires any Margin Stock or at any other time requested by the
Administrative Agent or any Lender, the Borrower shall furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. Margin Stock shall be purchased by the Obligors
only with the proceeds of Indebtedness not directly or indirectly secured by
Margin Stock (within the meaning of Regulation U), or with the proceeds of
equity capital of the Borrower. No Obligor will directly or knowingly indirectly
use the proceeds of the Loans or otherwise make available such proceeds (a) to
any Person for the purpose of financing the activities or business of or with
any Person, or in any country or territory, that, at the time of such funding,
is, or whose government is, the subject of any Sanctions or (b) for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Laws.

 

 85 

 

  

Section 5.10.         Status of RIC and BDC. The Borrower shall at all times
maintain its status as a “business development company” under the Investment
Company Act. and as a RIC under the Code.

 

Section 5.11.         Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies.

 

Section 5.12.         Portfolio Valuation and Diversification Etc.

 

(a)          Industry Classification Groups. For purposes of this Agreement, the
Borrower shall assign each Eligible Portfolio Investment to an Industry
Classification Group as reasonably determined by the Borrower. To the extent
that the Borrower reasonably determines any Eligible Portfolio Investment is not
correlated with the risks of other Eligible Portfolio Investments in an Industry
Classification Group, such Eligible Portfolio Investment may be assigned by the
Borrower to an Industry Classification Group that is most closely correlated to
such Eligible Portfolio Investment.

 

(b)         Portfolio Valuation Etc.

 

(i)          Settlement Date Basis. For purposes of this Agreement and the other
Loan Documents, all determinations of whether a Portfolio Investment is an
Eligible Portfolio Investment shall be determined on a settlement-date basis
(meaning that any Portfolio Investment that has been purchased will not be
treated as an Eligible Portfolio Investment until such purchase has settled, and
any Eligible Portfolio Investment which has been sold will not be excluded as an
Eligible Portfolio Investment until such sale has settled), provided that no
such investment shall be included as an Eligible Portfolio Investment to the
extent it has not been paid for in full.

 

(ii)         Determination of Values. The Borrower will conduct reviews of the
value to be assigned to each of its Eligible Portfolio Investments as follows:

 

(A)         Quoted Investments External Review. With respect to Eligible
Portfolio Investments (including Cash Equivalents) for which market quotations
are readily available and are reflective of an actual trade executed within a
reasonable period of such quotation (“Quoted Investments”), the Borrower shall,
not less frequently than once each calendar week, determine the market value of
such Quoted Investments which shall, in each case, be determined in accordance
with one of the following methodologies as selected by the Borrower (each such
value, an “External Quoted Value”):

 

 86 

 

  

(w)          in the case of public and 144A securities, the average of the bid
prices as determined by two Approved Dealers selected by the Borrower,

 

(x)          in the case of Bank Loans, (1) the average of the bid prices as
determined by two Approved Dealers selected by the Borrower or (2) an Approved
Pricing Service making reference to at least two Approved Dealers,

 

(y)          in the case of any Quoted Investment traded on an exchange, the
closing price for such Eligible Portfolio Investment most recently posted on
such exchange, and

 

(z)          in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service; and

 

(B)         Unquoted Investments External Review. With respect to Eligible
Portfolio Investments for which market quotations are not readily available
(“Unquoted Investments”):

 

(x)          Commencing with the quarter ending June 30, 2014, and for each
fiscal quarter thereafter (or such other dates as are reasonably agreed by the
Borrower and the Administrative Agent (provided that such testing dates shall
occur not less than quarterly), each a “Valuation Testing Date”), the
Administrative Agent through an Independent Valuation Provider will test the
values as of such Valuation Testing Date of those Unquoted Investments that are
Portfolio Investments included in the Borrowing Base selected by the
Administrative Agent (such selected assets, the “IVP Tested Assets” and such
value, the “IVP External Unquoted Value”); provided that the fair value of such
Portfolio Investments tested by the Independent Valuation Provider as of any
Valuation Testing Date shall be approximately 25% (but in no event shall exceed
30%) of the aggregate value of the Unquoted Investments in the Borrowing Base
(the determination of fair value for such 25% threshold shall be based off of
the last determination of value of the Portfolio Investments pursuant to this
Section 5.12 and, for the avoidance of doubt, in the case of any Unquoted
Investments acquired during the calendar quarter, the value shall be as
determined pursuant to clause (E)(z)(2) below); provided, further that the
Administrative Agent shall provide written notice to the Borrower, setting forth
a description of which Unquoted Investments shall be IVP Tested Assets as of
such Valuation Testing Date, not later than 15 days prior to the Valuation
Testing Date. Each such valuation report shall also include the information
required to comply with clause (ii) of paragraph 6 and paragraph 20 of
Schedule 1.01(d) for an IVP Tested Asset (to the extent such provisions are
applicable.)

 

 87 

 

  

(y)          With respect to all Unquoted Investments that are not IVP Tested
Assets as of such Valuation Testing Date (the “Borrower Tested Assets”), the
Borrower shall request an Approved Third-Party Appraiser to assist the Board of
Directors of the Borrower in determining the fair market value of the remaining
Unquoted Investments, as of each Valuation Testing Date (such value, the
“Borrower External Unquoted Value”), and to provide the Board of Directors with
a written independent valuation report as part of that assistance each quarter.
Each such valuation report shall also include the information required to comply
with clause (ii) of paragraph 6 and paragraph 20 of Schedule 1.01(d).

 

(C)         Internal Review. The Borrower shall conduct internal reviews to
determine the value of all Eligible Portfolio Investments at least once each
calendar week which shall take into account any events of which the Borrower has
knowledge that adversely affect the value of any Eligible Portfolio Investment
(each such value, an “Internal Value”).

 

(D)         Value of Quoted Investments. Subject to clauses (G) and (H) of this
Section 5.12(b)(ii), the “Value” of each Quoted Investment for all purposes of
this Agreement shall be the lowest of (1) the Internal Value of such Quoted
Investment as most recently determined by the Borrower pursuant to
Section 5.12(b)(ii)(C), (2) the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A) and (3) if such
Quoted Investment is a debt investment, the par or face value of such Quoted
Investment.

 

(E)          Value of Unquoted Investments. Subject to clauses (G) and (H) of
this Section 5.12(b)(ii),

 

 (x)          if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the
range of the IVP External Unquoted Value or the Borrower External Unquoted Value
of such Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the Internal
Value and (ii) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment;

 

 (y)          (i) if the Internal Value of any Unquoted Investment as most
recently determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls
above the range of the Borrower External Unquoted Value of such Unquoted
Investment as most recently determined pursuant to Section 5.12(b)(ii)(B), then
the “Value” of such Unquoted Investment for all purposes of this Agreement shall
be deemed to be the lower of (i) the midpoint of the range of the Borrower
External Unquoted Value and (ii) if such Unquoted Investment is a debt
investment, the par or face value of such Unquoted Investment;

 

 88 

 

  

(ii) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Value of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the midpoint
of the range of the IVP External Unquoted Value and (ii) if such Unquoted
Investment is a debt investment, the par or face value of such Unquoted
Investment; and

 

(z)          if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the Borrower External Unquoted Value, or within or not more than 5%
above the midpoint of the range of the IVP External Unquoted Value, of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the Internal
Value and (ii) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment;

 

except that:

 

(1)         if the difference between the highest and lowest Borrower External
Unquoted Value in such range exceeds an amount equal to 6% of the midpoint of
such range, the “Value” of such Unquoted Investment shall instead be deemed to
be the lowest of (i) the lowest Borrower External Unquoted Value in such range,
(ii) the Internal Value determined pursuant to Section 5.12(b)(ii)(C), and
(iii) if such Unquoted Investment is a debt investment, the par or face value of
such Unquoted Investment; and

 

(2)         if an Unquoted Investment is acquired during a fiscal quarter, the
“Value” of such Unquoted Investment shall be deemed to be equal to the lowest of
(x) the Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (y) the cost of such Unquoted Investment
until such time as the External Unquoted Value of such Unquoted Investment is
determined in accordance with Section 5.12(b)(ii)(B) as at the Valuation Testing
Date, and (z) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment.

 

(F)         Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency exists
or that the Borrowing Base has declined by more than 15% from the Borrowing Base
stated in the Borrowing Base Certificate last delivered by the Borrower to the
Administrative Agent, then the Borrower shall, promptly and in any event within
two Business Days as provided in Section 5.01(e), deliver a Borrowing Base
Certificate reflecting the new amount of the Borrowing Base and shall take the
actions, and make the payments and prepayments (if any), all as more
specifically set forth in Section 2.08(c).

 

 89 

 

  

(G)         Failure to Determine Values. If the Borrower shall fail to determine
the value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing subclauses (A),
(B), (C), (D) or (E) (or if the Administrative Agent shall fail to determine the
value of any Eligible Portfolio Investment as described in the foregoing
subclause (B)(x) as a result of any action, inaction or lack of cooperation of
the Borrower or any of its Affiliates), then the “Value” of such Eligible
Portfolio Investment as at such date shall be deemed to be zero. Except as
provided in the immediately preceding sentence, if the Administrative Agent
shall fail to determine the value of any Eligible Portfolio Investment as at any
date pursuant to subclause (B)(x), then the “Value” of such Eligible Portfolio
Investment as at such date (subject to clause (H) below) shall be the lower of
(x) the Internal Value and (y) if such Unquoted Investment is a debt investment,
the par or face value of such Unquoted Investment; provided, however, that if a
Borrower External Unquoted Value has been obtained with respect to such asset
for the quarterly period immediately preceding the current quarterly testing
period, then the “Value” of such Eligible Portfolio Investment will be
determined as provided in clause (E) above.

 

(H)         Supplemental Testing of Values; Valuation Dispute Resolutions.
Notwithstanding the foregoing, the Administrative Agent, individually or at the
request of the Required Lenders, shall at any time have the right to request any
Portfolio Investment (other than IVP Tested Assets as of the most recent
Valuation Testing Date) included in the Borrowing Base with a value determined
pursuant to Section 5.12(b)(ii) to be independently tested by an Independent
Valuation Provider. There shall be no limit on the number of such appraisals
requested by the Administrative Agent and the costs of any such valuation shall
be at the expense of the Borrower. If (x) the value of any Borrower Tested Asset
determined pursuant to Section 5.12(b)(ii) is less than the value determined by
the Independent Valuation Provider pursuant to this clause, then the value
determined pursuant to Section 5.12(b)(ii) shall continue to be used as the
“Value” for purposes of this Agreement and (y) if the value of any Borrower
Tested Asset determined pursuant to Section 5.12(b)(ii) is greater than the
value determined by the Independent Valuation Provider and the difference
between such values is (1) less than or equal to 5% of the value determined
pursuant to Section 5.12(b)(ii), then the value determined pursuant to
Section 5.12(b)(ii) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
shall become the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by the Independent Valuation
Provider, and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then the “Value” of such Portfolio Investment shall be the
lesser of the value determined pursuant to Section 5.12(b)(ii) and the value
determined by the Independent Valuation Provider.

 

 90 

 

  

(I) The documented out-of-pocket costs of any valuation reasonably incurred by
the Administrative Agent under this Section 5.12 shall be at the expense of the
Borrower

 

(c)          Investment Company Diversification Requirements. The Borrower
(together with its Subsidiaries to the extent required by the Investment Company
Act) will at all times comply with the portfolio diversification and similar
requirements set forth in the Investment Company Act applicable to business
development companies. The Borrower will at all times, subject to applicable
grace periods set forth in the Code, comply with the portfolio diversification
and similar requirements set forth in the Code applicable to RICs.

 

Section 5.13.         Calculation of Borrowing Base. For purposes of this
Agreement, the “Borrowing Base” shall be determined, as at any date of
determination, as the sum of the products obtained by multiplying (x) the Value
of each Eligible Portfolio Investment by (y) the applicable Advance Rate;
provided that:

 

(a)          the Advance Rate applicable to the aggregate Value of all Eligible
Portfolio Investments in their entirety shall be 0% at any time when the
Borrowing Base is composed entirely of Eligible Portfolio Investments issued by
less than 15 different issuers; provided that, the minimum number of issuers may
be 12 as long as (1) the overall utilization of the Borrowing Base is less than
85% and (2) the aggregate fair value of Portfolio Investments (either (x) as
specified in the most recent financial statements delivered pursuant to clause
(a) or (b) (as applicable) of Section 5.01 or, (y) if any such Portfolio
Investment was acquired after the delivery of the most recent financial
statements, the fair value of such Portfolio Investment as reasonably determined
by the Board of Directors of the Borrower) that are not Eligible Portfolio
Investments, but which constitute Collateral, shall not be less than 75% of the
aggregate principal balance of the Loans outstanding at such time (for these
purposes, (i) utilization of the Borrowing Base on any day means the fraction
expressed as a percentage, the numerator of which is the sum of the Covered Debt
Amount on such day, and the denominator of which is the Borrowing Base in effect
on such day and (ii) issuers that are affiliates of each other will be treated
as one issuer (unless the affiliation is solely as a result of direct or
indirect control by a common private equity or similar sponsor));

 

(b)          with respect to all Eligible Portfolio Investments issued by a
single issuer, the Advance Rate applicable to (a) that portion of the aggregate
Eligible Portfolio Investment(s) of such single issuer exceeding 6% (but less
than 12%) of the aggregate value of all Eligible Portfolio Investments of all
issuers as of the end of the most recent quarter shall be 50% of the otherwise
applicable Advance Rate; and (b) that portion of the aggregate Eligible
Portfolio Investment(s) of such single issuer exceeding 12% of the aggregate
value of all Eligible Portfolio Investments of all issuers as of the end of the
most recent quarter shall be 0%;

 

(c)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are not Cash, Cash Equivalents, Long-Term U.S.
Government Securities or Performing First Lien Bank Loans shall not exceed 35%
of the Borrowing Base and the Borrowing Base shall be reduced by removing
Eligible Portfolio Investments therefrom (but not from the Collateral) to the
extent such portion would otherwise exceed 35% of the Borrowing Base;

 

 91 

 

  

(d)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investment that are Noteless Assigned Loans shall not exceed 25% of
the Borrowing Base and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 25% of the Borrowing Base;

 

(e)          if at any time the Weighted Average Leverage Ratio is greater than
4.75, the Borrowing Base shall be reduced by removing Debt Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the Weighted Average Leverage Ratio to be no greater than 4.75 (subject to
all other constraints, limitations and restrictions set forth herein);

 

(f)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments in each of the Industry Classification Groups that are
part of the Two Largest Industry Classification Groups shall not exceed, with
respect to the largest Industry Classification Group, 25% of the Borrowing Base
and, with respect to the second-largest Industry Classification Group, 20% of
the Borrowing Base, and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed the percentage set forth above for such Industry
Classification Group;

 

(g)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments in any single Industry Classification Group (other than
each of the Industry Classification Groups that are part of the Two Largest
Industry Classification Groups) shall not exceed 15% of the Borrowing Base and
the Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 15% of the Borrowing Base;

 

(h)          [reserved];

 

(i)          [reserved];

 

(j)          [reserved];

 

(k)         the portion of the Borrowing Base attributable to PIK Obligations,
DIP Loans and Covenant-Lite Loans shall not exceed 15% of the Borrowing Base and
the Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 15% of the Borrowing Base;

 

(l)          if at any time the Weighted Average Fixed Coupon (after giving
effect to any Hedging Agreement) is less than the greater of (i) 8% and (ii) the
one-month LIBO Rate plus 4.5%, the Borrowing Base shall be reduced by removing
Debt Eligible Portfolio Investments therefrom (but not from the Collateral) to
the extent necessary to cause the Weighted Average Fixed Coupon to be at least
equal to the greater of (x) 8% and (y) the one-month LIBO Rate plus 4.5%
(subject to all other constraints, limitations and restrictions set forth
herein);

 

 92 

 

  

(m)        if at any time the Weighted Average Floating Spread (after giving
effect to any Hedging Agreement) is less than 4.5%, the Borrowing Base shall be
reduced by removing Debt Eligible Portfolio Investments therefrom (but not from
the Collateral) to the extent necessary to cause the Weighted Average Floating
Spread to be at least 4.5% (subject to all other constraints, limitations and
restrictions set forth herein);

 

(n)         [reserved];

 

(o)         the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Foreign Eligible Portfolio Investments in the aggregate
shall not exceed 20% of the Borrowing Base and the Borrowing Base shall be
reduced by removing Foreign Eligible Portfolio Investments therefrom (but not
from the Collateral) to the extent such portion would otherwise exceed 20% of
the Borrowing Base; provided that no credit shall be given to the Borrowing Base
for any Foreign Eligible Portfolio Investment, if any Obligor does not qualify
for zero withholding for loans to Canadian borrowers, U.K. borrowers, Irish
borrowers, French borrowers, German borrowers, Italian borrowers, Luxembourg
borrowers, Swedish borrowers, Swiss borrowers or Dutch borrowers, as applicable;

 

(p)          the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Affiliate Investments shall not exceed 10% of the
Borrowing Base, and the Borrowing Base shall be reduced by removing Affiliate
Investments therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 10% of the Borrowing Base; and

 

(q)          no portion of the Borrowing Base shall be attributable to (a) any
(i) Equity Interests or (ii) warrants, options or other rights for the purchase
or acquisition of Equity Interests, (b) any Investment in debt Securities that
is convertible into or exchangeable for shares of Equity Interests of such
Portfolio Investment, if upon any such conversion of all such debt Securities,
such Portfolio Investment (together with all other Portfolio Investments in such
issuer) would be an Affiliate Investment, or (c) any Structured Finance
Obligation.

 

For all purposes of this Section 5.13, all issuers of Eligible Portfolio
Investments that are Affiliates of one another shall be treated as a single
issuer (unless such issuers are Affiliates of one another solely because they
are under the common Control of the same private equity sponsor or similar
sponsor). For the avoidance of doubt, no Portfolio Investment shall be an
Eligible Portfolio Investment unless, among the other requirements set forth in
this Agreement, (i) such Investment is subject only to Eligible Liens and (ii)
such Investment is Transferable. In addition, as used herein, the following
terms have the following meanings:

 

“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:

 

 93 

 

  

Eligible Portfolio Investment  Unquoted   Quoted  Cash and Cash Equivalents
(including Short-Term U.S. Government Securities)   n/a    100% Long-Term U.S.
Government Securities   n/a    85% Performing First Lien Bank Loans   65%   75%
Performing Last Out Loans   55%   65% Performing Second Lien Bank Loans   50% 
 60% Performing High Yield Securities   45%   55% Performing Mezzanine
Investments and Performing Covenant-Lite Loans   40%   50% Performing PIK
Obligations and Performing DIP Loans   35%   40%

 

For the avoidance of doubt, the above categories are intended to be indicative
of the traditional investment types. All determinations of whether a particular
Portfolio Investment belongs to one category or another shall be made by the
Borrower on a consistent basis with the foregoing. For example, a secured bank
loan at a holding company, the only assets of which are the shares of an
operating company, may constitute Mezzanine Investments but would not ordinarily
constitute a First Lien Bank Loan.

 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans and bridge loans) that are generally
provided under a syndicated loan or credit facility or pursuant to any loan
agreement or other similar credit facility, whether or not syndicated.

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Covenant-Lite Loan” means a Bank Loan that does not require the Portfolio
Company to comply with at least one financial maintenance covenant (including,
without limitation, any covenant relating to a borrowing base, asset valuation
or similar asset-based requirement), regardless of whether compliance with one
or more incurrence covenants is otherwise required by such Bank Loan.

 

“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment
which is an Investment in Indebtedness.

 

 94 

 

  

“Defaulted Obligation” means any Investment in Indebtedness (a) as to which, (x)
a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (b) as to which a default as to the
payment of principal and/or interest has occurred and is continuing on another
material debt obligation of the obligor under such Indebtedness which is senior
or pari passu in right of payment to such Indebtedness (without regard to any
grace period applicable thereto, or waiver thereof); (c) as to which the obligor
under such Indebtedness or others have (x) engaged in an out-of-court
restructuring process (including through any provision of the Uniform Commercial
Code or other law) in the past ninety (90) days or (y) instituted proceedings to
have such obligor adjudicated bankrupt or insolvent or placed into receivership
and such proceedings have not been stayed or dismissed or such obligor has filed
for protection under the United States Bankruptcy Code or under any foreign
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it (unless, in the case of clause (b) or (c), such Indebtedness is
a DIP Loan, in which case it shall not be deemed to be a Defaulted Obligation
under such clause); (d) as to which a default rate of interest has been and
continues to be charged for more than 120 consecutive days, or foreclosure on
collateral for such Indebtedness has been commenced and is being pursued by or
on behalf of the holders thereof; or (e) as to which the Borrower has delivered
written notice to the Portfolio Company declaring such Indebtedness in default
or as to which the Borrower otherwise exercises significant remedies following a
default.

 

“DIP Loan” means a Bank Loan, whether revolving or term, that is originated
after the commencement of a case under Chapter 11 of the Bankruptcy Code by a
Portfolio Company, which is a debtor in possession as described in Section 1107
of the Bankruptcy Code or a debtor as defined in Section 101(13) of the
Bankruptcy Code in such case (a “Debtor”) organized under the laws of the United
States or any state therein and domiciled in the United States, which satisfies
the following criteria: (a) the DIP Loan is duly authorized by a final order of
the applicable bankruptcy court or federal district court under the provisions
of subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the Debtor’s
bankruptcy case is still pending as a case under the provisions of Chapter 11 of
Title 11 of the Bankruptcy Code and has not been dismissed or converted to a
case under the provisions of Chapter 7 of Title 11 of the Bankruptcy Code; (c)
the Debtor’s obligations under such loan have not been (i) disallowed, in whole
or in part, or (ii) subordinated, in whole or in part, to the claims or
interests of any other Person under the provisions of 11 U.S.C. Section 510; (d)
the DIP Loan is secured and the Liens granted by the applicable bankruptcy court
or federal district court in relation to the Loan have not been subordinated or
junior to, or pari passu with, in whole or in part, to the Liens of any other
lender under the provisions of 11 U.S.C. Section 364(d) or otherwise; (e) the
Debtor is not in default on its obligations under the loan; (f) neither the
Debtor nor any party in interest has filed a Chapter 11 plan with the applicable
federal bankruptcy or district court that, upon confirmation, would (i) disallow
or subordinate the loan, in whole or in part, (ii) subordinate, in whole or in
part, any Lien granted in connection with such loan, (iii) fail to provide for
the repayment, in full and in cash, of the loan upon the effective date of such
plan or (iv) otherwise impair, in any manner, the claim evidenced by the loan;
(g) the DIP Loan is documented in a form that is commercially reasonable; and
(h) the DIP Loan shall not provide for more than 50% (or a higher percentage
with the consent of the Required Lenders) of the proceeds of such loan to be
used to repay prepetition obligations owing to all or some of the same lender(s)
in a “roll-up” or similar transaction; (i) no portion of the DIP Loan is payable
in consideration other than cash; and (j) no portion of the DIP Loan has been
credit bid under Section 363(k) of the United States Bankruptcy Code or
otherwise. For the purposes of this definition, an order is a “final order” if
the applicable period for filing a motion to reconsider or notice of appeal in
respect of a permanent order authorizing the Debtor to obtain credit has lapsed
and no such motion or notice has been filed with the applicable bankruptcy court
or federal district court or the clerk thereof.

 

 95 

 

  

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus, without
duplication, the following to the extent deducted in calculating such
consolidated net income in the relevant agreement relating to the applicable
Eligible Portfolio Investment for such period: (i) consolidated interest charges
for such period, (ii) the provision for Federal, state, local and foreign income
taxes payable for such period, (iii) depreciation and amortization expense for
such period, and (iv) such other adjustments included in the definition of
“EBITDA” (or similar defined term used for the purposes contemplated herein) in
the relevant agreement relating to the applicable Eligible Portfolio Investment,
provided that such adjustments are usual and customary and substantially
comparable to market terms for substantially similar debt of other similarly
situated borrowers at the time such relevant agreements are entered into as
reasonably determined in good faith by the Borrower.

 

“Eligible Liens” has the meaning assigned to such term in Section 1.01 of this
Agreement.

 

“Eligible Portfolio Investment” means any Portfolio Investment meeting the
criteria outlined in Schedule 1.01(d). All determinations of whether an
investment is to be included as an Eligible Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as an Eligible Portfolio Investment until such
purchase has settled, and any Eligible Portfolio Investment which has been sold
will not be excluded as an Eligible Portfolio Investment until such sale has
settled); provided that no such investment shall be included as an Eligible
Portfolio Investment to the extent it has not been paid for in full.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings, provided, however, that, in the case of accounts
receivable and inventory (and the proceeds thereof), such lien and security
interest may be second in priority to a Permitted Prior Working Capital Lien;
and further provided that any portion of such a Loan which has a total debt to
EBITDA ratio above 4.00x shall receive an Advance Rate equal to the Advance Rate
applicable to a Second Lien Bank Loan. For the avoidance of doubt, in no event
shall a First Lien Bank Loan include a Last Out Loan or a Performing DIP Loan.

 

 96 

 

  

“Fixed Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a fixed rate.

 

“Floating Rate Portfolio Investment” means a Debt Eligible Portfolio Investment
that bears interest at a floating rate.

 

“High Yield Securities” means debt Securities, in each case (a) issued by public
or private issuers, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments
(described under clause (i) of the definition thereof) or Bank Loans.

 

“Last Out Loan” means, with respect to any Bank Loan that is a term loan
structured in a first out tranche and a last out tranche (with the first out
tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Bank Loan that is the last out tranche; provided
that:

 

(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings;

 

(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.00x;

 

(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions if the holders of the first out tranche have previously
exercised enforcement rights), (ii) shall have the same maturity date as the
first out tranche, (iii) is entitled to the same representations, covenants and
events of default as the holders of the first out tranche, and (iv) provides the
holders of such last out tranche with customary protections (including, without
limitation, consent rights with respect to (1) any increase of the principal
balance of the first out tranche, (2) any increase of the margins applicable to
the interest rates with respect to the first out tranche, (3) any reduction of
the final maturity of the first out tranche, and (4) amending or waiving any
provision in the underlying loan documents that is specific to the holders of
such last out tranche); and

 

(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).

 

 97 

 

  

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination.

 

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)), in each
case (a) issued by public or private issuers, (b) issued without registration
under the Securities Act, (c) not issued pursuant to Rule 144A under the
Securities Act (or any successor provision thereunder), (d) that are not Cash
Equivalents and (e) contractually subordinated in right of payment to other debt
of the same issuer and (ii) a Bank Loan that is not a First Lien Bank Loan, a
Second Lien Bank Loan, High Yield Security, Last Out Loan or a Covenant-Lite
Loan.

 

“Noteless Assigned Loan” means a Bank Loan with respect to which: (a) the
underlying documentation does not require the underlying borrower to execute and
deliver a promissory note to evidence the indebtedness created under such Bank
Loan; (b) none of the Borrower, the Investment Advisor, or any of their
respective Affiliates, is an agent with respect to such Bank Loan; and (c) the
applicable Obligor has affirmatively requested a promissory note from the
underlying agent and borrower and has used all commercially reasonable efforts
to obtain such promissory note but has been unable to obtain a promissory note
from the underlying borrower (but only for so long as the applicable Obligor has
not received such a promissory note).

 

“Performing” means with respect to any Eligible Portfolio Investment, such
Eligible Portfolio Investment (i) is not a Defaulted Obligation, (ii) is not on
non-accrual status as of the Borrower’s latest financial filings with the SEC,
and (iii) does not represent debt or Capital Stock of an issuer that has issued
a Defaulted Obligation.

 

“Performing Covenant-Lite Loans” means funded Covenant-Lite Loans that (a) are
not PIK Obligations and (b) are Performing.

 

“Performing DIP Loans” means funded DIP Loans that (a) are not PIK Obligations
and (b) are not Defaulted Obligations.

 

“Performing First Lien Bank Loans” means funded First Lien Bank Loans that (a)
are not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are
Performing.

 

“Performing High Yield Securities” means funded High Yield Securities that (a)
are not PIK Obligations and (b) are Performing.

 

“Performing Last Out Loans” means funded Last Out Loans that (a) are not PIK
Obligations, DIP Loans, Covenant-Lite Loans or Second Lien Bank Loans and (b)
are Performing.

 

“Performing Mezzanine Investments” means funded Mezzanine Investments that (a)
are not PIK Obligations and (b) are Performing.

 

 98 

 

  

“Performing Second Lien Bank Loans” means funded Second Lien Bank Loans that (a)
are not PIK Obligations, DIP Loans, Covenant-Lite Loans or Last Out Loans and
(b) are Performing.

 

“Permitted Foreign Jurisdiction” shall refer to Canada, the United Kingdom,
Ireland, France, Germany, Italy, Luxembourg, Sweden, Switzerland and the
Netherlands.

 

“Permitted Prior Working Capital Lien” means, with respect to an issuer that is
a borrower under a Bank Loan, a security interest to secure a working capital
facility for such issuer in the accounts receivable and inventory (and the
proceeds thereof) of such issuer and any of its subsidiaries that are guarantors
of such working capital facility; provided that (i) such Bank Loan has a second
priority lien on such accounts receivable and inventory (and the proceeds
thereof), (ii) such working capital facility is not secured by any other assets
(other than a second priority lien, subject to the first priority lien of the
Bank Loan, on any other assets) and does not benefit from any standstill rights
or other agreements with respect to any other assets and (iii) the maximum
principal amount of such working capital facility is not at any time greater
than 15% of the aggregate enterprise value of the issuer (as determined in
accordance with the valuation methodology for determining the enterprise value
of the applicable Portfolio Company as established by an Approved Third-Party
Appraiser).

 

“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the obligor may be, added to the principal balance of
such obligation or otherwise deferred and accrued rather than being paid in
cash, provided that any such obligation shall not constitute a PIK Obligation if
it (i) is a fixed rate obligation and requires payment of interest in cash on an
at least semi-annual basis at a rate of not less than 8% per annum or (ii) is
not a fixed rate obligation and requires payment of interest in cash on an at
least semi-annual basis at a rate of not less than 4.5% per annum in excess of
the applicable index.

 

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, or (b) any Portfolio Investment that has in the past six months been (x)
on cash non-accrual, or (y) amended or subject to a deferral or waiver the
effect of which is to (i) change the amount of previously required scheduled
debt amortization (other than by reason of repayment thereof) or (ii) extend the
tenor of previously required scheduled debt amortization, in each case such that
the remaining weighted average life of such Portfolio Investment is extended by
more than 20%. A DIP Loan shall not be deemed to be a Restructured Investment,
so long as it does not meet the conditions of the definition of Restructured
Investment.

 

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is entitled to the benefit of a first and/or second lien
and first and/or second priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof.

 

 99 

 

  

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three (3) months of the applicable date of determination.

 

“Spread” means, with respect to Floating Rate Portfolio Investments, the cash
interest spread of such Floating Rate Portfolio Investment over the applicable
LIBO Rate; provided, that, in the case of any Floating Rate Portfolio Investment
that does not bear interest by reference to the LIBO Rate, “Spread” shall mean
the cash interest spread of such Floating Rate Portfolio Investment over the
LIBO Rate in effect as of the date of determination for deposits in Dollars for
a period of three (3) months.

 

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle (or any similar obligor in the principal business of offering,
originating or financing pools of receivables or other financial assets) and
secured directly by, referenced to, or representing ownership of or investment
in, a pool of receivables or other financial assets of any obligor, including
collateralized loan obligations, collateralized debt obligations and
mortgage-backed securities, or any finance lease. For the avoidance of doubt, if
an obligation satisfies the definition of “Structured Finance Obligation”, such
obligation (a) shall not qualify as any other category of Portfolio Investment
and (b) shall not be included in the Borrowing Base.

 

“U.S. Government Securities” has the meaning assigned to such term in Section
1.01 of this Agreement.

 

“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with Section
5.12(b)(ii).

 

“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Portfolio Investment
included in the Borrowing Base as of such date by the outstanding principal
balance of such Fixed Rate Portfolio Investment as of such date, dividing such
sum by the aggregate outstanding principal balance of all such Fixed Rate
Portfolio Investments and rounding up to the nearest 0.01%. For the purpose of
calculating the Weighted Average Fixed Coupon, all Fixed Rate Portfolio
Investments that are not currently paying cash interest shall have an interest
rate of 0%.

 

“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Portfolio Investment included in
the Borrowing Base, on an annualized basis, the Spread of such Floating Rate
Portfolio Investments, by the outstanding principal balance of such Floating
Rate Portfolio Investments as of such date and dividing such sum by the
aggregate outstanding principal balance of all such Floating Rate Portfolio
Investments and rounding the result up to the nearest 0.01%. For the purpose of
calculating the Weighted Average Floating Spread, all Floating Rate Portfolio
Investments that are not currently paying cash interest shall have an interest
rate of 0%.

 

 100 

 

  

“Weighted Average Leverage Ratio” means, as of any date of determination, the
number obtained by summing the products obtained by multiplying, in the case of
each Debt Eligible Portfolio Investment (other than Debt Eligible Portfolio
Investments that are Quoted Investments with an External Quoted Value above 90%
of par) included in the Borrowing Base, the leverage ratio (expressed as a
number) for the Portfolio Company of such Eligible Portfolio Investment of all
Indebtedness that has a ranking of payment or lien priority senior to or pari
passu with and including the tranche that includes the Borrower's Eligible
Portfolio Investment, by the fair value of such Eligible Portfolio Investment as
of such date and dividing such sum by the aggregate of the fair values of all
such Eligible Portfolio Investments and rounding the result up to the nearest
0.01.

 

SECTION 5.14 Taxes. Each of the Borrower and its Subsidiaries will timely file
or cause to be timely filed all U.S. federal, state and local Tax returns that
are required to be filed by it and all other Tax returns that are required to be
filed by it and will pay all Taxes for which it is directly or indirectly liable
and any assessments made against it or any of its property and all other Taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority, except Taxes that are being contested in good faith by appropriate
proceedings, and with respect to which reserves in conformity with GAAP are
provided on the books of the Borrower or its Subsidiaries, as the case may be.
The charges, accruals and reserves on the books of the Borrower and any of its
Subsidiaries in respect of Taxes and other governmental charges will be adequate
in accordance with GAAP.

 

SECTION 5.15 Anti-Hoarding of Assets at Non-Pledged Financing Subsidiaries.  If
any Non-Pledged Financing Subsidiary is not prohibited by any law, rule or
regulation or by any contract or agreement relating to indebtedness from
distributing all or any portion of its assets to an Obligor, then such
Non-Pledged Financing Subsidiary shall, if a Significant Unsecured Indebtedness
Event has occurred and is continuing, distribute to an Obligor the amount of
assets held by such Non-Pledged Financing Subsidiary that such Non-Pledged
Financing Subsidiary is permitted to distribute and that, in the good faith
judgment of the Borrower, such Non-Pledged Financing Subsidiary does not
reasonably expect to utilize, in the ordinary course of business, to obtain or
maintain a financing from an unaffiliated third party; provided, further,
however, that if a Significant Unsecured Indebtedness Event has occurred and is
continuing and the value of the assets owned by such Non-Pledged Financing
Subsidiary significantly exceeds the amount of indebtedness of such Non-Pledged
Financing Subsidiary, even if such Non-Pledged Financing Subsidiary is
prohibited by any contract or agreement relating to indebtedness from
distributing all or any portion of its assets to an Obligor,  the Borrower shall
use its commercially reasonable efforts to take such action as is necessary to
cause such Financing Subsidiary to become an Obligor or distribute assets to an
Obligor in an amount equal to the amount of assets held by such Non-Pledged
Financing Subsidiary that, in the good faith judgment of the Borrower, such
Non-Pledged Financing Subsidiary does not reasonably expect to utilize, in the
ordinary course of business, to obtain or maintain a financing from an
unaffiliated third party that includes advance rates that are substantially
comparable to market terms for substantially similar debt financings at such
time of determination.

 

 101 

 

  

SECTION 5.16 Post-Closing Matters. Within ten (10) Business Days (or such longer
period as may be consented to by the Administrative Agent in its sole
discretion) after the Restatement Effective Date, the Administrative Agent shall
have received a certificate from Borrower’s insurance broker or other evidence
reasonably satisfactory to it that all insurance required to be maintained
pursuant to the Loan Documents is in full force and effect, together with
endorsements naming the Collateral Agent, for the benefit of the Administrative
Agent and the Lenders, as additional insured and loss payee thereunder. To the
extent the accuracy of any representation or warranty, or the compliance with
any covenant under the Loan Documents, is dependent on the completion of any
action described in the immediately preceding sentence, such representation,
warranty or covenant shall not be breached hereunder solely as a result of the
failure of such action to occur but only until such time as such action is
required to be completed.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that: 



 

Section 6.01.         Indebtedness. The Borrower will not nor will it permit any
of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)          Indebtedness created hereunder or under any other Loan Document;

 

(b)          (i) Unsecured Shorter-Term Indebtedness in an aggregate principal
amount not to exceed $5,000,000 plus, without duplication, with respect to any
class, series, issuance or set of notes referred to in the definition of
Internotes (or the definition of any defined term therein), (1) on the date that
is 9 months prior to the scheduled maturity of such Internotes and on the first
day of the next two months thereafter, in each case, an amount of such
Internotes equal to one-ninth (1/9th) of the aggregate amount of such Internotes
outstanding as of the date that is 9 months prior to the scheduled maturity date
of such Internotes shall be reclassified as Unsecured Shorter-Term Indebtedness
and (2) from and after the date that is 6 months prior to the scheduled maturity
of such Internotes, the remaining amount of such Internotes shall be
reclassified as Unsecured Shorter-Term Indebtedness, and (ii) subject to the
prior written consent of the Required Lenders and the Administrative Agent,
Secured Longer-Term Indebtedness, in each case, so long as (w) no Default exists
at the time of the incurrence thereof (or immediately after the incurrence
thereof), (x) prior to and immediately after giving effect to the incurrence
thereof, the Borrower is in pro forma compliance with each of the covenants set
forth in Sections 6.07(a), (b) and (d) after giving effect to the incurrence
thereof and on the date of such incurrence the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect,
(y) prior to and immediately after giving effect to the incurrence thereof, the
Covered Debt Amount does not or would not exceed the Borrowing Base then in
effect, and (z) on the date of the incurrence thereof, the Borrower delivers to
the Administrative Agent and each Lender a Borrowing Base Certificate as at such
date demonstrating compliance with subclause (y) after giving effect to such
incurrence. For purposes of preparing such Borrowing Base Certificate, (A) the
fair market value of Quoted Investments shall be the most recent quotation
available for such Eligible Portfolio Investment and (B) the fair market value
of Unquoted Investments shall be the Value set forth in the Borrowing Base
Certificate most recently delivered by the Borrower to the Administrative Agent
pursuant to Section 5.01(d) or if an Unquoted Investment is acquired after the
delivery of the Borrowing Base Certificate most recently delivered, then the
Value of such Unquoted Investment shall be the lower of the cost of such
Unquoted Investment and the Internal Value of such Unquoted Investment;
provided, that the Borrower shall reduce the Value of any Eligible Portfolio
Investment referred to in this subclause (B) to the extent necessary to take
into account any events of which the Borrower has knowledge that adversely
affect the value of such Eligible Portfolio Investment;

 

 102 

 

  

(c)          Unsecured Longer-Term Indebtedness, so long as (x) no Default
exists at the time of the incurrence thereof (or immediately after the
incurrence thereof) and (y) prior to and immediately after giving effect to the
incurrence thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b) and (d) and on the date of such
incurrence the Borrower delivers to the Administrative Agent a certificate of a
Financial Officer to such effect;

 

(d)          subject to the prior written consent of the Required Lenders and
the Administrative Agent, Indebtedness of Financing Subsidiaries, provided that
(i) on the date that such Indebtedness is incurred (for clarity, with respect to
revolving loan facilities or staged advance loan facilities, “incurrence” shall
be deemed to take place at the time such facility is entered into, and not upon
each borrowing thereunder), prior to and immediately after giving effect to the
incurrence thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b) and (d) and on the date of such
incurrence Borrower delivers to the Administrative Agent a certificate of a
Financial Officer to such effect, and (ii) in the case of revolving loan
facilities or staged advance loan facilities, upon each borrowing thereunder,
the Borrower is in pro forma compliance with each of the covenants set forth in
Sections 6.07(a), (b) and (d);

 

(e)         Other Permitted Indebtedness in an aggregate principal amount not to
exceed $5,000,000;

 

(f)          repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities;

 

(g)          obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;

 

(h)          subject to the prior written consent of the Required Lenders and
the Administrative Agent, obligations of the Borrower under a Permitted SBIC
Guarantee;

 

(i)          Indebtedness of Borrower under any Hedging Agreements entered into
in the ordinary course of Borrower’s business and not for speculative purposes,
in an aggregate amount not to exceed $10,000,000 at any time outstanding; and

 

 103 

 

  

(j)          unsecured Guarantees by the Borrower of the Indebtedness of a
Portfolio Company in an aggregate principal amount not to exceed $10,000,000
outstanding at any time, so long as such Guarantees are extended by Borrower in
accordance with the Investment Policies.

 

Section 6.02.         Liens. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset (including Equity Interests in any Financing Subsidiary or any
other Subsidiary) now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

 

(a)          any Lien on any property or asset of the Borrower existing on the
Restatement Effective Date and set forth in Schedule 3.11(b), provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Subsidiaries, and (ii) any such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(b)          Liens created pursuant to the Security Documents;

 

(c)          subject to the prior written consent of the Required Lenders and
the Administrative Agent, Liens on assets owned by Financing Subsidiaries;

 

(d)          subject to the prior written consent of the Required Lenders and
the Administrative Agent, Liens created pursuant to the Security Documents
securing Secured Longer-Term Indebtedness incurred pursuant to Section 6.01(b);

 

(e)          Permitted Liens;

 

(f)          additional Liens securing Indebtedness incurred pursuant to Section
6.01(e) of this Agreement not to exceed $3,000,000 in the aggregate; and

 

(g)          subject to the prior written consent of the Required Lenders and
the Administrative Agent, Liens on Equity Interests in any SBIC Subsidiary
created in favor of the SBA.

 

Section 6.03.         Fundamental Changes. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution). The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Financing Subsidiaries) to, acquire any business or property from, or capital
stock of, or be a party to any acquisition of, any Person, except for purchases
or acquisitions of Portfolio Investments and other assets in the normal course
of the day-to-day business activities of the Borrower and its Subsidiaries and
not in violation of the terms and conditions of this Agreement or any other Loan
Document. The Borrower will not, nor will it permit any of its Subsidiaries
(other than Financing Subsidiaries) to, convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its assets (including, without limitation, Cash, Cash Equivalents and Equity
Interests), whether now owned or hereafter acquired, but excluding (x) assets
(including Cash and Cash Equivalents but excluding Portfolio Investments) sold
or disposed of in the ordinary course of business of the Borrower and its
Subsidiaries (other than Financing Subsidiaries) (including to make expenditures
of cash in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries (other than Financing Subsidiaries)) and
(y) subject to the provisions of clauses (d) and (e) below, Portfolio
Investments.

 

 104 

 

  

Notwithstanding the foregoing provisions of this Section:

 

(a)          any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be (i) between a Subsidiary or a wholly owned Subsidiary
Guarantor and the Borrower, the Borrower shall be the continuing or surviving
entity and (ii) between a Subsidiary and a wholly owned Subsidiary Guarantor,
the wholly owned Subsidiary Guarantor shall be the continuing or surviving
entity;

 

(b)          any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary Guarantor of the
Borrower;

 

(c)          the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;

 

(d)          the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary) so long as prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing
Base;

 

(e)          subject to the prior written consent of the Required Lenders and
the Administrative Agent, the Obligors may sell, transfer or otherwise dispose
of Portfolio Investments (other than ownership interests in Financing
Subsidiaries), Cash and Cash Equivalents to a Financing Subsidiary so long as
(i) prior to and after giving effect to such sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness), the Covered Debt Amount does
not exceed the Borrowing Base and no Default exists, and the Borrower delivers
to the Administrative Agent a certificate of a Financial Officer to such effect,
(ii) either (x) the amount by which the Borrowing Base exceeds the Covered Debt
Amount immediately prior to such release is not diminished as a result of such
release or (y) the Borrowing Base immediately after giving effect to such
release is at least 120% of the Covered Debt Amount, and (iii) the sum of (x)
all sales, transfers or other dispositions under this clause (e) that occur
after the Revolver Termination Date and do not result in Net Asset Sale Proceeds
for fair value that are applied in accordance with Section 2.08(d)(i) and (y)
all Investments under Section 6.04(e) that occur after the Revolver Termination
Date, shall not exceed 20% of the Commitments on the Revolver Termination Date;

 

 105 

 

  

(f)          subject to the prior written consent of the Required Lenders and
the Administrative Agent, an Obligor may transfer assets to a Financing
Subsidiary for the sole purpose of facilitating the transfer of assets from one
Financing Subsidiary (or a Subsidiary that was a Financing Subsidiary
immediately prior to such disposition) to another Financing Subsidiary, directly
or indirectly through such Obligor (such assets, the “Transferred Assets”),
provided that (i) no Default exists or is continuing at such time, (ii) the
Covered Debt Amount shall not exceed the Borrowing Base at such time and (iii)
the Transferred Assets were transferred to such Obligor by the transferor
Financing Subsidiary on the same Business Day that such assets are transferred
by such Obligor to the transferee Financing Subsidiary;

 

(g)          the Borrower may merge or consolidate with any other Person, so
long as (i) the Borrower is the continuing or surviving entity in such
transaction and (ii) at the time thereof and after giving effect thereto, no
Default shall have occurred or be continuing; and

 

(h)          the Borrower and its Subsidiaries may sell, lease, transfer or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfers and dispositions does not exceed $5,000,000 in any fiscal
year.

 

Section 6.04.         Investments. The Borrower will not, nor will it permit any
of its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:

 

(a)          operating deposit accounts with banks;

 

(b)          Investments by the Borrower and the Subsidiary Guarantors in the
Borrower and Subsidiary Guarantors;

 

(c)          Hedging Agreements entered into in the ordinary course of the
Borrower’s business for financial planning and not for speculative purposes;

 

(d)          Portfolio Investments by the Borrower and its Subsidiaries to the
extent such Portfolio Investments are permitted under the Investment Company Act
(to the extent such applicable Person is subject to the Investment Company Act)
and the Investment Policies;

 

(e)          subject to the prior written consent of the Required Lenders and
the Administrative Agent, Equity Interests in (or capital contribution to)
Financing Subsidiaries acquired after the Restatement Effective Date to the
extent permitted by Section 6.03(e);

 

(f)          subject to the prior written consent of the Required Lenders and
the Administrative Agent, Investments by any Financing Subsidiary;

 

(g)          Investments in Cash and Cash Equivalents;

 

(h)          Investments described on Schedule 3.12(b) hereto; and

 

 106 

 

  

(i)          additional Investments up to but not exceeding $5,000,000 in the
aggregate (for purposes of this clause (i), the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made), minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment, provided that in no event shall the aggregate
amount of any Investment be less than zero, and provided further that the amount
of any Investment shall not be reduced by reason of any write-off of such
Investment, nor increased by way of any increase in the amount of earnings
retained in the Person in which such Investment is made that have not been
dividended, distributed or otherwise paid out).

 

Section 6.05.         Restricted Payments. The Borrower will not, nor will it
permit any of its Subsidiaries (other than the Financing Subsidiaries) to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that:

 

(a)          the Borrower may declare and pay dividends with respect to the
capital stock of the Borrower payable solely in additional shares of the
Borrower’s common stock;

 

(b)          the Borrower may declare and pay dividends and distributions in
either case in cash or other property (excluding for this purpose the Borrower’s
common stock) in or with respect to any taxable year of the Borrower (or any
calendar year, as relevant) in amounts not to exceed 110% (or 125% if (1) no
Default shall have occurred and be continuing and (2) the Covered Debt Amount
does not exceed 80% of the Borrowing Base calculated on a pro forma basis after
giving effect to any such dividends and distributions) of the amounts that are
required to be distributed to: (i) allow the Borrower to satisfy the minimum
distribution requirements imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a RIC for any such
taxable year, (ii) reduce to zero for any such taxable year its liability for
federal income taxes imposed on (y) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), or (z) its
net capital gain pursuant to Section 852(b)(3) of the Code (or any successor
thereto), and (iii) reduce to zero its liability for federal excise taxes for
any such calendar year imposed pursuant to Section 4982 of the Code (or any
successor thereto);

 

(c)          the Subsidiaries of the Borrower may make Restricted Payments to
the Borrower or to any Subsidiary Guarantor;

 

(d)          Obligors may make Restricted Payments to repurchase Equity
Interests of the Borrower from officers, directors and employees of the
Investment Advisor or the Borrower or any of its Subsidiaries or their
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the Board of
Directors of the Investment Advisor or the Borrower or any of its Subsidiaries;
provided that (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) such Equity Interests are not
registered on Form S-8 or other registration statement or are not transferable
under Rule 144 of the Securities Exchange Act of 1934, and (iii) the aggregate
amount of all repurchases in any calendar year shall not exceed $500,000, with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $1,000,000 in any calendar year; and

 

 107 

 

  

(e)         the Borrower may make Restricted Payments during the Availability
Period to repurchase or redeem Equity Interests of the Borrower up to an
aggregate amount equal to the Equity Redemption Amount during such period, so
long as on the date of such Restricted Payment and after giving effect thereto:

 

(i)          no Default shall have occurred and be continuing;

 

(ii)         (x) the Covered Debt Amount does not exceed 80% of the Borrowing
Base on the date of such Restricted Payment and after giving effect thereto, and
(y) the Borrower delivers to the Administrative Agent and each Lender a
Borrowing Base Certificate as of such date demonstrating compliance with the
foregoing; and

 

(iii)        prior to and immediately after giving effect to such Restricted
Payment, the Borrower is in pro forma compliance with each of the covenants set
forth in Sections 6.07(a), (b) and (d) after giving effect to such Restricted
Payment and on the date of such Restricted Payment, the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect.

 

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

 

Section 6.06.         Certain Restrictions on Subsidiaries. The Borrower will
not permit any of its Subsidiaries (other than Financing Subsidiaries) to enter
into or suffer to exist any indenture, agreement, instrument or other
arrangement (other than the Loan Documents) that prohibits or restrains, in each
case in any material respect, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness, the granting of Liens, the declaration or
payment of dividends, the making of loans, advances, guarantees or Investments
or the sale, assignment, transfer or other disposition of property, except for
any prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b) or (c), (ii) any Indebtedness permitted under Section 6.01(e)
secured by a Lien permitted under Section 6.02(f) provided that such
prohibitions and restraints are applicable by their terms only to the assets
that are subject to such Lien and (iii) any Indebtedness permitted under Section
6.01(f) or (g) secured by a Permitted Lien provided that such prohibitions and
restraints are applicable by their terms only to the assets that are subject to
such Lien.

 

Section 6.07.         Certain Financial Covenants.

 

(a)          Minimum Stockholder’s Equity. The Borrower will not permit
Stockholders’ Equity as of the last day of any fiscal quarter of the Borrower to
be less than the greater of (i) 45% of the total assets of the Borrower and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis, without duplication, in accordance with GAAP) and (ii) the
sum of (x) $120,000,000 plus (y) 65% of the aggregate net proceeds of all sales
of Equity Interests by the Borrower and its Subsidiaries after the Restatement
Effective Date.

 

(b)          Asset Coverage Ratio. The Borrower will not permit the Asset
Coverage Ratio to be less than 2.00 to 1.

 

 108 

 

  

(c)          Consolidated Interest Coverage Ratio. The Borrower will not permit
the Consolidated Interest Coverage Ratio to be less than 2.00 to 1 as of the
last day of any fiscal quarter of the Borrower.

 

(d)          Liquidity Test. The Borrower will not permit the aggregate Value of
the Eligible Portfolio Investments that can be converted to Cash in fewer than
10 Business Days without more than a 5% change in price to be less than 10% of
the Covered Debt Amount for more than 30 Business Days during any period when
the Adjusted Covered Debt Balance is greater than 90% of the Adjusted Borrowing
Base.

 

(e)          [Reserved].

 

Section 6.08.         Transactions with Affiliates. (a) The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any transactions with
any of its Affiliates, even if otherwise permitted under this Agreement, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) subject to the prior written
consent of the Required Lenders and the Administrative Agent, transactions
between or among the Obligors and any SBIC Subsidiary or any “downstream
affiliate” (as such term is used under the rules promulgated under the
Investment Company Act) company of an Obligor at prices and on terms and
conditions not less favorable to the Obligors than could be obtained at the time
on an arm’s-length basis from unrelated third parties, (iv) Restricted Payments
permitted by Section 6.05, (v) the transactions provided in the Affiliate
Agreements as the same may be amended in accordance with Section 6.11(b) or (vi)
existing transactions with Affiliates as set forth in Schedule 6.08.

 

(b)          The Borrower will not, and will not permit any of its Subsidiaries
to, enter into any transactions with any issuer of an Affiliate Investment
(including any Investment that becomes an Affiliate Investment as a result of
such transaction or any modification to an existing Affiliate Investment), even
if otherwise permitted under this Agreement, except transactions in the ordinary
course of business that are either (i) on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained at the time
on an arm's-length basis from unrelated third parties or (ii) in the nature of
an amendment, supplement or modification to any such Affiliate Investment on
terms and conditions that are similar to those obtained by debt or equity
investors in similar types of investments in which such investors do not have
the controlling equity interest, in each case, as reasonably determined in good
faith by the Borrower.

 

Section 6.09.         Lines of Business. The Borrower will not, nor will it
permit any of its Subsidiaries to, engage to any material extent in any business
other than in accordance with its Investment Policies.

 

 109 

 

  

Section 6.10.         No Further Negative Pledge. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Obligor
to create, incur, assume or suffer to exist any Lien upon any of its properties,
assets or revenues, whether now owned or hereafter acquired, or which requires
the grant of any security for an obligation if security is granted for another
obligation, except the following: (a) this Agreement and the other Loan
Documents; (b) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the assets encumbered thereby; (c) customary
restrictions contained in leases not subject to a waiver; and (d) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans or any Hedging Agreement.

 

Section 6.11.         Modifications of Indebtedness and Affiliate Agreements.
The Borrower will not, and will not permit any of its Subsidiaries to, consent
to any modification, supplement or waiver of:

 

(a)          any of the provisions of any agreement, instrument or other
document evidencing or relating to any Secured Longer-Term Indebtedness,
Unsecured Longer-Term Indebtedness or Unsecured Shorter-Term Indebtedness that
would result in such Indebtedness not meeting the requirements of the definition
of “Secured Longer-Term Indebtedness”, “Unsecured Longer-Term Indebtedness” and
“Unsecured Shorter-Term Indebtedness”, as applicable, set forth in Section 1.01
of this Agreement, unless, in the case of Unsecured Longer-Term Indebtedness,
such Indebtedness would have been permitted to be incurred as Unsecured
Shorter-Term Indebtedness at the time of such modification, supplement or waiver
and the Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement);

 

(b)          any of the Affiliate Agreements, unless such modification,
supplement or waiver is not less favorable to the Borrower than could be
obtained on an arm’s-length basis from unrelated third parties.

 

The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Sections 6.01(d) and (e), including increases in the
principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms, provided that
no such amendment, restatement or modification shall, unless Borrower complies
with the terms of Section 5.08(a)(i) hereof, cause a Financing Subsidiary to
fail to be a “Financing Subsidiary” in accordance with the definition thereof.

 

 110 

 

  

Section 6.12.         Payments of Longer-Term Indebtedness. The Borrower will
not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of or make any voluntary
or involuntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness (other than the refinancing of Secured
Longer-Term Indebtedness (subject to the prior written consent of the Required
Lenders and the Administrative Agent) or Unsecured Longer-Term Indebtedness with
Indebtedness permitted under Section 6.01(b) and (c)), except for (a) regularly
scheduled payments of interest in respect thereof required pursuant to the
instruments evidencing such Indebtedness and the payment when due of the types
of fees and expenses that are customarily paid in connection with such
Indebtedness, (b) payments and prepayments of Secured Longer-Term Indebtedness
required to comply with requirements of Section 2.08(c), (c) redemptions of any
notes pursuant to the “Survivor’s Option” described in the draft Registration
Statement on Form N-2 provided by the Company via email to the Administrative
Agent at 7:52 PM ET on January 11, 2015, provided that the aggregate amount of
notes redeemed shall not exceed the Survivor’s Option Amount and (d) other
payments during the Revolving Period to repurchase or call the Internotes up to
an aggregate amount of $20,000,000 during the Revolving Period, so long as (i)
no Default exists as of the date of such other payment (or immediately after
giving to such other payment), (ii) the Covered Debt Amount does not exceed 80%
of the Borrowing Base calculated on a pro forma basis after giving effect to
such other payment, and (iii) prior to and immediately after giving effect to
such other payment, the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07.

 

Section 6.13.         Modification of Investment Policies. Other than with
respect to Permitted Policy Amendments, the Borrower will not amend, supplement,
waive or otherwise modify in any material respect the Investment Policies as in
effect on the Restatement Effective Date.

 

Section 6.14.         SBIC Guarantee. The Borrower will not, nor will it permit
any of its Subsidiaries to, cause or permit the occurrence of any event or
condition that would result in any recourse to any Obligor under any Permitted
SBIC Guarantee.

 

Section 6.15.         Derivative Transactions. The Borrower will not, nor will
it permit any of its Subsidiaries (other than Financing Subsidiaries), to enter
into any swap transactions or other similar transactions or agreements, except
for Hedging Agreements to the extent permitted pursuant to Section 6.01(i) and
6.04(c).

 

Section 6.16.         Financing Subsidiaries. Notwithstanding anything to the
contrary contained herein, the Borrower will not, nor will it permit any of its
Subsidiaries to, form, create, acquire, hold or otherwise permit to exist any
Financing Subsidiary.

 

Article VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

 111 

 

  

(a)          the Borrower shall fail to pay any principal of any Loan
(including, without limitation, any principal payable under Section 2.08(b), (c)
or (d)) when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower, any of its Subsidiaries or Fund III in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof, shall prove to
have been incorrect when made or deemed made in any material respect (except
that such materiality qualifier shall not be applicable to any representation or
warranty already qualified by materiality or Material Adverse Effect);

 

(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.01(e), Section 5.02(a),
Section 5.03 (with respect to the Borrower’s and its Subsidiaries’ existence
only, and not with respect to the Borrower’s and its Subsidiaries’ rights,
licenses, permits, privileges or franchises), Sections 5.08(a) or (b), Section
5.10, Section 5.12(c) or in Article VI or any Obligor shall default in the
performance of any of its obligations contained in Section 7 of the Guarantee
and Security Agreement or (ii) Section 5.01(f) or Sections 5.02(b), (c) or (d)
and, in the case of this clause (ii), such failure shall continue unremedied for
a period of five or more days after the earlier of (A) notice thereof from the
Administrative Agent (given at the request of any Lender) to the Borrower and
(B) Borrower has knowledge of such failure;

 

(e)          the Borrower or any Obligor, as applicable, shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in clause (a), (b) or (d) of this Article) or any
other Loan Document and such failure shall continue unremedied for a period of
30 or more days after the earlier of (A) notice thereof from the Administrative
Agent (given at the request of any Lender) to the Borrower and (B) Borrower has
knowledge of such failure;

 

(f)          the Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
taking into account (other than with respect to payments of principal) any
applicable grace period;

 

 112 

 

  

(g)          any event or condition occurs that (i) results in all or any
portion of any Material Indebtedness becoming due prior to its scheduled
maturity or (ii) that enables or permits (with or without the giving of notice,
the lapse of time or both) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, unless, in the case of this
clause (ii), such event or condition is no longer continuing or has been waived
in accordance with the terms of such Material Indebtedness such that the holder
or holders thereof or any trustee or agent on its or their behalf are no longer
enabled or permitted to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to (1)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; or (2)
convertible debt that becomes due as a result of a contingent mandatory
conversion or redemption event provided such conversion or redemption is
effectuated only in capital stock;

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)          the Borrower or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)          the Borrower or any of its Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

(k)          (i)(x) one or more judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) in excess of
$2,000,000 (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage) or (y) any one or more non-monetary judgments that, individually or in
the aggregate, has resulted in or could reasonably be expected to result in a
Material Adverse Effect, shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof, and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect, or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment;

 

(l)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $2,500,000;

 

 113 

 

  

(m)         a Change in Control shall occur;

 

(n)          any SBIC Subsidiary shall become the subject of an enforcement
action and be transferred into liquidation status by the SBA;

 

(o)          the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments held by Obligors having an aggregate Value in
excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be, valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or
therein) in favor of the Collateral Agent (or any Obligor or any Affiliate of an
Obligor shall so assert in writing), free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), except to the extent that any such loss of perfection results from
the failure of the Collateral Agent to maintain possession of certificates
representing securities pledged under the Guarantee and Security Agreement;
provided that if such default is as a result of any action of the Administrative
Agent or Collateral Agent or a failure of the Administrative Agent or Collateral
Agent to take any action within its control, then there shall be no Default or
Event of Default hereunder unless such default shall continue unremedied for a
period of ten (10) consecutive Business Days after the earlier of (i) the
Borrower becoming aware of such default and (ii) the Borrowers receipt of
written notice of such default thereof from the Administrative Agent, unless, in
each case, the continuance thereof is a result of a failure of the Collateral
Agent or Administrative Agent to take an action within their control (and the
Borrower has requested that the Collateral Agent or Administrative Agent to take
such action);

 

(p)          except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by any Obligor, or there shall be any actual invalidity of
any guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing; or

 

(q)          the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee.

 

then, and in every such event (other than an event described in clause (h),  (i)
or (j) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h),  (i) or (j) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

 114 

 

  

Notwithstanding anything to the contrary contained herein, on the CAM Exchange
Date, to the extent not otherwise prohibited by law, (a) (i) the Commitments
shall automatically and without further act be terminated, (ii) the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that, in lieu of the interests of
each Lender in the Designated Obligations under each Loan in which it shall
participate as of such date, such Lender shall own an interest equal to such
Lender’s CAM Percentage in the Designated Obligations under each of the Loans,
whether or not such Lender shall previously have participated therein, and (b)
simultaneously with the deemed exchange of interests pursuant to clause (a)
above, the interests in the Designated Obligations to be received in such deemed
exchange shall, automatically and with no further action required, be converted
into the Dollar Equivalent of such amount (as of the Business Day immediately
prior to the CAM Exchange Date) and on and after such date all amounts accruing
and owed to the Lenders in respect of such Designated Obligations shall accrue
and be payable in Dollars at the rate otherwise applicable hereunder. Each
Lender, each Person acquiring a participation from any Lender as contemplated by
Section 9.04 and the Borrower hereby consents and agrees to the CAM Exchange. It
is understood and agreed that the CAM Exchange, in itself, will not affect the
aggregate amount of Designated Obligations owing by the Obligors. The Borrower
and the Lenders agree from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of the Borrower to execute or deliver or of
any Lender to accept such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

 

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment). Any direct payment received by a Lender on or
after the CAM Exchange Date, including by way of set-off, in respect of a
Designated Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.

 

 115 

 

  

Article VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.01.         Appointment.

 

(a)          Appointment of the Administrative Agent. Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

 

(b)          Appointment of the Collateral Agent. The Collateral Agent is hereby
confirmed and reaffirmed as having been appointed as the collateral agent
hereunder and under the Loan Documents and in such capacity has been and is
authorized to have all the rights and benefits hereunder and thereunder
(including Section 9 of the Guarantee and Security Agreement), and to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. In addition to the rights,
privileges and immunities in the Guarantee and Security Agreement, the
Collateral Agent has been and shall be entitled to all rights, privileges,
immunities, exculpations and indemnities of the Administrative Agent and for
such purpose each reference to the Administrative Agent in this Article VIII has
been and shall be deemed to include the Collateral Agent.

 

Section 8.02.         Capacity as Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may
(without having to account therefor to any other Lender) accept deposits from,
lend money to, make investments in and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder, and such Person and its Affiliates may
accept fees and other consideration from the Borrower or any Subsidiary or other
Affiliate thereof for services in connection with this Agreement or otherwise
without having to account for the same to the other Lenders.

 

Section 8.03.         Limitation of Duties; Exculpation. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien purported to be created by the Loan Documents
or the value or the sufficiency of any Collateral or (vi) the satisfaction of
any condition set forth in Article IV or elsewhere herein or therein, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent. Notwithstanding anything to the contrary contained herein,
in no event shall the Administrative Agent be liable or responsible in any way
or manner for the failure to obtain or receive an IVP External Unquoted Value
for any asset or for the failure to send any notice required under Section
5.12(b)(ii)(B)(x).

 

 116 

 

  

Section 8.04.         Reliance. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by or
on behalf of the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by or
on behalf of the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel, independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 8.05.         Sub-Agents. The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 8.06.         Resignation; Successor Administrative Agent. The
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (provided that
no such consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent. The Collateral Agent may resign in accordance with the
Guarantee and Security Agreement.

 

 117 

 

  

Section 8.07.         Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.08.         Modifications to Loan Documents. Except as otherwise
provided in Section 9.02(b) or 9.02(c) with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Loan Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented.

 

Section 8.09.         Indemnification by Lenders. To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax. Without limiting
the provisions of Section 2.14(a) or (c), each Lender shall, and does hereby,
agree severally to indemnify the Administrative Agent, and shall make payable in
respect thereof within 10 days after demand therefor, (i) against any and all
Taxes attributable to such Lender and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) in each case attributable to such Lender
(collectively, “Tax Damages”) incurred by or asserted against the Administrative
Agent by the U.S. Internal Revenue Service or any other Governmental Authority
as a result of the failure of the Administrative Agent to properly withhold Tax
from amounts paid to or for the account of such Lender for any reason (including
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding tax
ineffective) (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Taxes and Tax Damages and without
limiting the obligation of the Borrower to do so pursuant to and in accordance
with Section 2.14(c)), and (ii) Tax Damages attributable to such Lender’s
failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this paragraph. The agreements in
this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations.

 

 118 

 

  

Section 8.10.         Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Obligor, that at least one of the following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR §2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

 119 

 

  

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Obligor, that:

 

(i)          none of the Administrative Agent or any of its Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

 

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v)         no fee or other compensation is being paid directly to the
Administrative Agent or any of its Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Commitments or this
Agreement.

 

 120 

 

  

(c)          The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that it or one of its Affiliates (i) may receive interest or other
payments with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

For purposes of this Section 8.10, the following definitions apply to each of
the capitalized terms below:

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

Section 8.11.         Collateral Matters. (a) Except with respect to the
exercise of setoff rights in accordance with Section 9.08 or with respect to a
Secured Party’s right to file a proof of claim in an insolvency proceeding, no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Guaranteed Obligations (as defined
in the Guarantee and Security Agreement), it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent and/or the Collateral Agent on behalf of the Secured
Parties in accordance with the terms thereof.

 

(b)          In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of any Hedging Agreement the obligations under which
constitute Hedging Agreement Obligations, will create (or be deemed to create)
in favor of any Secured Party that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Obligor under any Loan Document. By accepting the benefits of the Collateral,
each Secured Party that is a party to any such arrangement in respect of Hedging
Agreements shall be deemed to have appointed the Administrative Agent and
Collateral Agent to serve as administrative agent and collateral agent,
respectively, under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

(c)          Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s or the
Collateral Agent’s Lien thereon or any certificate prepared by any Obligor in
connection therewith, nor shall the Administrative Agent or the Collateral Agent
be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.

 

 121 

 

  

Article IX

 

MISCELLANEOUS

 

Section 9.01.         Notices; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or to the extent permitted by Section
9.01(b) or otherwise herein, e-mail, as follows:

 

(i)          if to the Borrower, to it at:

 

Alcentra Capital Corporation

200 Park Avenue, 7th Floor

New York, NY, 10166

Attention: Vijay Rajguru and Ellida McMillan

Telephone: (212) 922-8240

Fax: (212) 922-8259

Email: Vijay.Rajguru@alcentra.com   Ellida.McMillan@alcentra.com    
BDCreporting@alcentra.com

 

With a copy to:

 

Alcentra NY, LLC

200 Park Avenue, 7th Floor

New York, NY, 10166

Attention: Vijay Rajguru

Telephone: (212) 922-8240

Fax: (212) 922-8259

Email: Vijay.Rajguru@alcentra.com   Ellida.McMillan@alcentra.com    
BDCreporting@alcentra.com

 

With a copy to:

 

Eversheds Sutherland (US) LLP

999 Peachtree Street, NE, Suite 2300

Atlanta, GA 30309-3996

Attention: Eric R. Fenichel

Telephone: (404) 853-8483

Fax: (404) 853-8806

Email: ericfenichel@eversheds-sutherland.com

 

 122 

 

  

(ii)         if to the Administrative Agent, to it at:

 

ING Capital LLC

1133 Avenue of the Americas

New York, New York 10036

Attention:  Grace Fu

Telephone Number: (646) 424-7213

Telecopy Number: (646) 424-6919

Email: grace.fu@ing.com

 

with a copy to:

 

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention: Jay R. Alicandri, Esq.

Telephone Number: (212) 698-3800

Telecopy Number: (212) 698-3599

Email: jay.alicandri@dechert.com

 

(iii)        if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.03 if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day, and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

 123 

 

  

(c)          Posting of Communications.

 

(i)          For so long as a Debtdomain™ or equivalent website is available to
each of the Lenders hereunder, the Borrower may satisfy its obligation to
deliver documents to the Administrative Agent or the Lenders under Sections 5.01
and 5.12(a) by delivering one hard copy thereof to the Administrative Agent and
either an electronic copy or a notice identifying the website where such
information is located for posting by the Administrative Agent on Debtdomain™ or
such equivalent website, provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website.

 

(ii)         The Obligors agree that the Administrative Agent may, but shall not
be obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, Debtdomain™, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(iii)        Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Restatement Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders and each
of the Obligors acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure, that the Administrative
Agent is not responsible for approving or vetting the representatives or
contacts of any Lender that are added to the Approved Electronic Platform, and
that there are confidentiality and other risks associated with such
distribution. Each of the Lenders and each Obligor hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

 

(iv)        THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD
ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY OBLIGOR’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

 

 124 

 

  

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform.

 

(v)         Each Lender agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify
the Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

(vi)        Each of the Lenders and the Obligors agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Communications on the Approved Electronic Platform in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.

 

(vii)       Nothing herein shall prejudice the right of the Administrative Agent
or any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

 

Section 9.02.         Waivers; Amendments.

 

(a)          No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

 125 

 

  

(b)          Amendments to this Agreement. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that, subject to Section 2.16(b), no such agreement
shall

 

(i)          increase the Commitment of any Lender without the written consent
of such Lender,

 

(ii)         reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby,

 

(iii)        postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees or other amounts payable to a
Lender hereunder, or reduce the amount or waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby,

 

(iv)        change Section 2.15(b), (c) or (d) (or other sections referred to
therein to the extent relating to pro rata payments) in a manner that would
alter the pro rata reduction of commitments, sharing of payments, or making of
disbursements, required thereby without the written consent of each Lender
directly affected thereby,

 

(v)         change any of the provisions of this Section or the percentage in
the definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,

 

(vi)        change any of the provisions of the definition of the term “Agreed
Foreign Currency” or any other provision hereof specifying the Foreign
Currencies in which each Multicurrency Lender must make Multicurrency Loans, or
make any determination or grant any consent hereunder with respect to the
definition of “Agreed Foreign Currencies” without the written consent of each
Multicurrency Lender, or

 

(vii)       permit the assignment or transfer by any Obligor of any of its
rights or obligations under any Loan Document without the consent of each
Lender;

 

 126 

 

  

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, and (y) the consent of
Lenders holding not less than two-thirds of the total Revolving Credit Exposures
and unused Commitments will be required for  (A) any change adverse to the
Lenders affecting the provisions of this Agreement relating to the Borrowing
Base (including the definitions used therein), or the provisions of
Section 5.12(b)(ii), (B) any release of any material portion of the Collateral
other than for fair value or as otherwise permitted hereunder or under the other
Loan Documents and (C) any change adverse to the Lenders to the provisions of
Section 6.07(b) (including the definitions used therein).

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, for the avoidance of doubt, in no other circumstances shall
the concurrence of the Required Lenders of a particular Class be required for
any waiver, amendment or modification of any provision of this Agreement or any
other Loan Document.

 

(c)          Amendments to Security Documents.  No Security Document nor any
provision thereof may be waived, amended or modified, except to the extent
otherwise expressly contemplated by the Guarantee and Security Agreement, and
the Liens granted under the Guarantee and Security Agreement may not be spread
to secure any additional obligations (including any increase in Loans hereunder,
but excluding (x) any such increase pursuant to a Commitment Increase under
Section 2.06(f) and (y) any Secured Longer-Term Indebtedness permitted
hereunder) except to the extent otherwise expressly contemplated by the
Guarantee and Security Agreement and except pursuant to an agreement or
agreements in writing entered into by the Borrower, and by the Collateral Agent
with the consent of the Required Lenders; provided that, subject to Section
2.16(b), (i) without the written consent of the holders of not less than
two-thirds of the total Revolving Credit Exposures and unused Commitments, no
such waiver, amendment or modification to the Guarantee and Security Agreement
shall (A) release any Obligor representing more than 10% of the Stockholder’s
Equity of the Borrower from its obligations under the Security Documents, (B)
release any guarantor representing more than 10% of the Stockholder’s Equity of
the Borrower under the Guarantee and Security Agreement from its guarantee
obligations thereunder, or (C) amend the definition of “Collateral” under the
Security Documents (except to add additional collateral) and (ii) without the
written consent of each Lender, no such agreement shall (W) release all or
substantially all of the Obligors from their respective obligations under the
Security Documents, (X) release all or substantially all of the collateral
security or otherwise terminate all or substantially all of the Liens under the
Security Documents, (Y) release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, or (Z) alter the relative priorities of the obligations entitled to
the Liens created under the Security Documents (except in connection with
securing additional obligations equally and ratably with the Loans and other
obligations hereunder) with respect to the collateral security provided thereby;
except that no such consent described in clause (i) or (ii) above shall be
required, and the Administrative Agent is hereby authorized (and so agrees with
the Borrower) to direct the Collateral Agent under the Guarantee and Security
Agreement, to release any Lien covering property (and to release any such
guarantor) that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders or the required number
or percentage of Lenders have consented, or otherwise in accordance with Section
9.15.

 

 127 

 

  

(d)          Replacement of Non-Consenting Lender. If, in connection with any
proposed amendment, waiver or consent requiring (i) the consent of “each Lender”
or “each Lender affected thereby,” or (ii) the consent of “two-thirds of the
holders of the total Revolving Credit Exposures and unused Commitments”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower shall have the right, at its sole cost and expense, to replace each
such Non-Consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.17(b) so long as at the time of such replacement, each
such replacement Lender consents to the proposed change, waiver, discharge or
termination.

 

(e)          Ambiguity, Omission, Mistake or Typographical Error.
Notwithstanding the foregoing, if the Administrative Agent and the Borrower
acting together identify any ambiguity, omission, mistake, typographical error
or other defect in any provision of this Agreement or any other Loan Document,
then the Administrative Agent and the Borrower shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

 

Section 9.03.         Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable
documented and out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates, including the reasonable fees,
charges and disbursements of up to one counsel for the Administrative Agent and
the Collateral Agent collectively (other than the allocated costs of internal
counsel), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration (other than internal overhead
charges) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket fees, costs and expenses incurred by the Administrative Agent, the
Collateral Agent or any Lender, including fees, charges and disbursements of any
counsel for the Administrative Agent, the Collateral Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
thereof and (iii) and all reasonable out-of-pocket costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.

 

 128 

 

  

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (without duplication of an Indemnitee’s rights
to indemnification under Section 2.14(c) hereof), including the fees, charges
and disbursements of any counsel for any Indemnitee (other than the allocated
costs of internal counsel), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby (including, without limitation, any arrangement entered into with an
Independent Valuation Provider), (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and whether brought by the Borrower, any Indemnitee or a third
party and regardless of whether any Indemnitee is a party thereto; provided that
such indemnity shall not as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee.

 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the obligations of the Borrower under the preceding provisions
of this subsection.

 

(c)          Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section (and without limiting its obligation to do
so), each Lender severally agrees to pay to the Administrative Agent, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d)          Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement or
any agreement or instrument contemplated hereby, the Transactions, any Loan or
the use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use of unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent caused by the willful misconduct or gross negligence of such Indemnitee,
as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

(e)          Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

 

 129 

 

  

Section 9.04.         Successors and Assigns.

 

(a)          Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders.

 

(i)          Assignments Generally. Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

 

(A)         the Borrower, provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if a
Default has occurred and is continuing, any other assignee, and (ii) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof; and

 

(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment by a Lender to an
Affiliate of a Lender with prior written notice by such Lender to the
Administrative Agent.

 

(ii)         Certain Conditions to Assignments. Assignments shall be subject to
the following additional conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S. $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing;

 

(B)         each partial assignment of Commitments or Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement in respect of such Commitments and Loans;

 

 130 

 

  

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to Section
2.17(b)); and

 

(D)         the assignee, if it shall not already be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(iii)        Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

 

(c)          Maintenance of Registers by Administrative Agent. The
Administrative Agent, acting solely for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices in New York City a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount and stated interest of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Registers” and each
individually, a “Register”). The entries in the Registers shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Registers pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Registers shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)          Acceptance of Assignments by Administrative Agent. Upon its receipt
of a duly completed Assignment and Assumption executed by an assigning Lender
and an assignee, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

 131 

 

  

(e)          Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Section 2.12 (or any other increased costs protection provision),
2.13 or 2.14. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the
Lenders and the Borrower, and each of the Administrative Agent, the Lenders and
the Obligors shall be entitled to rely upon and deal solely with the Granting
Lender with respect to Loans made by or through its SPC. The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.

 

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC nor of
any such assignee shall be required for amendments or waivers hereunder except
for those amendments or waivers for which the consent of participants is
required under paragraph (f) below, and (ii) disclose on a confidential basis
(in the same manner described in Section 9.13(b)) any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of a surety, guarantee or credit or liquidity enhancement to such SPC.

 

 132 

 

  

(f)          Participations. Any Lender may, with the consent of the Borrower
(such consent not to be unreasonably withheld, conditioned or delayed), sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) the consent of the Borrower shall not be
required (A) for any assignment to a Lender or an Affiliate of a Lender, or (B)
if a Default has occurred and is continuing, (ii) the Borrower shall be deemed
to have consented unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after receiving notice
thereof, (iii) such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged, (iv) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (v) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein, including Sections 2.14(e) and (f) (it being understood
that the documentation required under Sections 2.14(e) and (f) shall be
delivered to the participating Lender and such participating Lender shall
provide such documentation to the Borrower)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15(d) as though it were a
Lender hereunder. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts and stated interest of each Participant’s interest in the Loans or other
obligations under the Loan Documents (each a “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in each Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(g)          Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.12 or 2.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless such Participant agrees to
comply with Section 2.14(e) as though it were a Lender (it being understood that
that the documentation required under Section 2.14(e) shall be delivered to the
participating Lender).

 

 133 

 

  

(h)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(i)          No Assignments or Participations to the Borrower or Affiliates or
Certain Other Persons. Anything in this Section to the contrary notwithstanding,
no Lender may (i) assign or participate any interest in any Commitment or Loan
held by it hereunder to the Borrower or any of its Affiliates or Subsidiaries
without the prior consent of each Lender, or (ii) assign any interest in any
Commitment or Loan held by it hereunder to a natural person or to any Person
known by such Lender at the time of such assignment to be a Defaulting Lender, a
Subsidiary of a Defaulting Lender or a Person who, upon consummation of such
assignment would be a Defaulting Lender.

 

(j)          Multicurrency Lenders. Any assignment by a Multicurrency Lender, so
long as no Event of Default has occurred and is continuing, must be to a Person
that is able to fund and receive payments on account of each Agreed Foreign
Currency at such time without the need to obtain any authorization referred to
in clause (c) of the definition of “Agreed Foreign Currency”.

 

Section 9.05.         Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

 134 

 

  

Section 9.06.         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when provided in Section 4.01, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that nothing herein shall require the Administrative Agent to
accept electronic signatures in any form or format without its prior written
consent.

 

Section 9.07.         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08.         Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Obligor against any of and all the obligations of any Obligor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have; provided that in the event that any
Defaulting Lender exercises any such right of setoff, (a) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (b) the Defaulting Lender will provide promptly to the Administrative Agent
a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

Section 9.09.         Governing Law; Jurisdiction; Etc.

 

(a)          Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

 135 

 

  

(b)          Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c)          Waiver of Venue. The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)          Service of Process. Each party to this Agreement (i) irrevocably
consents to service of process in the manner provided for notices in
Section 9.01 and (ii) agrees that service as provided in the manner provided for
notices in Section 9.01 is sufficient to confer personal jurisdiction over such
party in any proceeding in any court and otherwise constitutes effective and
binding service in every respect. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 9.10.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 136 

 

  

Section 9.11.         Judgment Currency. This is an international loan
transaction in which the specification of Dollars or any Foreign Currency, as
the case may be (the “Specified Currency”) and payment in New York City or the
country of the Specified Currency (the “Specified Place”) is of the essence, and
the Specified Currency shall be the currency of account in all events relating
to Loans denominated in the Specified Currency. Subject to Section 2.15(a), the
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency in
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

 

Section 9.12.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13.         Treatment of Certain Information; Confidentiality.

 

(a)          Treatment of Certain Information. The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loan, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof. The Administrative Agent,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lender”), may have economic interests that conflict with those
of the Borrower or any of its Subsidiaries and/or their Affiliates. The
Borrower, on behalf of itself and each of its Subsidiaries, agrees that nothing
in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lender, on the one hand, and the Borrower or any of its Subsidiaries, its
stockholders or its Affiliates, on the other. The Borrower and each of its
Subsidiaries each acknowledge and agree that (i) the transactions contemplated
by the Loan Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lender, on
the one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) the Lender has
not assumed an advisory or fiduciary responsibility in favor of the Borrower or
any of its Subsidiaries, any of their stockholders or Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether the
Lender has advised, is currently advising or will advise the Borrower or any of
its Subsidiaries, their stockholders or their Affiliates on other matters) or
any other obligation to the Borrower or any of its Subsidiaries except the
obligations expressly set forth in the Loan Documents and (y) the Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower or
any of its Subsidiaries, their management, stockholders, creditors or any other
Person. The Borrower and each of its Subsidiaries each acknowledge and agree
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower and each of its Subsidiaries each agree that it will not claim that the
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any of its Subsidiaries, in
connection with such transaction or the process leading thereto.

 

 137 

 

 

(b)          Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, provided that so long as no
Default or Event of Default shall have occurred and be continuing, the
Administrative Agent and each Lender agree not to disclose any confidential
information consisting of the underwriting memoranda or similar materials
delivered pursuant to Section 5.01(h) or of the documentation evidencing a
Portfolio Investment to a prospective assignee or Participant that is a Direct
Competitor, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) on a confidential basis to (i) any
insurer, (ii) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Loans and (iii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower, or
(j) in connection with the Lenders’ right to grant a security interest pursuant
to Section 9.04(h) to the Federal Reserve Bank or any other central bank, or
subject to an agreement containing provisions substantially the same as those of
this Section, to any other pledgee or assignee pursuant to Section 9.04(h).

 

 138 

 

  

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses (including, without
limitation, any Portfolio Investments), other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the Original Effective Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 9.14.         USA PATRIOT Act. Each Lender hereby notifies the Obligors
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies each Obligor, which information includes the
name and address of each Obligor and other information that will allow such
Lender to identify such Obligor in accordance with said Act. The Obligors shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation.

 

Section 9.15.         Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.

 

Section 9.16.         Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

 139 

 

  

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.17.         Material Non-Public Information.

 

(a)          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.13 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE OBLIGORS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(b)          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE OBLIGORS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE OBLIGORS AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

 140 

 

  

Section 9.18.         Amendment and Restatement. On the Restatement Effective
Date, the Existing Credit Agreement shall be amended and restated in its
entirety by this Agreement, and the Existing Credit Agreement shall thereafter
be of no further force and effect, except to evidence (i) the incurrence by the
Borrower of the obligations under the Existing Credit Agreement (whether or not
such obligations are contingent as of the Restatement Effective Date), (ii) the
representations and warranties made by the Borrower prior to the Restatement
Effective Date and (iii) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Restatement
Effective Date (including any failure, prior to the Restatement Effective Date,
to comply with the covenants contained in such Existing Credit Agreement).
Except as set forth on Schedule 9.18, the amendments and restatements set forth
herein shall not cure any breach thereof or any “Default” or “Event of Default”
under and as defined in the Existing Credit Agreement prior to the Restatement
Effective Date. It is the intention of each of the parties hereto that the
Existing Credit Agreement be amended and restated hereunder so as to preserve
the perfection and priority of all Liens securing the “Secured Obligations”
under the Loan Documents and that all “Secured Obligations” of the Borrower and
the Subsidiary Guarantors hereunder shall continue to be secured by Liens
evidenced under the Security Documents, and that this Agreement does not
constitute a novation or termination of the Indebtedness and obligations
existing under the Existing Credit Agreement. The terms and conditions of this
Agreement and the Administrative Agent’s and the Lenders’ rights and remedies
under this Agreement and the other Loan Documents shall apply to all of the
obligations incurred under the Existing Credit Agreement. This amendment and
restatement is limited as written and is not a consent to any other amendment,
restatement or waiver, whether or not similar and, unless specifically amended
hereby or by any other Loan Document, each of the Loan Documents shall continue
in full force and effect and, from and after the Restatement Effective Date, all
references to the “Credit Agreement” contained therein shall be deemed to refer
to this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 141 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  ALCENTRA CAPITAL CORPORATION         By: /s/ Ellida McMillan     Name: Ellida
McMillan     Title: Chief Financial Officer, Chief Operating Officer, Treasurer
and Secretary

 

[Signature Page to the Amended and Restated Revolving Credit Agreement]

 

 

 

 

  ING CAPITAL LLC, as Administrative Agent and a Lender         By: /s/ Patrick
Frisch     Name: Patrick Frisch     Title: Managing Director         By: /s/
Grace Fu     Name: Grace Fu     Title: Director

 

[Signature Page to the Amended and Restated Revolving Credit Agreement]

 

 

 

  TIAA, FSB, as an Existing Continuing Lender         By: /s/ Martin O’Brien    
Name: Martin O’Brien     Title: Director

 

[Signature Page to the Amended and Restated Revolving Credit Agreement]

 

 

 

  State Street Bank and Trust Company (successor by merger to AloStar Bank of
Commerce), as an Existing Continuing Lender         By: /s/ Daryn Venéy    
Name: Daryn Venéy     Title: Vice President

 

[Signature Page to the Amended and Restated Revolving Credit Agreement]

 

 

 

  State Street Bank and Trust Company, as a Reducing Lender         By: /s/
Pallo Blum-Tucker     Name: Pallo Blum-Tucker     Title: Managing Director

 

[Signature Page to the Amended and Restated Revolving Credit Agreement]

 

 

 

  CIT Finance LLC, as a New Lender         By: /s/ Robert L. Klein     Name:
Robert L. Klein     Title: Vice President

 

[Signature Page to the Amended and Restated Revolving Credit Agreement]

 

 

 

  Solely with respect to Section 2.02(e)(ii):       RAYMOND JAMES BANK, N.A., as
a Departing Lender         By: /s/ Joseph A. Ciccolini     Name: Joseph A.
Ciccolini     Title: Senior Vice President

 

[Signature Page to the Amended and Restated Revolving Credit Agreement]

 

 

 

  Solely with respect to Section 2.02(e)(ii):       STIFEL BANK & TRUST, as a
Departing Lender         By: /s/ Joseph L. Sooter, Jr.     Name: Joseph L.
Sooter, Jr.     Title: Senior Vice President

 

[Signature Page to the Amended and Restated Revolving Credit Agreement]

 

 

 

 

Schedule 1.01(a)

Approved Dealers and Approved Pricing Services

 

APPROVED DEALERS

 

BNP Paribas Securities Corp.

Banc of America Securities LLC

Barclays Capital Inc.

BMO Capital Markets

BofA Distributors, Inc.

BTIG LLC

Cantor Fitzgerald & Co.

Citigroup Global Markets Inc.

Citicorp Securities Services, Inc.

Courtview Capital

Credit Agricole

Credit Suisse Securities (USA) LLC

Daiwa Capital Markets America Inc.

Deutsche Bank Securities Inc.

FBR Capital Markets & Co.

Fidelity Brokerage Services LLC

Global Hunter Securities LLC

Goldman, Sachs & Co.

Guggenheim Securities LLC

HSBC Securities (USA) Inc.

Imperial Capital LLC

ING Financial Markets LLC

Jeffries & Company, Inc.

J.P. Morgan Securities Inc.

Knight Capital Americas LP

Lazard Freres & Co. LLC

Macquarie Capital USA Inc.

Merrill Lynch Government Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Mitsubishi UFJ Securities USA Inc.

Mizuho Securities USA Inc.

Morgan Stanley & Co. Incorporated

Morgan Stanley Smith Barney

Nomura Securities International, Inc.

RBC Capital Markets

RBS Securities Inc.

RW Baird

Scotia Bank

Sterne Agee

UBS Financial Services Inc.

UBS Securities LLC

Wells Fargo Advisors, LLC

 

 

 

  

Wells Fargo Securities, LLC

Wells Fargo Investments, LLC

 

APPROVED PRICING SERVICES

 

Bloomberg

FT Interactive Data Corporation

International Data Corporation

Loan Pricing Corporation

Markit

 

 

 

 

Schedule 1.01(b)

 

Dollar Commitments

 

Lender  Commitment Amount  TIAA, FSB  $30,000,000  State Bank and Trust Company 
$20,000,000  Total  $50,000,000 

 

Multicurrency Commitments

 

Lender  Commitment Amount  ING Capital LLC  $35,000,000  State Street Bank and
Trust Company  $15,000,000  CIT Finance LLC  $15,000,000  Total  $65,000,000 

 

 

 

 

 

Schedule 1.01(c)

 

[Intentionally Omitted]

 

 

 

 

Schedule 1.01(d)

 

Eligibility Criteria

 

A Portfolio Investment shall not be an Eligible Portfolio Investment on any date
of determination unless it meets all of the following criteria:

 

1)(a) If a debt investment (other than a Noteless Assigned Loan), (x) such
Portfolio Investment is evidenced by an original promissory note registered in
the name of an Obligor and delivered to the Custodian (provided, however, that
Borrower shall have with respect to Portfolio Investments acquired by the
Borrower after the Restatement Effective Date, 30 Business Days after the
closing date of such Portfolio Investment, to deliver such promissory notes to
the Custodian) and (y) all documentation evidencing or otherwise relating to
such Portfolio Investment has been duly authorized and executed, is in full
force and effect and is the legal, binding and enforceable obligation of the
parties thereto and copies thereof (and in the case of the promissory note, the
original) has been delivered to the Custodian;

 

(b) If a debt investment is a Noteless Assigned Loan, (a) the Custodian shall
have received an original of each transfer document or instrument relating to
such Noteless Assigned Loan evidencing the assignment of such Noteless Assigned
Loan from any prior third party owner thereof directly to the Obligor (together
with the consent of each party required under the applicable loan
documentation); (b) the Custodian shall have received originals or copies of
each of the following, to the extent applicable, any related loan agreement,
credit agreement, note purchase agreement, security agreement (if separate from
any mortgage), sale and servicing agreement, acquisition agreement,
subordination agreement, intercreditor agreement or similar instruments,
guarantee, assumption or substitution agreement or similar material operative
document, in each case together with any amendment or modification thereto; and
(c) all documentation evidencing or otherwise relating to such Noteless Assigned
Loan has been duly authorized and executed, is in full force and effect and is
the legal, binding and enforceable obligation of the parties thereto and has
been delivered to the Custodian;

 

2)Such Portfolio Investment, whether originated directly or purchased, was
underwritten and closed or acquired in all material respects in accordance with
the Investment Policies;

 

3)If the issuer of such Portfolio Investment is a “Debtor” (as defined in the
definition of “DIP Loan”) and such Portfolio Investment is a Bank Loan, such
Portfolio Investment meets the other criteria set forth in the definition of DIP
Loan;

 

4)Such Portfolio Investment is Transferable (as defined below);

 

5)Such Portfolio Investment is not a Defaulted Obligation or a Restructured
Investment;

 

 

 

 

6)In the case of any Portfolio Company of such Portfolio Investment with
trailing 24-month EBITDA of less than $20,000,000 as calculated by the Borrower
in a commercially reasonable manner, such Portfolio Company satisfies at least
one of the following two conditions at all times: (i) a total leverage ratio
(based on trailing 12-month EBITDA) of less than 4.50x as calculated by the
Borrower in a commercially reasonable manner, or (ii) a loan (through the
Borrower or Obligor’s exposure) to enterprise value ratio of not more than 65%,
where enterprise value shall be the value determined by the Approved Third-Party
Appraiser in its most recent valuation report provided in connection with such
Portfolio Investment (except that, prior to the delivery of the first valuation
report of the Approved Third-Party Appraiser to be delivered after the
Borrower's acquisition of such Portfolio Investment, if such Portfolio
Investment is acquired by the Borrower in connection with or at the time of an
applicable transaction involving the equity of the Portfolio Company, the
enterprise value of such Portfolio Company may be imputed from such transaction
by the Borrower in a commercially reasonable manner);

 

7)Such Portfolio Investment does not represent an investment in any issuer in
which the Investment Advisor or any of its Affiliates, or any entities advised
by any of the foregoing, holds any investment other than an investment that is
in the same class or classes as such Portfolio Investment (and, in the case of
multiple classes, such Investment shall represent a ratable strip of each class)
and, based on advice of outside counsel of the Borrower, is (a) made in
accordance with the requirements of an effective SEC exemptive order allowing
such co-investment or joint follow-on investment or (b) made in compliance with
the Massachusetts Mutual Life Insurance Co., SEC No Action Letter (pub. Avail.
June 7, 2000) or the Investment Company Act;

 

8)Such Portfolio Investment does not represent an investment in any Financing
Subsidiary or any other Subsidiary, investment fund, or Structured Finance
Obligation or similar off balance sheet financing vehicle, or any joint venture
or other Person that is in the principal business of making debt or equity
investments in other Persons;

 

9)(x) Such Portfolio Investment is owned by the Borrower or any Obligor, free
and clear of any liens and Collateral Agent holds a first priority, perfected
security interest in the Portfolio Investment (subject to no other Lien other
than any Eligible Liens), (y) the Collateral Agent or the Custodian as bailee on
behalf of the Collateral Agent is holding all documents evidencing or otherwise
relating to such Portfolio Investment (which may be copies, except as required
in paragraph (1)(x) above) and (z) the other steps to ensure that the Collateral
Agent has “control” or other customary protection of the relevant Portfolio
Investment set forth in Section 5.08 and in the Guarantee and Security Agreement
have been taken;

 

10)Such Portfolio Investment and related documents are in compliance, in all
material respects, with applicable laws rules and regulations (including
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy, OFAC and
USA PATRIOT Act);

 

11)Such Portfolio Investment is denominated and payable only in Dollars or in
the currency of a Permitted Foreign Jurisdiction and the issuer of such
Portfolio Investment is organized under the laws of the United States or any
state or Commonwealth thereof or any Permitted Foreign Jurisdiction, is
domiciled in the United States or any Permitted Foreign Jurisdiction, and its
principal operations and any property or other assets of the issuer thereunder
pledged as collateral are primarily located in the United States or any
Permitted Foreign Jurisdiction and the only place of payment of such loans is
the United States;

 

12)Such Portfolio Investment, if a debt investment, bears interest which is due
and payable no less frequently than semi-annually and provides for a fixed
amount of principal payable on a scheduled payment date and or at maturity and
does not have a final maturity greater than 10 years;

 

 

 

  

13)Such Portfolio Investment includes a contractual provision requiring all
payments to be made without set off, defense or counterclaim, and does not
include a contractual provision granting rights of rescission, set off,
counterclaim or defense in favor of the obligor in respect of such Portfolio
Investment, and no material dispute has been asserted with respect to such
Portfolio Investment;

 

14)Such Portfolio Investment is not (x) secured primarily by a mortgage, deed of
trust or similar lien on real estate, or (y) issued by a Person whose primary
asset is real estate, or whose value is otherwise primarily derived from real
estate;

 

15)Such Portfolio Investment does not represent a consumer obligation
(including, without limitation, a mortgage loan, auto loan, credit card loan or
personal loan);

 

16)No payment in respect of such Portfolio Investment, if a debt investment, is
subject to withholding in respect to taxes of any nature, unless the issuer is
required to make customary and market-based gross-up payments on an after tax
basis for the full amount of such tax;

 

17)Such Portfolio Investment is not a derivative instrument;

 

18)The issuer of such Portfolio Investment (or an agent on its behalf) is
required to make payments directly into an account of the Borrower or any
Obligor over which the Collateral Agent has “control” and no other person’s
assets are commingled in such account;

 

19)No Person acting as administrative agent, collateral agent or in a similar
capacity shall be an Affiliate of the Borrower unless such person is an Obligor;
and,

 

20)If such Portfolio Investment is a Bank Loan and the issuer of such Portfolio
Investment has issued a Permitted Prior Working Capital Lien, the Borrower has
delivered to the Administrative Agent a written valuation report of an Approved
Third-Party Appraiser determining the enterprise value of such issuer to be used
for purposes of the conditions outlined in clause (iii) of the definition of
Permitted Prior Working Capital Lien (except that, prior to the delivery of the
first valuation report of the Approved Third Party Appraiser to be delivered
after the Borrower’s acquisition of such Portfolio Investment, the enterprise
value of such Portfolio Company may be calculated by the Borrower in a
commercially reasonable manner).

 

For purposes of paragraph (4) above, “Transferable” means, in the case of any
Portfolio Investment, both that:

 

(i)          the applicable Obligor may create a security interest in or pledge
all of its rights under and interest in such Portfolio Investment to secure its
obligations under this Agreement or any other Loan Document, and that such
pledge or security interest may be enforced in any manner permitted under
applicable law; and

 

(ii)         such Portfolio Investment (and all documents related thereto)
contains no provision that directly or indirectly restricts the assignment of
such Obligor’s, or any assignee of Obligor’s, rights under such Portfolio
Investment (including any requirement that the any Obligor maintain a minimum
ownership percentage of such Portfolio Investment); provided that, such
Portfolio Investment may contain the following restrictions on customary and
market based terms: (a) restrictions pursuant to which assignments may be
subject to the consent of the obligor or issuer or agent under the Portfolio
Investment so long as the applicable provision also provides that such consent
may not be unreasonably withheld, (b) restrictions on transfer to parties that
are not ‘eligible assignees’ within the customary and market based meaning of
the term, and (c) restrictions on transfer to the applicable obligor or issuer
under the Portfolio Investment or its equity holders or financial sponsor
entities.

 

 

 